
Exhibit 10.1
 

 
CREDIT AGREEMENT
 


among
 


WEST PHARMACEUTICAL SERVICES, INC.
 
and
 
Certain of Its Subsidiaries,
 
as Borrowers,
 
The Several Lenders From Time to Time
Parties Hereto
 


and
 


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 


BANK OF AMERICA, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIZENS BANK OF PENNSYLVANIA
and
U.S. BANK, NATIONAL ASSOCIATION
as Syndication Agents,
 


and
 


PNC CAPITAL MARKETS LLC, as Sole Lead Arranger
 


Dated as of April 27, 2012
 
$300,000,000 CREDIT FACILITY
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
SECTION 1. DEFINITIONS
1
1.1
Defined Terms
1
1.2
Other Definitional Provisions
28
     
SECTION 2. LOANS AND TERMS OF COMMITMENTS
30
2.1
The Loans
30
2.2
Nature of Lenders’ Obligations with Respect to Loans
33
2.3
Notes
34
2.4
Procedure for Revolver Loans
34
2.5
Conversion and Continuation Options
36
2.6
Utilization of Commitments in Optional Currencies
37
2.7
Fees
38
2.8
Letter of Credit Subfacility
39
2.9
Interest Rates and Payment Dates
45
2.10
Default Interest
46
2.11
Pro Rata Treatment of Loans and Payments; Commitment Fees
47
2.12
Payments
47
2.13
LIBOR Rate Unascertainable; Illegality; Deposits Not Available
48
2.14
Termination, Reduction and Increase of Commitments; Incremental Term Loans
49
2.15
Prepayment of Loans
53
2.16
Requirements of Law
54
2.17
Taxes
56
2.18
Indemnity
59
2.19
Judgment Currency
59
2.20
Borrowers’ Representative
60
2.21
European Monetary Union
60
2.22
Foreign Borrower Obligations
61
2.23
Change of Lending Office
62
2.24
Substitution of Lenders
62
2.25
Defaulting Lenders
62
     
SECTION 2. REPRESENTATIONS AND WARRANTIES.
65
3.1
Financial Condition
65
3.2
No Change
65
3.3
Corporate Existence; Compliance with Law
66
3.4
Corporate Power; Authorization; Enforceable Obligations
66
3.5
No Legal Bar
66
3.6
No Material Litigation
66
3.7
No Default
67
3.8
Taxes
67
3.9
Federal Regulations
67
3.10
ERISA
67

 
 
 
                                                                 
 
i 

--------------------------------------------------------------------------------

 

 
3.11
Investment Company Act
68
3.12
[Intentionally Omitted]
69
3.13
Environmental Matters
69
3.14
No Material Misstatements
70
3.15
Title to Properties
70
3.16
Intellectual Property
70
3.17
List of Subsidiaries
70
3.18
Solvency
70
3.19
Insurance
71
3.20
Anti-Terrorism Laws
71
     
SECTION 4. CONDITIONS PRECEDENT
72
4.1
Conditions to Closing
72
4.2
Conditions to Each Extension of Credit
73
     
SECTION 5. AFFIRMATIVE COVENANTS
74
5.1
Financial Statements
74
5.2
Certificates; Other Information
75
5.3
Payment of Obligations
75
5.4
Maintenance of Existence
76
5.5
Maintenance of Insurance; Property
76
5.6
Inspection of Property; Books and Records; Discussions
76
5.7
Notices
76
5.8
Environmental Laws
77
5.9
Notice and Joinder of New Subsidiaries
77
5.10
Use of Proceeds
78
5.11
Subsequent Credit Terms
78
5.12
[Intentionally Omitted]
78
5.13
Anti-Terrorism Laws
78
5.14
Books and Records
79
5.15
ERISA
79
     
SECTION 6. NEGATIVE COVENANTS
80
6.1
Financial Condition Covenants
80
6.2
Limitation on Liens
80
6.3
Limitations on Fundamental Changes
80
6.4
Limitation on Sale of Assets
81
6.5
Limitation on Distributions and Investments
81
6.6
Transactions with Affiliates
82
6.7
Limitation on Acquisitions
82
6.8
Fiscal Year
82
6.9
Limitation on Conduct of Business
82
6.10
Prepayments, Redemptions and Repurchases of Subordinated Debt
82
6.11
Non-Operating Subsidiary
82
6.12
Note Purchase Agreement Guarantors
82
     
SECTION 7. EVENTS OF DEFAULT
83

 
 
 
                                                                 
 
ii 

--------------------------------------------------------------------------------

 
 
 
 
7.1
Events of Default
83
     
SECTION 8. THE ADMINISTRATIVE AGENT
86
8.1
Appointment
86
8.2
Delegation of Duties
86
8.3
Exculpatory Provisions
87
8.4
Reliance by Administrative Agent
87
8.5
Notice of Default
87
8.6
Non-Reliance on Administrative Agent and Other Lenders
88
8.7
Indemnification
88
8.8
Agents in Their Individual Capacity
88
8.9
Successor Administrative Agent
89
8.10
No Reliance on Administrative Agent’s Customer Identification Program
89
8.11
USA Patriot Act
89
8.12
Beneficiaries
90
8.13
Other Agents
90
8.14
Authorization to Release Borrowers Other than the Company
90
     
SECTION 9. MISCELLANEOUS
90
9.1
Amendments and Waivers
90
9.2
Notices; Lending Offices
91
9.3
No Waiver; Cumulative Remedies
92
9.4
Survival of Representations and Warranties
93
9.5
Payment of Expenses and Taxes
93
9.6
Successors and Assigns
94
9.7
Disclosure of Information
97
9.8
Adjustments; Set-off
98
9.9
Counterparts
99
9.10
Severability
99
9.11
Integration
99
9.12
GOVERNING LAW
99
9.13
Submission To Jurisdiction; Waivers
99
9.14
Acknowledgments
100
9.15
No Right of Contribution
100
9.16
WAIVER OF JURY TRIAL
100
9.17
USA Patriot Act Notice
100
9.18
Joint and Several Liability of Borrowers
101
     

 
 
 
                                                                
 
iii 

--------------------------------------------------------------------------------

 

SCHEDULES
 
SCHEDULE I
Lender and Commitment Information
SCHEDULE II
Existing Liens
SCHEDULE III
Other Letters of Credit
SCHEDULE 3.17
Subsidiaries

 


EXHIBITS
 
EXHIBIT A-1
Form of Revolver Note
EXHIBIT A-2
Form of Swing Line Note
EXHIBIT B
Form of Assignment and Assumption Agreement
EXHIBIT C
Form of Notice of Borrowing
EXHIBIT D
Form of Joinder and Assumption Agreement
EXHIBIT E
Form of Closing Legal Opinion
EXHIBIT F
Form of Sharing Agreement
EXHIBIT G
Form of New Revolving Credit Lender Joinder

 
 

                                                                   
 
iv 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of April 27, 2012, among WEST PHARMACEUTICAL
SERVICES, INC., a Pennsylvania corporation (the “Company”), the direct and
indirect subsidiaries of the Company from time to time parties hereto
(collectively, the “Borrowers”), the several banks and other financial
institutions from time to time parties hereto (collectively, the “Lenders”) and
PNC BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
hereunder (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
In consideration of the promises and the agreements hereinafter set forth, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
 
SECTION 1.                            DEFINITIONS
 
1.1 Defined Terms
 
.  As used in this Agreement, the following terms shall have the following
meanings:
 
“Acquisition”:  any acquisition, or a series of related acquisitions, of
(a) Capital Stock in any Person if, after giving effect thereto, such Person
will become a Subsidiary or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person.
 
“Additional Lender”:  has the meaning assigned to such term in subsection
9.6(j).
 
“Adjusted Commitment Percentage”:  with respect to any non-Defaulting Lender,
the quotient (expressed as a percentage) of such Lender’s Commitment divided by
the aggregate Commitments of all non-Defaulting Lenders.
 
“Adjusted EBITDA”:  for any period, with respect to any Person who has (or whose
assets have) been acquired by the Company or any Subsidiary thereof in an
Acquisition, the historical EBITDA of such Person or attributable to such assets
for such period.
 
“Adjusted Funding Target Attainment Percentage”:  an adjusted target attainment
percentage as defined in Sections 206(g)(9) of ERISA and 436(j) of the Code.
 
“Affected Lender”:  has the meaning assigned to such term in Section 2.24.
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control”
shall mean the power, directly or indirectly, either to (a) vote 10% or more of
the securities having ordinary voting power for the election of directors of
such Person or (b) direct or in effect cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
“Agents”:  the collective reference to the Administrative Agent, the Syndication
Agents, the Documentation Agent and the Lead Arranger.
 

 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Alternate Issuing Lender”:  any Lender, other than PNC Bank, National
Association, which has issued a Letter of Credit in accordance with the terms
hereof (including any Lender, other than PNC Bank, National Association, that
has issued an Other Letter of Credit).
 
“Anti-Terrorism Law”:  any Law relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.
 
“Applicable Margin”:  on any date, the percentage per annum set forth below in
the column entitled “Applicable Margin – LIBOR Loan” or “Applicable Margin –
Base Rate Loan”, as appropriate, opposite the Total Leverage Ratio shown on the
last Compliance Certificate delivered by the Borrowers to the Administrative
Agent pursuant to subsection 5.2(b) prior to such date:
 
Level
Total Leverage Ratio
Applicable Margin - LIBOR Loan
Applicable Margin - Base Rate Loan
I
Less than or equal to 1.50 to 1.0
1.25%
0.25%
II
Greater than 1.50 to 1.0 but less than or equal to 2.00 to 1.0.
1.50%
0.50%
III
Greater than 2.00 to 1.0 but less than or equal to 2.50 to 1.0
1.75%
0.75%
IV
Greater than 2.50 but less than or equal to 3.00 to 1.0
2.00%
1.00%
V
Greater than 3.00 to 1.0
2.25%
1.25%

 
; provided, however, that (i) adjustments, if any, to the Applicable Margin
resulting from a change in the Total Leverage Ratio shall be effective on the
date on which the Compliance Certificate evidencing such computation is due to
be delivered under Section 5.2(b), provided that any increase or decrease in the
Applicable Margin relating to any outstanding Optional Currency Loan shall
become effective at the end of the Interest Period therefor, (ii) in the event
that no Compliance Certificate has been delivered for a fiscal quarter prior to
the last date on which it can be delivered without violation of subsection
5.2(b), the Applicable Margin from such date until such Compliance Certificate
is actually delivered shall be that applicable under Level V, (iii) in the event
that the actual Total Leverage Ratio for any fiscal quarter is subsequently
determined to be greater than that set forth in the Compliance Certificate for
such fiscal quarter, the Applicable Margin shall be recalculated for the
applicable period based upon such actual Total Leverage Ratio and (iv) anything
in this definition to the contrary notwithstanding, until receipt by the
Administrative Agent of the Compliance Certificate for the fiscal quarter ending
March 31, 2012, the Applicable Margin shall be that applicable under Level
II.  Any additional interest on the Loans resulting from the operation of clause
(iii) above shall be payable by the Borrowers jointly and severally to the
Lenders within five (5) days after receipt of a written demand therefor from the
Administrative Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
“Application”:  in respect of each Letter of Credit issued by an Issuing Lender,
an application, in such form as such Issuing Lender may specify from time to
time, requesting issuance of such Letter of Credit.
 
“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and a Purchasing Lender, and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto, or such other form as shall be approved by
the Administrative Agent.
 
“Available Incremental Amount”:  at any time, the excess, if any, of
(a) $50,000,000 over (b) the sum of the aggregate amount of all Incremental
Commitments established prior to such time pursuant to Section 2.14(d) and (e).
 
“Base Rate”:  for any day, a fluctuating per annum rate of interest equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Open
Rate in effect on such day plus fifty basis points (0.50%) and (c) the Daily
LIBOR Rate in effect on such day plus one hundred basis points (1.00%).  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Open Rate or the Daily LIBOR Rate for any reason, the Base Rate
shall be determined without regard to clause (b) or (c), as the case may be, of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Open Rate or the Daily LIBOR Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Open Rate or the Daily LIBOR Rate,  respectively.
 
“Base Rate Loan”:  any Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Blocked Person”:  has the meaning assigned to such term in subsection 3.20(b).
 
“Borrowers’ Representative”:  has the meaning assigned to such term in Section
2.20.
 
“Borrowing Date”:  any Business Day on which a Loan is to be made at the request
of the Borrowers under this Agreement.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Philadelphia, Pennsylvania are authorized or required by law
to close and (a) with respect to advances or payments of Loans or any other
matters relating to Loans denominated in an Optional Currency, such day also
shall be a day on which dealings in deposits in the relevant Optional Currency
are carried on in the Relevant Interbank Market, (b) with respect to advances or
payments of Loans denominated in an Optional Currency, such day shall also be a
day on which all applicable banks into which Loan proceeds may be deposited are
open for business and foreign exchange markets are open for business in the
principal financial center of the country of such currency, and (c) with respect
to advances of LIBOR Loans made in Dollars or any other matters relating to
LIBOR Loans made in Dollars, such day shall also be a day on which banks are
open for dealings in dollar deposits in the London interbank market.
 
 
3

--------------------------------------------------------------------------------

 
 
“Capital Lease”:  at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
 
“Capital Lease Obligations”:  at any time, the amount of the obligations under
Capital Leases which would be shown at such time as a liability on a
consolidated balance sheet of the Company and its consolidated Subsidiaries
prepared in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
“Cash Management Agreements”:  has the meaning assigned to such term in Section
2.1(c)(vii).
 
“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption or taking effect of any Law, (b) any change in
any Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (ii) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
 
“Change of Control”:  an event or series of events by which (a) any “person” or
“group” (as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under such Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30% of the total voting power of the then outstanding
Voting Stock of the Company, or (b) from and after the date hereof, individuals
who on the date hereof constitute the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors then still in office who were either
directors on the date hereof or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office.
 
 
4

--------------------------------------------------------------------------------

 
 
“Closing Date”:  the first date on which all of the conditions precedent set
forth in Section 4.1 have been satisfied or waived by the Lenders, which date is
April 27, 2012.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment”:  as to any Lender, the obligation of such Lender to make Revolver
Loans, to acquire participating interests in Letters of Credit hereunder and to
participate in Swing Line Loans, in an aggregate Dollar Equivalent amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule I hereto under the caption “Commitment,” as the same may be
changed from time to time in accordance with the provisions of this Agreement
and/or any applicable Assignment and Assumption.
 
“Commitment Fee”:  as defined in Section 2.7.
 
“Commitment Fee Rate”:  On any date, the percentage per annum set forth below in
the column entitled Commitment Fee Rate opposite the Total Leverage Ratio shown
on the last Compliance Certificate delivered by the Borrowers to the
Administrative Agent pursuant to subsection 5.2(b) prior to such date:
 
Level
Total Leverage Ratio
Commitment
Fee Rate
I
Less than or equal to 1.50 to 1.0
0.20%
II
Greater than 1.50 to 1.0 but less than or equal to 2.00 to 1.0.
0.25%
III
Greater than 2.00 to 1.0 but less than or equal to 2.50 to 1.0
0.30%
IV
Greater than 2.50 to 1.0 but less than or equal to 3.00 to 1.0
0.35%
V
Greater than 3.00 to 1.0
0.40%

 
; provided, however, that (i) adjustments, if any, to the Commitment Fee Rate
resulting from a change in the Total Leverage Ratio shall be effective on the
date on which the Compliance Certificate evidencing such computation is due to
be delivered under Section 5.2(b), (ii) in the event that no Compliance
Certificate has been delivered for a fiscal quarter prior to the last date on
which it can be delivered without violation of subsection 5.2(b), the Commitment
Fee Rate from such date until such Compliance Certificate is actually delivered
shall be that applicable under Level V, (iii) in the event that the actual Total
Leverage Ratio for any fiscal quarter is subsequently determined to be greater
than that set forth in the Compliance Certificate for such fiscal quarter, the
Commitment Fee Rate shall be recalculated for the applicable period based upon
such actual Total Leverage Ratio and (iv) anything in this definition to the
contrary notwithstanding, until receipt by the Administrative Agent of the
Compliance Certificate for the fiscal quarter ending March 31, 2012 the
Commitment Fee Rate shall be that applicable under Level II.  Any additional
Commitment Fee that is due to the Lenders resulting from the operation of clause
(iii) above shall be payable by the Borrowers jointly and severally within five
(5) days after receipt of a written demand therefor from the Administrative
Agent.
 
“Commitment Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the Total Commitments at such time
(or at any time after the Commitments shall have expired or terminated, the
Commitment Percentage shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments).
 
 
5

--------------------------------------------------------------------------------

 
 
“Commitment Period”:  the period from and including the date hereof to but not
including the Termination Date.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  has the meaning assigned to such term in subsection
5.2(b).
 
“Computation Date”:  has the meaning assigned to such term in subsection 2.6(a).
 
“Consolidated Capitalization”:  at any date, the sum of (a) Net Consolidated
Debt and (b) shareholders’ equity for the Company and its Subsidiaries on such
date determined on a consolidated basis in accordance with GAAP.
 
 “Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or any provision of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Convertible Notes”:  those certain 4.00% Convertible Junior Subordinated
Debentures due 2047 issued pursuant to that certain First Supplemental Indenture
dated March 14, 2007 between the Company and U.S. Bank, National Association, as
Trustee.
 
“Costs”:  has the meaning assigned to such term in subsection 2.16(d).
 
“Daily LIBOR Rate”:  for any day, the rate per annum determined by the
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1%) (a) the Published Rate by (b) a number
equal to 1.00 minus the Eurocurrency Rate Reserve Percentage on such day.  The
Published Rate shall be adjusted as of each Business Day based on changes in the
Published Rate or the Eurocurrency Reserve Percentage without notice to the
Borrowers, and shall be applicable from the effective date of any such change.
 

                                                                  
 
6

--------------------------------------------------------------------------------

 
 
“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition precedent therein set forth, has been satisfied.
 
“Defaulting Lender”:  any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Revolver Loans or participations
in Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, unless, in the case of clause (a) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) notified the Borrowers, the Administrative
Agent, any Issuing Lender, the Swing Line Lender or any Lender in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Revolver Loans or participations in then outstanding Letters of
Credit and Swing Line Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors, or similar Person
charged with the reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors, or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment (it being understood that a
Defaulting Lender shall cease to be a Defaulting Lender if the Borrowers, each
Issuing Lender and the Swing Line Lender shall each agree that such Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender).
 
“Distribution”:  in respect of any Person, (a) dividends or other distributions
on Capital Stock of such Person (except distributions in Capital Stock of such
Person); (b) the redemption or acquisition of such Capital Stock or of warrants,
rights or other options to purchase such Capital Stock (except when solely in
exchange for Capital Stock of such Person); and (c) any payment on account of,
or the setting apart of any assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of any
share of any class of Capital Stock of such Person or any warrants or options to
purchase any such Capital Stock.
 
“Dollar Equivalent”:  with respect to any amount of any currency, the Equivalent
Amount of such currency expressed in Dollars.
 

                                                                 
 
7

--------------------------------------------------------------------------------

 
 
“Dollar Equivalent Facility Usage”:  at any time the sum of (a) the Dollar
Equivalent amount of all Revolver Loans and the aggregate amount of all Swing
Line Loans then outstanding, and (b) the Letter of Credit Obligations then
outstanding.
 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“Domestic Borrower”:  any Borrower that is not a Foreign Borrower.
 
“EBIT”:  for any period, consolidated net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) extraordinary or unusual
losses or other losses not incurred in the ordinary course of business, (d) any
non-cash charge against consolidated net income required to be recognized in
connection with the issuance of capital stock to employees (whether upon lapse
of vesting restrictions, exercise of employee options or otherwise) and (e) any
non-cash charge against consolidated net income required to be recognized in
connection with employee pension plans, in each case to the extent included in
the calculation of consolidated net income, less (f) extraordinary or unusual
gains or other gains not incurred in the ordinary course of business included in
the calculation of consolidated net income, in each case determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP for
such period; provided that, if at any time during such period the Company or any
of its Subsidiaries shall have sold or otherwise divested any material assets or
stock in any Subsidiary, the net income or loss of such Subsidiary or
attributable to such assets and any gain or loss from such sale or disposition
shall also be excluded from consolidated net income and no adjustments in
respect thereof shall be made pursuant to clauses (a) through (e) above.
 
“EBITDA”:  for any period, EBIT plus, to the extent deducted in calculating
EBIT, the sum of depreciation and amortization, in each case determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP for
such period; provided that, if at any time during such period the Company or any
of its Subsidiaries shall have sold or otherwise divested any material assets or
stock in any Subsidiary, the net income or loss of such Subsidiary or
attributable to such assets and any gain or loss from such sale or disposition
shall, as provided above in the definition of EBIT, be excluded from EBIT and no
adjustments shall be made to add back to EBIT depreciation and amortization
relating to such sold or otherwise divested assets.  As used in the definition
of Modified EBITDA and Adjusted EBITDA, EBITDA shall also be determined for any
Person who has (or whose assets have) been acquired by the Company or a
Subsidiary thereof to the extent provided in such definitions.
 
“Environmental Laws”:  any and all Federal, state, local, municipal or foreign
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
binding requirements of any Governmental Authority, or binding Requirement of
Law regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.
 
“Equivalent Amount”:  at any time, as determined by the Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency using the
average spot rate quoted to the Administrative Agent (based on the market rates
then prevailing and available to the Administrative Agent) or the commercial
market rate of exchange, as determined by the Administrative Agent, for the sale
of such Equivalent Currency for such Reference Currency at a time determined by
the Administrative Agent on the second Business Day immediately preceding the
event for which such calculation is made.
 
 
8

--------------------------------------------------------------------------------

 
 
“Equivalent Currency”:  has the meaning assigned to such term in the definition
of Equivalent Amount.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any regulations issued thereunder by the Department of Labor
or PBGC.
 
“Euro”:  lawful currency of the Participating Member States.
 
“Eurocurrency Rate Reserve Percentage”:  as of any day, the maximum percentage
(expressed as a decimal rounded upward to the nearest 1/100th of 1%) as
determined by the Administrative Agent which is in effect on such day, (a) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”) of a member bank
in such System; and (b) to be maintained by a Lender as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (i) any category of liabilities that includes deposits by
reference to which a LIBOR Rate is to be determined, or (ii) any category of
extension of credit or other assets that includes Loans or Tranches to which a
LIBOR Rate applies.
 
“European Interbank Market”:  the European interbank market for Euro operating
in Participating Member States.
 
“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Executive Order No. 13224”:  Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.
 
“Existing Credit Agreement”:  the Credit Agreement, dated as of  June 4, 2010,
among the Borrowers, PNC Bank, National Association, as agent, and the banks and
financial institutions from time to time parties thereto, as heretofore amended,
supplemented or otherwise modified.
 
“Exposure”:  as to any Lender at any date, an amount equal to the sum of (a) the
aggregate Dollar Equivalent amount of all Revolver Loans made by such Lender
then outstanding, (b) such Lender’s Commitment Percentage of the Letter of
Credit Obligations then outstanding and (c) such Lender’s Commitment Percentage
of the amount of the Swing Line Loans then outstanding.
 

                                                                 
 
9

--------------------------------------------------------------------------------

 
 
“Extensions of Credit”:  the collective reference to Loans made and Letters of
Credit issued under this Agreement.
 
“Federal Funds Effective Rate”:  for any day, the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100 of one percent (1%)) announced by the Federal
Reserve Bank of New York (or any successor) on such day as being the weighted
average of the rates on overnight federal funds transactions arranged by federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the “Federal Funds Effective Rate” for such day shall be the Federal
Funds Effective Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day, the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Administrative Agent (an “Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Alternate Source, or if there shall at any time, for any
reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day.
 
“Fee Letter”:  the letter, dated March 21, 2012, from the Administrative Agent
to the Company relating to the payment of certain fees and expenses in
connection with the transactions contemplated hereby, as amended, supplemented
or otherwise modified from time to time.
 
“Foreign Benefit Event”:  with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, in each case in an amount that could
reasonably be expected to have a Material Adverse Effect, (b) the failure to
make the required contributions or payments, under any applicable law, on or
before the due date for such contributions or payments to the extent that such
failure could reasonably be expected to have a Material Adverse Effect, (c) the
receipt of a notice of a Governmental Authority relating to the intention to
terminate any such Foreign Pension Plan, or alleging the insolvency of any such
Foreign Pension Plan, and the reasonably expected liability to the Company and
its Subsidiaries could reasonably be expected to have a Material Adverse Effect,
(d) the incurrence of any liability in the aggregate by the Company and its
Subsidiaries under applicable law and on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein which termination or liability could
reasonably be expected to have a Material Adverse Effect, or (e) the occurrence
of any transaction that is prohibited under any applicable law and that would
reasonably be expected to result in the incurrence of any liability by the
Company and its Subsidiaries or the imposition on the Company and its
Subsidiaries of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law, in each case in excess of in the aggregate an amount
that could reasonably be expected to have a Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
 
“Foreign Borrower”:  any Borrower organized under the laws of any jurisdiction
other than the United States of America or one of its states, commonwealths or
territories or the District of Columbia.
 
“Foreign Pension Plan”:  any benefit pension plan maintained by the Company or a
Foreign Subsidiary that under applicable law is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.
 
“Foreign Subsidiary”:  (a) any Subsidiary organized under the laws of any
jurisdiction other than the United States of America or one of its states,
commonwealths or territories or the District of Columbia or (b) any Subsidiary
of any Subsidiary referred to in clause (a) above.
 
“GAAP”:  at any time with respect to the determination of the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation, generally accepted accounting
principles as in effect in the United States on the date of, or at the end of
the period covered by, the financial statements from which such asset,
liability, item of income, or item of expense, is derived, or, in the case of
any such computation, as in effect on the date when such computation is required
to be determined, consistently applied.
 
“Governmental Acts”:  has the meaning assigned to such term in subsection
2.8(j).
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guaranty Obligation”:  as to any Person, any guarantee of payment or
performance by such Person of any Indebtedness or other obligation of any other
Person, or any agreement to provide financial assurance with respect to the
financial condition, or the payment of the obligations of, such other Person
(including, without limitation, purchase or repurchase agreements, reimbursement
agreements with respect to letters of credit or acceptances, indemnity
arrangements, grants of security interests to support the obligations of another
Person, keepwell agreements and take-or-pay or through-put arrangements) which
has the effect of assuring or holding harmless any third Person against loss
with respect to one or more obligations of such third Person; provided, however,
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guaranty Obligation of any Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such contingently liable Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation, unless such primary obligation
and the maximum amount for which such contingently liable Person may be liable
are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such contingently liable Person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.  Guaranty Obligations of any Person shall include the amount of any
future “earn-out” or similar payments to be made to any other Person in
connection with a Permitted Acquisition whether or not the same are reflected as
indebtedness on the financial statements of the contingently liable Person.
 
 
11

--------------------------------------------------------------------------------

 
 
“Incremental Commitments”:  collectively, the Incremental Term Loan Commitments
and the Incremental Revolver Commitments.
 
“Incremental Facility Amendment”:  has the meaning set forth in Section 2.14(j).
 
“Incremental Revolver Commitment”:  has the meaning set forth in Section
2.14(d)(i).
 
“Incremental Term Loan”:  has the meaning set forth in Section 2.14(e).
 
“Incremental Term Loan Commitment”:  has the meaning set forth in Section
2.14(e).
 
“Incremental Term Maturity Date”:  April 26, 2017.
 
“Indemnitees”:  has the meaning assigned to such term in Section 9.5.
 
“Indebtedness”:  of any Person at any date, without duplication:
 
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than trade liabilities incurred in
the ordinary course of business not more than 60 days overdue (or being
contested in good faith) and payable in accordance with customary practices),
including earn-outs and similar obligations,
 
(b) any other indebtedness which is evidenced by a note, bond, debenture or
similar instrument,
 
(c) all Capital Lease Obligations of such Person,
 
(d) all obligations of such Person in respect of outstanding letters of credit,
acceptances and similar obligations created for the account of such Person
(including the undrawn stated amount of any letters of credit, acceptances and
similar obligations then outstanding),
 
(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof,
 

                                                                  
 
12

--------------------------------------------------------------------------------

 
 
(f) all redemption obligations, prior to the Termination Date, in respect of
Redeemable preferred stock of such Person,
 
(g) net liabilities of such Person under interest rate cap agreements, interest
rate swap agreements, foreign currency exchange agreements, netting agreements
and other hedging agreements or arrangements (calculated on a basis satisfactory
to the Administrative Agent and in accordance with accepted practice),
 
(h) withdrawal liabilities of such Person or any Commonly Controlled Entity
under a Plan, and
 
(i) all Guaranty Obligations of such Person with respect to liabilities of a
type described in any of clauses (a) through (h) of this definition.
 
The Indebtedness of any Person shall include any Indebtedness of any partnership
in which such Person is the general partner.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  has the meaning ascribed thereto in Section 3.16.
 
“Interest Coverage Ratio”:  for any period, the ratio of (a) EBIT to (b)
interest expense, in each case for the Company and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan or Swing Line Loan, the
last day of each calendar quarter while such Loan is outstanding, (b) as to any
LIBOR Loan having an Interest Period of three months or less, the last day of
such Interest Period, and (c) as to any LIBOR Loan having an Interest Period
longer than three months, the day which is (i) three months after the first day
of such Interest Period and (ii) the last day of such Interest Period, (d) as to
any Revolver Loan, in addition to the foregoing, the Termination Date and (e) as
to any Swing Line Loan, in addition to the foregoing, the earlier of the Swing
Line Prepayment Date for such Swing Line Loan and the Termination Date.
 
“Interest Period”:  with respect to any LIBOR Loan:
 
(a)           initially the period commencing on the borrowing or continuation
date, as the case may be, with respect to such LIBOR Loan and ending one, two,
three or six months thereafter, as selected by the Borrowers in their Notice of
Borrowing given with respect thereto, provided that the only Interest Period
available for Optional Currency Loans shall be one month; and
 
(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Loan and ending one, two,
three or six months thereafter, as selected by the Borrowers by irrevocable
notice to the Administrative Agent in a Notice of Borrowing not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto;
 
provided, that the foregoing provisions relating to Interest Periods are subject
to the following:
 
 
13

--------------------------------------------------------------------------------

 
 
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iii) no Interest Period shall extend beyond the Termination Date.
 
“Investments”:  investments (by loan or extension of credit, purchase, advance,
guaranty, capital contribution or otherwise), whether or not made in cash, by
delivery of Property or otherwise, by any of the Company or any Subsidiary (a)
in any Person, whether by acquisition of stock or other ownership interest,
indebtedness or other obligation or security, or by loan, advance or capital
contribution or (b) in any Property, or any agreement to do any of the
foregoing.
 
“ISP98”:  as defined in Section 2.8(a).
 
“Issuing Lender”:  any Lender (including an Alternate Issuing Lender) that has
issued an Other Letter of Credit or may from time to time issue a Letter of
Credit in accordance with the provisions of Section 2.8 of this Agreement.
 
“Joinder and Assumption Agreement”:  a Joinder and Assumption Agreement
substantially in the form of Exhibit D hereto pursuant to which a Subsidiary
shall join this Agreement and other Loan Documents, as amended, supplemented or
otherwise modified from time to time.
 
“Law”:  any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Governmental Authority.
 
“Lead Arranger”:  PNC Capital Markets LLC, in its capacity as Lead Arranger.
 
“Lending Office”:  the lending office(s) of the Lenders (or their Affiliates)
set forth on Schedule I hereto or notice of which has been given to the
Administrative Agent in accordance with the provisions of this Agreement.
 

                                                                
 
14

--------------------------------------------------------------------------------

 
 
“Letter of Credit Coverage Requirement”:  with respect to each Letter of Credit
at any time, 102% of the maximum amount available to be drawn thereunder at such
time (determined without regard to whether any conditions to drawing could be
met at such time).
 
“Letter of Credit Fee”:  has the meaning assigned to that term in
subsection 2.8(b).
 
“Letter of Credit Fee Rate”:  on any date, the percentage per annum set forth
below opposite the Total Leverage Ratio shown on the last Compliance Certificate
delivered by the Borrowers to the Administrative Agent pursuant to subsection
5.2(b) prior to such date:
 
Level
Total Leverage Ratio
Letter of Credit Fee Rate
I
Less than or equal to 1.50 to 1.0
1.25%
II
Greater than 1.50 to 1.0 but less than or equal to 2.00 to 1.0.
1.50%
III
Greater than 2.00 to 1.0 but less than or equal to 2.50 to 1.0
1.75%
IV
Greater than 2.50 to 1.0 but less than or equal to 3.00 to 1.0
2.00%
V
Greater than 3.00 to 1.0
2.25%

 
; provided, however, that (i) adjustments, if any, to the Letter of Credit Fee
Rate resulting from a change in the Total Leverage Ratio shall be effective on
the date on which the Compliance Certificate evidencing such computation is due
to be delivered under Section 5.2(b), (ii) in the event that no Compliance
Certificate has been delivered for a fiscal quarter prior to the last date on
which it can be delivered without violation of subsection 5.2(b), the Letter of
Credit Fee Rate from such date until such Compliance Certificate is actually
delivered shall be that applicable under Level V, (iii) in the event that the
actual Total Leverage Ratio for any fiscal quarter is subsequently determined to
be greater than that set forth in the Compliance Certificate for such fiscal
quarter, the Letter of Credit Fee Rate shall be recalculated for the applicable
period based upon such actual Total Leverage Ratio and (iv) anything in this
definition to the contrary notwithstanding, until receipt by the Administrative
Agent of the Compliance Certificate for the fiscal quarter ending March 31,
2012, the Letter of Credit Fee Rate shall be that applicable under Level
II.  Any additional fees on the Letters of Credit resulting from the operation
of clause (iii) above shall be payable by the Borrowers jointly and severally to
the Lenders within five (5) days after receipt of a written demand therefor from
the Administrative Agent.
 
“Letter of Credit Obligations”:  at any time, an amount equal to the sum of the
Dollar Equivalent amount of (a) 100% of the maximum amount available to be drawn
under all Letters of Credit outstanding at such time (determined without regard
to whether any conditions to drawing could be met at such time) and (b) the
aggregate amount of drawings under Letters of Credit which have not then been
reimbursed pursuant to subsection 2.8(d)(i).
 

                                                                 
 
15

--------------------------------------------------------------------------------

 
 
“Letter of Credit Participant”:  in respect of each Letter of Credit, each
Lender (other than the Issuing Lender of such Letter of Credit) in its capacity
as the holder of a participating interest in such Letter of Credit.
 
“Letters of Credit”:  collectively, the Other Letters of Credit and any
letter(s) of credit issued by an Issuing Lender under Section 2.8, as amended,
supplemented, or otherwise modified from time to time.
 
“LIBOR Loan”:  any Loan (other than a Swing Line Loan) bearing interest at a
rate determined by reference to the LIBOR Rate.
 
“LIBOR Rate”:
 
(a)           with respect to Loans in Dollars comprising any Tranche to which
the LIBOR Rate applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upward, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market) or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market (for purposes of this
definition, an “Alternate Source”), in either case, at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the first day of such Interest
Period as the London interbank offered rate for Dollars for an amount comparable
to the principal amount to such Tranche and having a borrowing date and a
maturity comparable to the Interest Period for such Tranche; provided, however,
if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error), as determined by the Administrative
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) by (ii) a number equal to 1.00 minus the
Eurocurrency Rate Reserve Percentage.  Such LIBOR Rate may also be expressed by
the following formula:
 
London interbank offered rate
quoted by Bloomberg
LIBOR Rate =
or appropriate successor as shown on
Bloomberg Page BBAM1
1.00 - Eurocurrency Rate Reserve Percentage



 
The LIBOR Rate shall be adjusted with respect to any LIBOR Loan in Dollars
outstanding on the effective date of any change in the Eurocurrency Rate Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.
 

                                                                  
 
16

--------------------------------------------------------------------------------

 
 
(b)           with respect to Loans in an Optional Currency other than Euro
comprising any Tranche to which the LIBOR Rate applies for any Interest Period,
the interest rate per annum determined by Administrative Agent by dividing (i)
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which deposits in the relevant Optional
Currency are offered by leading banks in the Relevant Interbank Market), or the
rate which is quoted by an Alternate Source, at approximately 11:00 a.m., London
time, two (2) Business Days prior to the first day of such Interest Period as
the Relevant Interbank Market offered rate for deposits in the relevant Optional
Currency for an amount comparable to the principal amount of such LIBOR Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)), by (ii) a number equal to 1.00
minus the Eurocurrency Rate Reserve Percentage.  Such LIBOR Rate may also be
expressed by the following formula:
 
Relevant Interbank Market offered rate quoted by
Bloomberg or appropriate successor as shown on
LIBOR Rate =                        Bloomberg Page
BBAM1                                                                  
1.00 – Eurocurrency Rate Reserve Percentage


The LIBOR Rate shall be adjusted with respect to any LIBOR Loan that is
outstanding on the effective date of any change in the Eurocurrency Rate Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.  The LIBOR Rate for any LIBOR Loans shall be based upon the LIBOR Rate
for the currency in which such LIBOR Loans are requested.
 
(c)           with respect to any Loans denominated in Euro comprising any
Tranche to which the LIBOR Rate applies for any Interest Period, the interest
rate per annum determined by the Administrative Agent by dividing (i) the rate
which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg
page that displays rates at which deposits in Euro are offered by leading banks
in the Relevant Interbank Market) or the rate which is quoted by an Alternate
Source, at approximately 11:00 a.m., Brussels time, two (2) TARGET Days prior to
the first day of such Interest Period as the Relevant Interbank Market offered
rate for deposits in Euro for an amount comparable to the principal amount of
such LIBOR Tranche and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Eurocurrency Rate Reserve Percentage.  Such LIBOR
Rate may also be expressed by the following formula:
 
London interbank offered rate quoted by
Bloomberg or appropriate successor as shown on
LIBOR Rate =                        Bloomberg Page
BBAM1                                                                  
1.00 – Eurocurrency Rate Reserve Percentage
 

                                                           
 
17

--------------------------------------------------------------------------------

 
 
 
The LIBOR Rate shall be adjusted with respect to any LIBOR Loan that is
outstanding on the effective date of any change in the Eurocurrency Rate Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.  The LIBOR Rate for any LIBOR Loans shall be based upon the LIBOR Rate
for the currency in which such LIBOR Loans are requested.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
 
“Loan Documents”:  this Agreement, the Notes, the Joinder and Assumption
Agreements, the Sharing Agreement and the Applications, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and “Loan Document” shall mean any of the Loan Documents.
 
“Loans”:  the collective reference to the Revolver Loans and the Swing Line
Loans.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company and the other
Borrowers to perform their obligations under this Agreement, the Notes or any
other Loan Document or (c) the validity or enforceability of this Agreement, the
Notes or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphynels, and ureaformaldehyde insulation.
 
Modified EBITDA”:  for any period of four consecutive fiscal quarters (each a
“Reference Period”), EBITDA for such Reference Period; provided that, if at any
time during such Reference Period, the Company or any of its Subsidiaries shall
have acquired the stock or material assets of any Person in an Acquisition, then
(a) to the extent that the Adjusted EBITDA of such acquired Person or
attributable to such acquired assets shall be ten percent (10%) or less of
Modified EBITDA for the most recent Reference Period ending on or prior to the
date of such Acquisition for which financial statements have theretofore been
delivered to the Lenders pursuant to Section 5.1, Modified EBITDA shall include
such Adjusted EBITDA as if the Acquisition occurred on the first day of such
Reference Period, so long as a Responsible Officer shall furnish to each Lender
a certificate showing in reasonable detail by fiscal quarter the calculation of
such Adjusted EBITDA and (b) to the extent that the Adjusted EBITDA of such
acquired Person or attributable to such acquired assets shall be more than ten
percent (10%) of Modified EBITDA for the most recent Reference Period ending on
or prior to the date of such Acquisition for which financial statements have
theretofore been delivered to the Lenders pursuant to Section 5.1, Modified
EBITDA shall include such Adjusted EBITDA as if the Acquisition occurred on the
first day of such Reference Period, so long as (i) the Lenders shall have
received financial statements of such acquired Person (or relating to such
acquired assets) audited by an independent nationally recognized accounting firm
for the prior two (2) most recently ended fiscal years for which financial
statements are available prepared on a GAAP basis (or other basis acceptable to
the Administrative Agent) or an independent third-party due diligence report for
such acquired Person (or relating to such acquired assets) in form and substance
acceptable to the Administrative Agent and (ii) a Responsible Officer shall
furnish to each Lender a certificate showing in reasonable detail by each fiscal
quarter the calculation of such Adjusted EBITDA.
 
 
18

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Consolidated Debt”:  at any date, the difference between (a) without
duplication, the aggregate of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis (including the current portion
thereof and the undrawn stated amount of any letters of credit then
outstanding), other than (but only to the extent that the following would not be
included on a consolidated balance sheet of the Company and its Subsidiaries at
such date):  (i) earn-outs or similar obligations, (ii) Indebtedness described
in clauses (g) and (h) of the definition of “Indebtedness”, and (iii) Guaranty
Obligations in respect of the Indebtedness described in clauses (i) and (ii)
above and (b) the aggregate amount of cash and cash equivalents held by the
Company and its Subsidiaries on such date determined on a consolidated basis in
accordance with GAAP.
 
“New Material Domestic Subsidiary”:  as defined in Section 5.9.
 
“New Provisions”:  has the meaning assigned to such term in Section 5.11.
 
“New Revolving Credit Lender Joinder”:  has the meaning assigned to such term in
subsection 2.14(d)(i).
 
“Note Purchase Agreements”:  collectively, (a) that certain Note Purchase
Agreement dated as of July 28, 2005 (as it may be amended, modified,
supplemented or restated from time to time) pursuant to which Company issued its
Floating Rate Series A Senior Notes due July 28, 2012, in the aggregate
principal amount of $50,000,000 and its Floating Rate Series B Senior Notes due
July 28, 2015, in the aggregate principal amount of $25,000,000, and (b) that
certain Note Purchase Agreement, dated as of February 27, 2006 (as it may be
amended, modified, supplemented or restated from time to time), pursuant to
which the Company issued its 4.215% Series A Senior Notes due February 27, 2013,
in the aggregate principal amount of €20,374,898.13 and its 4.38% Series B
Senior Notes due February 27, 2016, in the aggregate principal amount of
€61,124,694.38.
 
“Notes”:  the Revolver Notes and the Swing Line Note.
 
 
19

--------------------------------------------------------------------------------

 
 
“Notice of Borrowing”:  with respect to a Loan of any Type, a notice from the
Borrowers in respect of such Loan, containing the information in respect of such
Loan and delivered to the Administrative Agent, in the manner and by the time
specified pursuant to the terms hereof.  A form of the Notice of Borrowing for
Loans is attached hereto as Exhibit C.
 
“Obligations”:  collectively, (a) all Reimbursement Obligations and all unpaid
principal of and accrued and unpaid interest on (including, without limitation,
any interest accruing subsequent to the commencement of a bankruptcy, insolvency
or similar proceeding with respect to any Borrower, whether or not such interest
constitutes an allowed claim in such proceeding) the Loans, (b) all accrued and
unpaid fees arising or incurred under this Agreement or any other Loan Document,
(c) any other amounts due hereunder or under any of the other Loan Documents,
including all reimbursements, indemnities, fees, costs, expenses, prepayment
premiums, break-funding costs and other obligations of any Borrower to the
Administrative Agent, any Lender or any indemnified party hereunder or
thereunder, (d) any obligations owed by any Borrower to any Lender or to any
Affiliate of any Lender pursuant to a interest rate cap agreement, interest rate
swap agreement, foreign currency exchange agreement, netting agreement or other
hedging agreement or arrangement, and (e) all out-of-pocket costs and expenses
incurred by the Administrative Agent and the Lenders in connection with this
Agreement and the other Loan Documents, including but not limited to the
reasonable fees and expenses of the Administrative Agent’s counsel and each
Lender’s counsel, which the Borrowers are responsible to pay pursuant to the
terms of this Agreement and/or the other Loan Documents.
 
“Offered Amount”:  has the meaning assigned to such term in subsection
2.14(d)(i).
 
“Optional Currency”:  each of the following currencies:  British Pounds
Sterling, Euros, Japanese Yen, Danish Krone, Singapore Dollars and any other
currency approved by Administrative Agent pursuant to subsection 2.6(d).
 
“Original Currency”:  has the meaning assigned to such term in Section 2.19.
 
“Other Agents”:  the collective to the Agents other than the Administrative
Agent.
 
“Other Currency”:  has the meaning assigned to such term in Section 2.19.
 
“Other Letters of Credit”:  the collective reference to the letters of credit
described on Schedule III hereto, as each such letter of credit may be amended,
supplemented or otherwise modified from time to time.
 
“Other Taxes”:  has the meaning assigned to such term in subsection 2.17(b).
 
“Participant”:  has the meaning assigned to such term in subsection 9.6(f).
 
“Participating Member State”:  any member State of the European Communities that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 

                                                                  
 
20

--------------------------------------------------------------------------------

 
 
“Permitted Acquisition”:  an acquisition by a Borrower of the stock or assets of
a Person in a similar or related line of business to such Borrower, provided
that:  (a) at the time that any definitive agreement is entered into in respect
of such acquisition, no Default or Event of Default shall exist or would exist
if such acquisition were consummated on such date,  (b) at the time of and after
giving effect to such acquisition, the Total Leverage Ratio on a proforma basis
shall be less than or equal to 3.25 to 1.00, and (c) with respect to any
acquisition in which the aggregate consideration paid by the Borrowers and their
Subsidiaries (including payments under non-compete arrangements and assumption
of debt) exceeds $40,000,000, no less than five (5) days prior to consummating
any such acquisition, the Borrowers shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying to the Administrative Agent and
the Lenders that no Default or Event of Default exists or would exist if such
acquisition were consummated on such date and demonstrating compliance with
clause (b) above.  In determining whether the Total Leverage Ratio on a
pro forma basis shall be less than or equal to 3.25 to 1.00 after giving effect
to a proposed acquisition (I) Total Debt shall be Total Debt on the date of and
after giving effect to such acquisition and any Indebtedness incurred to finance
such acquisition, and (II) Modified EBITDA shall be for the four consecutive
fiscal quarters ending on the last day of the immediately preceding fiscal
quarter for which the Lenders have received financial statements under
subsection 5.1(a) or (b) and the historical EBITDA (on a GAAP basis) of the
Person who is being acquired, or attributable to the assets being acquired,
shall be considered to the extent, if any, provided in the definition of
Modified EBITDA.
 
“Permitted Liens”:  (a)  any Liens for current taxes, assessments and other
governmental charges not yet due and payable or being contested in good faith by
the Company or any Subsidiary by appropriate proceedings and for which adequate
reserves have been established by the Company and its Subsidiaries on a
consolidated basis as reflected in its financial statements;
 
(b)           any mechanic’s, landlord’s, materialman’s, carrier’s,
warehousemen’s or similar Liens for sums not yet due or being contested in good
faith by the Company or any Subsidiary by appropriate proceedings and for which
adequate reserves have been established by the Company and its Subsidiaries on a
consolidated basis as reflected in its financial statements;
 
(c)           easements, rights-of-way, restrictions and other similar
encumbrances on the real property or fixtures of the Company or any Subsidiary
incurred in the ordinary course of business which individually or in the
aggregate are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any Subsidiary;
 
(d)           Liens (other than Liens imposed on any property of the Borrowers
or any Commonly Controlled Entity pursuant to ERISA or Section 412 of the Code)
incurred or deposits made in the ordinary course of business, including Liens in
connection with workers’ compensation, unemployment insurance and other types of
social security and Liens to secure performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases that are not Capital Leases,
performance bonds, sales contracts and other similar obligations, in each case,
not incurred in connection with the obtaining of credit or the payment of a
deferred purchase price, and which do not, in the aggregate, result in a
Material Adverse Effect;
 

                                                                  
 
21

--------------------------------------------------------------------------------

 
 
(e)           Liens on tangible property (or any improvement thereon) acquired
or constructed by the Company or any Subsidiary after the Closing Date to secure
Indebtedness of the Company or such Subsidiary incurred in connection with such
acquisition or construction; provided that:
 
(i)           no such Lien shall extend to or cover any property other than the
property (or improvement thereon) being acquired or constructed;
 
(ii)           the principal amount of the Indebtedness secured by any such
Lien, together with the aggregate principal amount of all other Indebtedness
secured by Liens on such property, shall not exceed the lesser of (A) an amount
equal to the fair market value (as determined in good faith by the Board of
Directors of the Company) of such property so acquired or constructed and (B)
the cost to the Company or such Subsidiary of such property (or improvement
thereon) so acquired or constructed; and
 
(iii)           such Lien shall be created concurrently with or within 120 days
after such acquisition or the substantial completion of such construction;
 
(f)           Liens existing on real property or equipment of a Subsidiary which
Lien existed at the time of the acquisition of such Subsidiary and, for a period
of ninety (90) days from the date of acquisition of such Subsidiary, Liens upon
any other personal property of such Subsidiary;
 
(g)           Liens existing upon the date hereof as set forth in Schedule II
hereto;
 
(h)           judgment and other similar Liens arising in connection with court
proceedings, in existence less than thirty (30) days after entry thereof or with
respect to which execution has been stayed or the payment of which is covered in
full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and the claims secured thereby are being
actively contested in good faith and by appropriate legal proceedings;
 
(i)           Liens in favor of any governmental agency or authority for the
purpose of financing, through industrial revenue bonds or notes, the
construction, acquisition or purchase of facilities, or machinery, equipment or
other assets, or of any air, water or solid waste pollution control facilities
to be used in connection with any such property;
 
(j)           other Liens incidental to the conduct of the Borrowers’ or their
Subsidiaries’ businesses conducted in the ordinary course (including without
limitation, Liens on goods securing trade letters of credit issued in respect of
importation of goods in the ordinary course of business) or the ownership of any
Borrower’s or its Subsidiaries’ property and assets which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit
and which do not in the aggregate materially detract from the value of such
Borrower’s or such Subsidiary’s property or assets or materially impair the use
thereof in its business;
 
(k)           Liens in favor of the Company or another Borrower on the assets of
any of its Subsidiaries;
 

                                                                  
 
22

--------------------------------------------------------------------------------

 
 
(l)           Liens on assets of Foreign Subsidiaries securing Indebtedness in
an aggregate principal amount not to exceed at any time $15,000,000;
 
(m)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposits in one or more
accounts maintained by the Company or any Subsidiary arising in the ordinary
course of business from netting services, overdraft protection, cash management
obligations and otherwise in connection with the maintenance of deposit,
securities and commodities accounts;
 
(n)           Liens on the assets of any Securitization Subsidiary securing
Indebtedness incurred under a Permitted Securitization Facility; and
 
(o)           Liens not otherwise permitted above securing Indebtedness in an
amount not to exceed $1,000,000 in the aggregate at any time outstanding.
 
“Permitted Securitization Facility”:  any program, the aggregate principal
amount of which does not exceed $100,000,000 providing for (a) the sale,
contribution and/or transfer to a Securitization Subsidiary, in one or more
related and substantially concurrent transactions, of accounts receivable and
related rights of the Borrowers or any Subsidiary thereof in transactions
intended to constitute (and, unless otherwise agreed by the Administrative
Agent, opined by outside legal counsel reasonably satisfactory to
the  Administrative Agent in connection therewith to constitute) true sales or
true contributions to such Securitization Subsidiary and (b) the provision of
financing secured by the assets so sold, whether in the form of secured loans or
the acquisition of undivided interests in such assets.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Company or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“Preferred Stock”:  in respect of any corporation, shares of Capital Stock of
such corporation that are entitled to preference or priority over any other
shares of the Capital Stock of such corporation in respect of payment of
dividends or distribution of assets upon liquidation.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by PNC Bank, National Association as its prime rate in effect at its
Principal Office, which rate may not be the lowest rate then being charged to
commercial borrowers by PNC Bank, National Association; each change in the Prime
Rate shall be effective on the date such change is publicly announced as
effective.
 
“Principal Office”:  the main banking office of the Administrative Agent in
Philadelphia, Pennsylvania; provided that, when used in connection with an
Issuing Lender, Principal Office shall mean the office designated by such
Issuing Lender for such purpose, which in the case of PNC Bank, National
Association, shall be its main office in Philadelphia, Pennsylvania unless
otherwise designated.
 
 
23

--------------------------------------------------------------------------------

 
 
“Priority Debt”:  at any time, without duplication (a) all Indebtedness and
Preferred Stock of Subsidiaries (other than (i) Indebtedness of any Subsidiary
owed to, or Preferred Stock of any Subsidiary held by, the Company, or any
Wholly-Owned Subsidiary, and (ii) Indebtedness of any Subsidiary which is a
Domestic Borrower so long as the holder of such Indebtedness is a party to the
Sharing Agreement with respect to such Indebtedness), plus (b) all Indebtedness
of a Subsidiary secured by a Lien permitted under clause (g) of the definition
of Permitted Lien plus (c) all other “Priority Debt” (as defined in any Note
Purchase Agreement and/or any other agreements evidencing Indebtedness).
 
“Properties”:  the collective reference to the facilities and properties owned,
leased or operated by the Company or any of its Subsidiaries.
 
“Proposed New Lender”:  a Proposed New Revolving Credit Lender or a Proposed New
Term Loan Lender.
 
“Proposed New Revolving Credit Lender”:  has the meaning assigned to such term
in subsection 2.14(d)(i).
 
“Proposed New Term Loan Lender”:  has the meaning assigned to such term in
subsection 2.14(e).
 
“Published Rate”:  the rate of interest published each Business Day in The Wall
Street Journal “Money Rates” listing under the caption “London Interbank Offered
Rates” for a one-month period (or, if no such rate is published therein for any
reason, then the Published Rate shall be the eurodollar rate for a one-month
period as published in another publication determined by the Administrative
Agent).
 
“Purchasing Lender”:  has the meaning assigned to such term in subsection
9.6(b).
 
“Redeemable”:  with respect to the preferred stock of any Person, each share of
such Person’s preferred stock that is:  (a) redeemable, payable or required to
be purchased or otherwise retired or extinguished or convertible into debt of
such Person (i) at a fixed or determinable date, whether by operation of sinking
fund or otherwise, (ii) at the option of any Person other than such Person, or
(iii) upon the occurrence of a condition not solely within the control of such
Person; or (b) convertible into other Redeemable preferred stock of such Person.
 
“Reference Currency”:  has the meaning assigned to such term in the definition
of Equivalent Amount.
 
“Regulations T, U and X”:  Regulations T, U and X promulgated by the Board of
Governors of the Federal Reserve System (12 C.F.R. part 220 etseq., 12 C.F.R.
Part 221 etseq. and 12 C.F.R. Part 224 etseq., respectively), as such
regulations are now in effect and as may hereafter be amended.
 

                                                                
 
24

--------------------------------------------------------------------------------

 
 
“Reimbursement Obligation”:  in respect of each Letter of Credit, the obligation
of the Borrowers to reimburse the applicable Issuing Lender for all drawings
made thereunder in accordance with subsection 2.8(d)(i) and the Application
related to such Letter of Credit for amounts drawn under such Letter of Credit.
 
“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Relevant Interbank Market”:  in relation to Euro, the European Interbank Market
and, in relation to any other currency, the London interbank market.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c)(1), (2),
(4), (5), (6), (10) and (13) of ERISA.
 
“Requested Revolver Increase”:  has the meaning assigned to such term in
subsection 2.14(d)(i).
 
“Required Lenders”:  at any time, those non-Defaulting Lenders holding (a) more
than 50% of the Commitments of all such non-Defaulting Lenders or (b) in the
event the Commitments shall have expired or been terminated, more than 50% of
the Total Exposure of such non-Defaulting Lenders; provided that at any time
that there are only two Lenders both of which are non-Defaulting Lenders,
Required Lenders shall mean both such Lenders.
 
“Requirement of Law”:  as to any Person, the Articles or Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
 
“Responsible Officer”:  with respect to any Borrower, the chief executive
officer, president, treasurer, controller or chief financial officer of such
Borrower.  Unless otherwise qualified, all references to a “Responsible Officer”
in this Agreement shall refer to a Responsible Officer of the Company.
 
“Revolver Loans”:   has the meaning assigned to such term in subsection 2.1(a).
 
“Revolver Note”:  has the meaning assigned to such term in Section 2.3, as the
same may be amended, supplemented or otherwise modified from time to time.
 
“Revolving Credit Increase Date”:  has the meaning assigned to such term in
Section 2.14(d)(ii).
 
“Securitization Subsidiary”:  a special purpose, bankruptcy remote, Wholly-Owned
Subsidiary formed in connection with a Permitted Securitization Facility.
 

                                                                   
 
25

--------------------------------------------------------------------------------

 
 
“Sharing Agreement”:  the Sharing Agreement, dated as of April 27, 2012, among
the Lenders, the Administrative Agent and the holders of certain notes of the
Company, substantially in the form of Exhibit F hereto as the same may be
amended, supplemented or otherwise modified from time to time.
 
“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Subordinated Debt”:  on any date (a) the outstanding Convertible Notes and (b)
all other Indebtedness of the Company and its Subsidiaries at such date which is
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, including that (i) no portion of the principal of such Indebtedness shall
be payable prior to three hundred sixty (360) days after the Termination Date,
(ii) such Indebtedness shall be unsecured and (iii) the financial and other
covenants for such Indebtedness are no more restrictive than those contained in
this Agreement.
 
“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only be
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
 
“Swing Line Commitment”:  the obligation of the Swing Line Lender to make Swing
Line Loans in an aggregate amount at any one time outstanding not to exceed the
amount set forth opposite the Swing Line Lender’s name on Schedule I hereto
under the caption “Swing Line Commitment”, as the same may be changed from time
to time in accordance with the provisions of this Agreement and/or any
applicable Assignment and Assumption.
 
“Swing Line Lender”:  PNC Bank, National Association, and any successor thereto,
or any other Lender to which the Swing Line Commitment is assigned pursuant to
Section 9.6.
 
“Swing Line Loan”:  has the meaning assigned to such term in subsection
2.1(c)(i).
 
“Swing Line Note”:  has the meaning assigned to such term in subsection
2.1(c)(iii).
 
“Swing Line Prepayment Date”:  has the meaning assigned to such term in
subsection 2.1(c)(iv).
 
“Syndication Agents”:  Bank of America, N.A., Citizens Bank of Pennsylvania,
Wells Fargo Bank, National Association and U.S. Bank, National Association, in
their capacities as Syndication Agents.
 

                                                                 
 
26

--------------------------------------------------------------------------------

 
 
“TARGET2”:  the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.
 
“TARGET Day”:  any day on which TARGET2 is open for the settlement of payment in
Euro.
 
“Taxes”:  has the meaning assigned to such term in Section 2.17.
 
“Term Loan Increase Date”:  with respect to any Incremental Term Loan
Commitment, the date upon which such Incremental Term Loan Commitment shall
become effective and the Incremental Term Loan thereunder shall be made, which
date shall be reasonably acceptable to the Administrative Agent, the Borrowers
and the applicable Incremental Term Loan Lender.
 
“Termination Date”:  the earlier of (a) April 26, 2017 and (b) the date the
Commitments are terminated as provided herein.
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments of
all of the Lenders at such time.
 
“Total Debt”:  at any date, the aggregate of all Indebtedness of the Company and
its Subsidiaries at such date determined on a consolidated basis (including the
current portion thereof and the undrawn stated amount of any letters of credit
then outstanding), other than (but only to the extent that the following would
not be included on a consolidated balance sheet of the Company and its
Subsidiaries at such date):  (a) earn-outs or similar obligations, (b)
Indebtedness described in clauses (g) and (h) of the definition of
“Indebtedness”, and (c) Guaranty Obligations in respect of the Indebtedness
described in clauses (a) and (b) above.
 
“Total Exposure”:  at any time, the aggregate amount of the Lenders’ Exposure at
such time.
 
“Total Leverage Ratio”:  on any date, the ratio of (a) Total Debt on such date,
to (b) Modified EBITDA for the period of four (4) consecutive fiscal quarters
ending on such date.
 
“Tranche”:  specified portions of Loans outstanding as follows:  (a) any
Revolver Loans to which a LIBOR Rate applies which become subject to the same
LIBOR Rate under the same Notice of Borrowing and which have the same Interest
Period, which are denominated either in Dollars or in the same Optional Currency
shall constitute one Tranche, and (b) all Revolver Loans to which the Base Rate
applies shall constitute one Tranche.
 
“Type”:  when used in respect of any Loan, shall refer to the Rate by reference
to which interest on such Loan is determined.  For purposes hereof, “Rate” shall
include the LIBOR Rate and the Base Rate.
 
“Unpaid Minimum Required Contribution”:  any unpaid minimum required
contribution as defined in Section 4971(c)(4) of the Code.
 

                                                                 
 
27

--------------------------------------------------------------------------------

 
 
“Unused Commitment”:  as to any Lender at any particular time, an amount equal
to the excess, if any, of the Commitment of such Lender at such time over the
Total Exposure of such Lender at such time; provided, that, for purposes of
calculating the Commitment Fee pursuant to Section 2.7(a) payable by the
Borrowers (a) with respect to all Lenders other than the Swing Line Lender, the
aggregate principal amount of the Swing Line Loans outstanding at such time
shall be considered zero and (b) with respect to the Swing Line Lender, the
Total Exposure of such Lender shall include all of the Swing Line Loans
outstanding at such time as opposed to its Commitment Percentage of such amount.
 
“USA Patriot Act”:  the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be renewed,
extended, amended or replaced.
 
“Voting Stock”:  Capital Stock of any class or classes of a Person the holders
of which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the directors (or Persons performing similar functions).
 
“Withdrawal Liability”:  “withdrawal liability”, as defined in Section 4201 of
ERISA.
 
“Wholly-Owned Subsidiary”:  at any time, any Subsidiary, one hundred percent
(100%) of all of the equity securities (except directors’ qualifying shares) and
Voting Stock of which are owned by any one or more of the Company and its other
Wholly-Owned Subsidiaries at such time.
 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes, the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b) As used herein and in the Notes and the other Loan Documents, and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Company and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP. Except
as otherwise provided in this Agreement, all computations and determinations as
to accounting or financial matters and all financial statements to be delivered
pursuant to this Agreement shall be made and prepared in accordance with GAAP
(including principals of consolidation where appropriate).  Notwithstanding the
foregoing, if the Borrowers’ Representative notifies the Administrative Agent in
writing that the Borrowers wish to amend any covenant in Section 6.1 of this
Agreement, any related definition and/or the definition of the term Total
Leverage Ratio for purposes of interest and commitment fee determinations to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such covenant and/or interest or commitment fee determinations
(or if the Administrative Agent notifies the Borrowers’ Representative in
writing that the Required Lenders wish to amend Section 6.1, any related
definition and/or the definition of the term Total Leverage Ratio for purposes
of interest and commitment fee determinations to eliminate the effect of any
such change in GAAP), then the Borrowers’ compliance with such covenant and/or
the definition of the term Total Leverage Ratio for purposes of interest and
commitment fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant or definition is amended in a manner
satisfactory to the Borrowers and the Required Lenders, and the Company shall
provide to the Administrative Agent, when it delivers its financial statements
pursuant to Section 5.1(a) and (b) of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent.
 
 
28

--------------------------------------------------------------------------------

 
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(d) Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement and each of the
other Loan Documents:
 
(i) References to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
the words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.
 
(ii) The section and other headings contained in this Agreement or such other
Loan Document and the Table of Contents (if any), preceding this Agreement or
such other Loan Document are for reference purposes only and shall not control
or affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect.
 
(iii) Reference to any Person includes such Person’s successors and assigns.
 
(iv) Reference to any agreement (including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto), document
or instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated.
 
(v) Relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”.
 
(vi) Unless the context requires otherwise any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.
 
(vii) The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 

                                                                   
 
29

--------------------------------------------------------------------------------

 
 
(viii) A time of day shall be construed as a reference to Philadelphia,
Pennsylvania time, unless otherwise stated.
 
SECTION 2.                             LOANS AND TERMS OF COMMITMENTS
 
2.1 The Loans.
 
(a) Revolver Loans.  Subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans in either Dollars or one or more
Optional Currencies (the “Revolver Loans”) to the Borrowers from time to time
during the Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed the amount of such Lender’s Commitment; provided, that
(i) after giving effect to each such Revolver Loan, the aggregate Dollar
Equivalent principal amount of outstanding Revolver Loans made by such Lender
shall not exceed (x) such Lender’s Commitment minus (y) the sum of such Lender’s
Commitment Percentage of the principal amount of Swing Line Loans and the Letter
of Credit Obligations then outstanding, and (ii) no Revolver Loan to which the
Base Rate applies shall be made in an Optional Currency.  The Commitments may be
terminated or reduced from time to time pursuant to Section 2.14.  Within the
foregoing limits, the Borrowers may during the Commitment Period borrow, repay
and reborrow under the Commitments, subject to and in accordance with the terms
and limitations hereof.  Subject to Section 2.22(a), the obligation of the
Borrowers to repay the Revolver Loans is joint and several.
 
(b) Type of Loans.  The Revolver Loans may from time to time be (i) LIBOR Loans,
(ii) Base Rate Loans or (iii) a combination thereof, as determined by the
Borrowers and notified to the Administrative Agent in accordance with Sections
2.4 and 2.5; provided, that no Loan shall be made as a LIBOR Loan after the date
that is one month prior to the Termination Date.
 
(c) Swing Line Loans.                                (i)  Subject to the terms
and conditions hereof, the Swing Line Lender may in its discretion make swing
line loans in Dollars (the “Swing Line Loans”) to the Borrowers from time to
time during the Commitment Period in an aggregate outstanding principal amount
up to the amount of the Swing Line Commitment as requested by the Borrowers and
agreed to by the Swing Line Lender; provided, that, no Swing Line Loan shall be
made if, after giving effect to the making of such Swing Line Loan and the
simultaneous application of the proceeds thereof, (x) the aggregate principal
amount of all outstanding Swing Line Loans plus the aggregate Dollar Equivalent
principal amount of all outstanding Revolver Loans plus the aggregate amount of
the Letter of Credit Obligations then outstanding, would exceed the Total
Commitments or (y) the aggregate Dollar Equivalent principal amount of all
Revolver Loans made by a Lender plus such Lender’s Commitment Percentage of the
principal amount of Swing Line Loans and the Letter of Credit Obligations then
outstanding would exceed its Commitment.  Within the foregoing limits, the
Borrowers may during the Commitment Period borrow, repay and reborrow under the
Swing Line Commitment, subject to and in accordance with the terms and
limitations hereof.  Each Swing Line Loan shall be in an original principal
amount of $100,000 or in integral multiples of $50,000 in excess thereof.  The
interest rate for a Swing Line Loan shall be (i) the Base Rate plus the
Applicable Margin for Base Rate Loans, (ii) such rate that is mutually agreed to
by the Borrowers and the Swing Line Lender in writing at or prior to the time
such Swing Line Loan is made or (iii) if the Cash Management Agreements (as
defined in clause (vii) below) are in effect, at the LIBOR based rate
(determined in accordance with the Cash Management Agreements) plus the
Applicable Margin.  Interest on the Swing Line Loans shall be paid in accordance
with Sections 2.9 and 2.10 hereof.  All Swing Line Loans shall be repaid on the
Termination Date and as otherwise provided in this Section 2.1(c).
 
 
30

--------------------------------------------------------------------------------

 
 
(ii) The Borrowers may request a Swing Line Loan to be made on any Business
Day.  Each request for a Swing Line Loan shall be in the form of a Notice of
Borrowing (or a request by telephone immediately confirmed in writing, it being
understood that the Swing Line Lender may rely on the authority of any
individual making such telephonic request without the necessity of receipt of
such written confirmation) and received by the Administrative Agent not later
than twelve o’clock noon (12:00). (Philadelphia time) on the Business Day such
Swing Line Loan is to be made (or such later time as the Swing Line Lender shall
agree), specifying in each case (i) the amount to be borrowed and (ii) the
requested borrowing date.  The request for such Swing Line Loan shall be
irrevocable.  Provided that all applicable conditions precedent contained herein
have been satisfied, the Swing Line Lender shall, not later than 4:00 p.m.,
Philadelphia time, on the date specified in the Borrowers’ request for such
Swing Line Loan, make such Swing Line Loan by crediting the Borrowers’ deposit
account with the Swing Line Lender or as otherwise directed by the Borrowers.
 
(iii) The obligation of the Borrowers to repay the Swing Line Loans shall be
evidenced by a promissory note of the Borrowers dated the date hereof, payable
to the order of the Swing Line Lender in the principal amount of the Swing Line
Commitment and substantially in the form of Exhibit A-2 (as amended,
supplemented or otherwise modified from time to time, the “Swing Line
Note”).  Subject to Section 2.22(a), the obligation of the Borrowers to repay
the Swing Line Loans shall be joint and several.
 
(iv) The Borrowers shall have the right at any time and from time to time to
prepay the Swing Line Loans, in whole or in part, without premium or penalty
(but in any event subject to Section 2.18 except in the case of Swing Line Loans
bearing interest based on the Base Rate), upon prior written, facsimile or
telephonic notice to the Swing Line Lender given no later than 11:00 a.m.,
Philadelphia time, on the date of any proposed prepayment (each such date, a
“Swing Line Prepayment Date”).  Each notice of prepayment shall specify the
amount to be prepaid (which, except in the case of payment in full, shall be in
the principal amount of $100,000 or in integral multiples of $50,000 in excess
thereof), shall be irrevocable and shall commit the Borrowers to prepay such
amount on such date, with accrued interest thereon and any amounts owed under
Section 2.18 hereof.  Unless the Borrowers shall have notified the
Administrative Agent prior to 11:00 a.m., Philadelphia time, that the Borrowers
intend to prepay such Swing Line Loans with funds other than the proceeds of a
Revolver Loan or shall have requested in accordance with section 2.4 hereof the
making of a LIBOR Loan in Dollars to make such prepayment, the Borrowers shall
be deemed to have given notice to the Administrative Agent requesting the
Lenders to make Revolver Loans which shall earn interest based on the Base Rate
in an aggregate amount equal to the principal amount of such Swing Line Loans
being prepaid plus interest thereon, and, subject to satisfaction or waiver of
the conditions specified in Section 4.2, the Lenders shall, on such Swing Line
Prepayment Date, make Revolver Loans, which shall earn interest based on the
Base Rate, in an aggregate amount equal to the principal amount of such Swing
Line Loans plus accrued interest thereon, the proceeds of which shall be applied
directly by the Administrative Agent to repay the Swing Line Lender for such
Swing Line Loans plus accrued interest thereon; provided, that if for any reason
the proceeds of such Revolver Loans are not received by the Swing Line Lender on
such Swing Line Prepayment Date in an aggregate amount equal to the principal
amount of such Swing Line Loans being prepaid plus accrued interest, the
Borrowers shall reimburse the Swing Line Lender on the Business Day immediately
following such Swing Line Prepayment Date, in same day funds, in a principal
amount equal to the excess of the principal amount of such Swing Line Loans and
accrued interest thereon over the aggregate principal amount of such Revolver
Loans, if any, received.
 
 
31

--------------------------------------------------------------------------------

 
 
(v) In the event the Commitments are terminated in accordance with the terms
hereof, the Swing Line Commitment shall also be terminated automatically.  In
the event the Borrowers reduce the aggregate Commitment of all of the Lenders to
less than the Swing Line Commitment, the Swing Line Commitment shall immediately
be reduced to an amount equal to the aggregate Commitment.  In the event the
Borrowers reduce the aggregate Commitment to less than the outstanding principal
amount of the Swing Line Loans, the Borrowers shall immediately repay the amount
by which the outstanding principal amount of the Swing Line Loans exceeds the
Swing Line Commitment as so reduced plus accrued interest thereon and any
amounts owed under Section 2.18 hereof.
 
(vi) In the event that the Borrowers shall fail to repay to the Swing Line
Lender (x) the outstanding Swing Line Loans together with all accrued interest
thereon on the Termination Date, (y) the amount of any Swing Line Loan due on
any Swing Line Prepayment Date (including accrued interest thereon), or (z) any
amounts required under subsection 2.1(v), the Administrative Agent shall
promptly notify each Lender of the unpaid amount of such Swing Line Loan
(including accrued interest thereon) and of such Lender’s respective
participation therein in an amount equal to such Lender’s Commitment Percentage
of such amount.  Each Lender shall make available to the Administrative Agent
for payment to the Swing Line Lender an amount equal to its respective
participation therein (including, without limitation, its pro rata share of
accrued but unpaid interest thereon, provided that the interest rate payable by
the Lenders shall not exceed the Base Rate), in same day funds, at the office of
the Administrative Agent specified in such notice.  If such notice is delivered
by the Administrative Agent by 11:00 a.m., Philadelphia time, each Lender shall
make funds available to the Administrative Agent on that Business Day.  If such
notice is delivered after 11:00 a.m., Philadelphia time, each Lender shall make
funds available to the Administrative Agent on the next Business Day.  In the
event that any Lender fails to make available to the Administrative Agent the
amount of such Lender’s participation in such unpaid amount as provided herein,
the Swing Line Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon at a rate per annum equal to the
Federal Funds Effective Rate for each day during the period between the Business
Day such payment is due in accordance with the terms of this subsection
2.1(c)(vi) and the date on which such Lender makes available its participation
in such unpaid amount.  The failure of any Lender to make available to the
Administrative Agent its Commitment Percentage of any such unpaid amount shall
not relieve any other Lender of its obligations hereunder to make available to
the Administrative Agent its Commitment Percentage of such unpaid amount on the
Business Day such payment is due in accordance with the terms of this subsection
2.1(c)(vi).  The Administrative Agent shall promptly distribute to each Lender
which has paid all amounts payable by it under this subsection 2.1(c)(vi) with
respect to the unpaid amount of any Swing Line Loan, such Lender’s Commitment
Percentage of all payments received by the Administrative Agent from the
Borrowers in repayment of such Swing Line Loan when such payments are received;
provided, however,  that in the event that any payment received by the Lenders
shall be required to be returned by the Swing Line Lender, any Lender receiving
any portion of such payment shall be required to return to the Swing Line Lender
such portion thereof previously distributed to it.  Notwithstanding anything to
the contrary herein, each Lender which has paid all amounts payable by it under
this Section 2.1(c)(vi) shall have a direct right to repayment of such amounts
from the Borrowers subject to the procedures for repaying Lenders set forth in
this Section 2.1(c)(vi) and the provisions of Section 9.8.
 
 
32

--------------------------------------------------------------------------------

 
 
(vii) In addition to making Swing Line Loans pursuant to the foregoing
provisions of this Section 2.1(c), without the requirement for a specific
request from the Borrowers pursuant to subsection 2.1(c)(ii), the Swing Line
Lender may make Swing Line Loans to the Borrowers in accordance with the
provisions of any agreements between one or more of the Borrowers and the Swing
Line Lender relating to the Borrowers’ deposit, sweep and other accounts at the
Swing Line Lender and related arrangements and agreements regarding the
management and investment of the Borrowers’ cash assets as in effect from time
to time (the “Cash Management Agreements”) to the extent of the daily aggregate
net negative balance in the Borrowers’ accounts which are subject to the
provisions of the Cash Management Agreements.  Swing Line Loans made pursuant to
this subsection 2.1(c)(vii) in accordance with the provisions of the Cash
Management Agreements shall (u) be subject to the limitations as to aggregate
amount set forth in subsection 2.1(c)(i), (v) not be subject to the limitations
as to individual amount set forth in subsection 2.1(c)(i), (w) be payable by the
Borrowers, both as to principal and interest, at the times set forth in the Cash
Management Agreements (but in no event later than the Termination Date), (x) not
be made at any time after the Swing Line Lender has written notice of the
occurrence and during the continuance of a Default or Event of Default, (y) if
not repaid by the Borrowers in accordance with the provisions of the Cash
Management Agreements, be subject to each Lender’s obligation to purchase
participating interests therein pursuant to subsection 2.1(c)(vi), and
(z) except as provided in the foregoing subsections (v) through (z), be subject
to all of the terms and conditions of this Section 2.1(c).
 
(viii) The Borrowers hereby jointly and severally indemnify the Swing Line
Lender, its affiliates and their respective directors, officers, agents and
employees against any cost, expense (including reasonable counsel fees and
expenses), claim, demand, action, loss or liability (except any of the foregoing
that results from the indemnitees’ gross negligence or willful misconduct) that
such indemnitees may suffer or incur in connection with this Section 2.1(c) or
any action taken or omitted by such indemnitees hereunder.
 
2.2 Nature of Lenders’ Obligations with Respect to Loans
 
.  Each Lender shall be obligated to participate in each request for Loans
pursuant to Section 2.4 in accordance with its Commitment Percentage.  The
obligations of each Lender hereunder are several.  The failure of any Lender to
perform its obligations hereunder shall not affect the obligations of the
Borrowers to any other party hereunder, nor shall any other party be liable for
the failure of any Lender to perform its obligations hereunder.  The Lenders
shall have no obligation to make Revolver Loans or Swing Line Loans on or after
the Termination Date.
 

                                                                 
 
33

--------------------------------------------------------------------------------

 
 
2.3 Notes.
 
(a) The Revolver Loans made by each Lender shall be evidenced by a promissory
note of the Borrowers, substantially in the form of Exhibit A-1, with
appropriate insertions as to payee, date and principal amount (a “Revolver
Note”), payable to the order of such Lender and in a principal amount equal to
the amount of the initial Commitment of such Lender; provided, however, that the
principal amount of each Revolver Loan made in an Optional Currency shall be
paid by the Borrowers in such Optional Currency.  Each Lender is hereby
authorized to record the date, currency, Type and amount of each Revolver Loan
made by such Lender, each continuation thereof, each conversion of all or a
portion thereof to another Type, the date and amount of each payment or
prepayment of principal thereof and, in the case of LIBOR Loans, the length of
each Interest Period with respect thereto, on the schedule annexed to and
constituting a part of its Revolver Note and in its internal records, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded, provided, that the failure of any Lender to make such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrowers hereunder or under such Revolver Note.  Each Revolver Note
shall (a) be stated to mature on the Termination Date and (b) provide for the
payment of interest in accordance with Sections 2.9 and 2.10.
 
(b) The Swing Line Loans shall be evidenced by the Swing Line Note, payable to
the order of the Swing Line Lender and in a principal amount equal to the amount
of the Swing Line Commitment.  The Swing Line Lender is hereby authorized to
record the date, Type and amount of each Swing Line Loan made by such Lender and
the date and amount of each payment or prepayment of principal thereof on the
schedule annexed to and constituting a part of the Swing Line Note and in its
internal records, and any such recordation shall constitute prima facie evidence
of the accuracy of the information so recorded, provided, that the failure of
the Swing Line Lender to make such recordation (or any error in such
recordation) shall not affect the obligations of the Borrowers hereunder or
under the Swing Line Note.  The Swing Line Note shall (a) be stated to mature on
the Termination Date and (b) provide for the payment of interest in accordance
with Sections 2.9 and 2.10.
 
2.4 Procedure for Revolver Loans.
 
(a) Except as otherwise provided herein, the Borrowers may from time to time
prior to the Termination Date request the Lenders to make Revolver Loans by
delivering to the Administrative Agent, not later than 11:00 a.m., Philadelphia
time, (i) three (3) Business Days prior to the proposed Borrowing Date with
respect to the making of Loans in Dollars to which the LIBOR Rate applies and
four (4) Business Days prior to the proposed Borrowing Date with respect to the
making of Loans in an Optional Currency and (ii) the Business Day of the
proposed Borrowing Date with respect to the making of a Loan to which the Base
Rate applies, of a duly completed Notice of Borrowing or a request by telephone
immediately confirmed in writing, it being understood that the Administrative
Agent may rely on the authority of any individual making such a telephonic
request without the necessity of receipt of such written confirmation.  Each
Notice of Borrowing shall be irrevocable and shall specify (i) the proposed
Borrowing Date; (ii) the aggregate principal amount of the proposed Revolver
Loans (expressed in the currency in which such Loans shall be funded) comprising
each Tranche, the Dollar Equivalent amount of which shall be in integral
multiples of $100,000 and not less than $3,000,000 or, if less, the maximum
amount available under the Commitments; (iii) whether the LIBOR Rate or Base
Rate shall apply to the proposed Loans comprising the applicable Tranche; (iv)
the currency in which such Loans shall be funded if the Borrowers are electing
the LIBOR Rate, (v) in the case of a Tranche to which the LIBOR Rate applies,
the Interest Period for the proposed Loans comprising such Tranche, and (vi) the
amount of such Loans requested to be made for the account of one or more Foreign
Borrowers with the name of each such Foreign Borrower.
 
 
34

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent shall, promptly after receipt by it of a Notice of
Borrowing pursuant to this Section 2.4, notify the Lenders of its receipt of
such Notice of Borrowing specifying:  (i) the proposed Borrowing Date and the
time and method of disbursement of the Loans requested thereby; (ii) the amount,
currency, and Type of each such Loan and the applicable Interest Period (if
any); and (iii) the apportionment among the Lenders of such Loans as determined
by the Administrative Agent in accordance with Section 2.2.   Subject to the
terms and conditions hereof, each Lender shall remit the principal amount of
each Loan in the requested currency to the Administrative Agent at the Principal
Office (or, with respect to Loans in an Optional Currency, such other Lending
Office as the Administrative Agent shall from time to time notify such Lender)
prior to 2:00 p.m., Philadelphia time (or, with respect to Loans in an Optional
Currency, such other time as the Administrative Agent shall notify the Lenders),
on the Borrowing Date requested by the Borrowers in funds immediately available
to the Administrative Agent.  Such borrowing will then be made available to the
Borrowers by the Administrative Agent crediting the account of the Company on
the books of the office specified in Section 9.2 (or, with respect to Loans in
an Optional Currency, the applicable Lending Office of the Administrative Agent)
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such borrowing, the Administrative
Agent may assume that such Lender has made such portion available in accordance
with this subsection 2.4(b) and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrowers on such date a corresponding
amount.  If and to the extent that any Lender shall not have made such Lender’s
pro rata portion of such borrowing available to the Administrative Agent, such
Lender and the Borrowers (without prejudice to the Borrowers’ rights against
such Lender) severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Loans comprising such
borrowing and (ii) in the case of such Lender, the Federal Funds Effective Rate,
provided, that, if such Lender shall not pay such amount within three (3)
Business Days of such Borrowing Date, the interest rate on such overdue amount
shall, at the expiration of such three (3) Business Day period, be the rate per
annum applicable to Base Rate Loans.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Revolver Loan as part of such borrowing for purposes of this
Agreement.
 

                                                                   
 
35

--------------------------------------------------------------------------------

 
 
(c) If in a Notice of Borrowing no election as to the (i) Type of Loan is
specified in any such notice, then the requested Loan shall be a Base Rate Loan
(unless such requested Loan is in an Optional Currency) and (ii) currency of
such Loan is specified in any such notice, then the requested Loan shall be in
Dollars.  If a LIBOR Loan is requested but no Interest Period with respect to
such Loan is specified in any such notice, then the Borrowers shall be deemed to
have selected an Interest Period of one month’s duration.
 
2.5 Conversion and Continuation Options
 
.   The Borrowers shall have the right at any time upon prior irrevocable notice
to the Administrative Agent (i) not later than 11:00 noon, Philadelphia time,
one (1) Business Day prior to conversion, to convert any LIBOR Loan to a Base
Rate Loan, (ii) not later than 11:00 a.m., Philadelphia time, three (3) Business
Days prior to conversion or continuation, to convert any Base Rate Loan into a
LIBOR Loan or to continue any LIBOR Loan as a LIBOR Loan for any additional
Interest Period and (iii) not later than 11:00 a.m. Philadelphia time, four (4)
Business Days prior to continuation, to continue any LIBOR Loan denominated in
an Optional Currency as a LIBOR Loan in such currency for an additional Interest
Period of one month, subject in each case to the following:
 
(a) a LIBOR Loan may not be converted at a time other than the last day of the
Interest Period applicable thereto;
 
(b) any portion of a Loan maturing or required to be repaid in less than one
month may not be converted into or continued as a LIBOR Loan;
 
(c) no LIBOR Loan (other than a LIBOR Loan denominated in an Optional
Currency) may be continued as such and no Base Rate Loan may be converted to a
LIBOR Loan when any Default or Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders have determined that such a
continuation is not appropriate;
 
(d) any portion of a LIBOR Loan that cannot be converted into or continued as a
LIBOR Loan by reason of subsection 2.5(b) or 2.5(c) or as to which the Borrowers
have failed to give notice of conversion or continuation automatically shall in
the case of a LIBOR Loan denominated in an Optional Currency be prepaid on the
last day of the Interest period in effect for such Loan (subject to the
provisions of subsection 2.12(c)), or in the case of any other LIBOR Loan be
converted to a Base Rate Loan on the last day of the Interest Period in effect
for such Loan;
 
(e) no LIBOR Loan denominated in an Optional Currency may be converted into a
Base Rate Loan or converted into a LIBOR Loan denominated in another Optional
Currency;
 
(f) the provisions of subsection 2.6(c) limiting under certain circumstances the
continuation of LIBOR Loans denominated in an Optional Currency; and
 
(g) no Swing Line Loan may be a LIBOR Loan.
 

                                                                 
 
36

--------------------------------------------------------------------------------

 
 
Each request by the Borrowers to convert or continue a Loan shall constitute a
representation and warranty that no Default or Event of Default shall have
occurred and be continuing.  Accrued interest on a Loan (or portion thereof)
being converted shall be paid by the applicable Borrower(s) at the time of
conversion.  In connection with each such conversion or continuation requested
by the Borrowers, the Borrowers shall deliver to the Administrative Agent a
Notice of Borrowing or shall make such request by telephone immediately
confirmed in writing, it being understood that the Administrative Agent may rely
on the authority of any individual making such telephonic request without the
necessity of receipt of such written confirmation.
 
2.6 Utilization of Commitments in Optional Currencies.
 
(a) The Administrative Agent will determine the Dollar Equivalent amount of
(i) proposed Revolver Loans denominated in an Optional Currency as of each
requested Borrowing Date for any such Loans, (ii) outstanding Revolver Loans
denominated in an Optional Currency as of the end of each Interest Period for
any such Loans, and (iii) Letter of Credit Obligations denominated in an
Optional Currency as of the last Business Day of each month (each such date
under clauses (i) through (iii), a “Computation Date”).
 
(b) The Lenders shall be under no obligation to make the Loans requested by the
Borrowers which are denominated in an Optional Currency if any Lender notifies
the Administrative Agent by 5:00 p.m., Philadelphia time, three (3) Business
Days prior to the Borrowing Date for such Loans that such Lender cannot provide
its share of such Loans in such Optional Currency because (i) the making,
maintenance or funding of such Optional Currency Loan has been made
impracticable or unlawful by compliance by such Lender in good faith with any
Law or any interpretation or application thereof by an Governmental Authority or
with any request or directive of any such Governmental Authority (whether or not
having the force of Law) or (ii) after making all reasonable efforts, deposits
of the relevant amount in the relevant Optional Currency for the relevant
Interest Period are not available to such Lender with respect to such Loan in
the Relevant Interbank Market.  In the event the Administrative Agent timely
receives a notice from a Lender pursuant to the preceding sentence, the
Administrative Agent will notify the Borrowers no later than 12:00 noon,
Philadelphia time, two (2) Business Days prior to the Borrowing Date for such
Loans that the Optional Currency is not then available for such Loans, and the
Administrative Agent shall promptly thereafter notify the Lenders of the
same.  If the Borrowers receive a notice described in the preceding sentence,
the Borrowers may, by notice to the Administrative Agent not later than 5:00
p.m., Philadelphia time, two (2) Business Days prior to the Borrowing Date for
such Loans, withdraw the Notice of Borrowing for such Loans.  If the Borrowers
withdraw such Notice of Borrowing, the Administrative Agent will promptly notify
each Lender of the same and the Lenders shall not make such Loans.  If the
Borrowers do not withdraw such Notice of Borrowing before such time, (i) the
Borrowers shall be deemed to have requested that the Loans referred to in their
Notice of Borrowing shall be made in Dollars in an amount equal to the Dollar
Equivalent amount of such Loans and shall bear interest at the Base Rate, and
(ii) the Administrative Agent shall promptly deliver a notice to each Lender
stating:  (A) that such Loans shall be made in Dollars and shall bear interest
at the Base Rate, (B) the aggregate amount of such Loans, and (C) such Lender’s
Commitment Percentage of such Loans.
 

                                                                 
 
37

--------------------------------------------------------------------------------

 
 
(c) If the Borrowers deliver a Notice of Borrowing pursuant to Section 2.5
requesting that the Lenders continue as a LIBOR Loan an outstanding Tranche of
Loans denominated in an Optional Currency, the Lenders shall be under no
obligation to continue such LIBOR Loan if any Lender delivers to the
Administrative Agent a notice by 5:00 p.m., Philadelphia time, three (3)
Business Days prior to effective date of such continuation that such Lender
cannot provide or continue Loans in such Optional Currency because (i) the
making, maintenance or funding of such Optional Currency Loan has been made
impracticable or unlawful by compliance by such Lender in good faith with any
Law or any interpretation or application thereof by any Governmental Authority
or with any request or directive of any such Governmental Authority (whether or
not having the force of Law) or (ii) after making all reasonable efforts,
deposits of the relevant amount in the relevant Optional Currency for the
relevant Interest Period are not available to such Lender with respect to such
Loan in the Relevant Interbank Market.  In the event the Administrative Agent
timely receives a notice from a Lender pursuant to the preceding sentence, the
Administrative Agent will notify the Borrowers no later than 12:00 noon,
Philadelphia time, two (2) Business Days prior to the effective date of such
continuation that the continuation of such Loans in such Optional Currency is
not then available, and the Administrative Agent shall promptly thereafter
notify the Lenders of the same.  If the Administrative Agent shall have so
notified the Borrowers that any such continuation of Optional Currency Loans is
not then available, any notice of continuation with respect thereto shall be
deemed withdrawn, and such Optional Currency Loans shall be prepaid on the last
day of the Interest Period with respect to any such Optional Currency Loans,
subject to the provisions of subsection 2.12(c) and to the Borrowers’ right to
reborrow in Dollars or in another Optional Currency pursuant to Section 2.4.
 
(d) The Borrowers may deliver to the Administrative Agent a written request that
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein, provided, that such currency must be freely traded
in the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent may grant or deny such request in its sole
discretion.  The Administrative Agent will promptly notify the applicable
Lenders of any such request and whether the Administrative Agent has granted or
rejected such request. The Administrative Agent will promptly notify the
Borrowers of the acceptance or rejection by the Administrative Agent of the
Borrowers’ request.  The requested currency shall be approved as an Optional
Currency hereunder only if the Administrative Agent and all Lenders approve the
Borrowers’ request.
 
(e) The Administrative Agent may, with respect to notices by the Borrowers for
Loans in an Optional Currency or voluntary prepayments of less than the full
amount of an Optional Currency Tranche, engage in reasonable rounding of the
Optional Currency amounts requested to be loaned or repaid; and, in such event,
the Administrative Agent shall promptly notify the Borrowers and the Lenders of
such rounded amounts and the Borrowers’ request or notice shall thereby be
deemed to reflect such rounded amounts.
 

                                                                  
 
38

--------------------------------------------------------------------------------

 
 
2.7 Fees.
 
(a) The Borrowers jointly and severally agree to pay to the Administrative Agent
for the account of each Lender, on each March 31, June 30, September 30 and
December 31, a commitment fee (the “Commitment Fee”) at a rate per annum equal
to the Commitment Fee Rate in effect from time to time on the average daily
amount of the Unused Commitments during the preceding fiscal quarter (or shorter
period commencing on the date hereof or ending on the Termination Date).  All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days and shall be paid in Dollars.  The Commitment Fees
due to each Lender shall commence to accrue on the date hereof and shall cease
to accrue on the Termination Date.  The Administrative Agent shall distribute
the Commitment Fees among the Lenders pro rata in accordance with their
respective Commitment Percentages.
 
(b)  The Borrowers jointly and severally agree to pay the Administrative Agent,
for its own account, administrative and other fees at the times and in the
amounts set forth in the Fee Letter.
 
(c) The foregoing fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the foregoing fees shall be refundable
under any circumstances.
 
2.8 Letter of Credit Subfacility.
 
(a) The Borrowers may request the issuance of a Letter of Credit by delivering
to the Administrative Agent and the applicable Issuing Lender a completed
Application and agreement for letters of credit in such form and with such other
certificates, documents and information as such Issuing Lender may specify from
time to time by no later than 10:00 a.m., Philadelphia time, at least five (5)
Business Days (or such shorter period as may be agreed to by such Issuing Lender
and the Administrative Agent) in advance of the proposed date of issuance.  Each
Letter of Credit (other than the Other Letters of Credit and any replacements
thereof) shall be denominated in Dollars.  Subject to the terms and conditions
hereof and in reliance on the agreements of the Lenders set forth in this
Section 2.8, an Issuing Lender will issue a Letter of Credit, provided, that
each Letter of Credit shall (A) have a maximum maturity of twelve (12) months
from the date of issuance, and (B) in no event expire later than five (5)
Business Day prior to the Termination Date, and provided further, that in no
event shall (i) the amount of the Letter of Credit Obligations at any one time
exceed the lesser of (x) $30,000,000, or (y) the Total Commitments minus the
Dollar Equivalent amount of the outstanding principal amount of the Revolver
Loans and Swing Line Loans or (ii) the sum of the aggregate Dollar Equivalent
amount of the outstanding principal amount of all Revolver Loans made by a
Lender plus such Lender’s Commitment Percentage of the principal amount of Swing
Line Loans and the Letter of Credit Obligations then outstanding exceed its
Commitment, and provided further that no Alternate Issuing Lender shall have any
obligation hereunder to issue a Letter of Credit unless it otherwise consents in
its sole discretion (provided that if a Lender elects not to issue a requested
letter of credit, it shall promptly after a request therefor notify the Company
and the Administrative Agent of such decision).  No Issuing Lender shall at any
time be obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Issuing Lender or any Letter of Credit Participant
to exceed, any limits imposed by any applicable Requirement of
Law.  Notwithstanding the provisions of this subsection 2.8, the Lenders and the
Borrowers hereby agree that an Issuing Lender may issue upon the Borrowers’
request, one or more Letter(s) of Credit which by its or their terms may be
extended for additional periods of up to one year each provided that (i) the
initial expiration date (or any subsequent expiration date) of each such Letter
of Credit is not later than five (5) Business Days prior to the Termination Date
then in effect, and (ii) renewal of such Letters of Credit, at such Issuing
Lender’s discretion, shall be available upon written request from the Borrowers
to such Issuing Lender at least thirty (30) days (or such other time period as
agreed by the Borrowers, the Administrative Agent and such Issuing Lender)
before the date upon which notice of renewal is otherwise required.  Each
standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits as most recently published by the International
Chamber of Commerce at the time a Letter of Credit is issued (“UCP”) or the
International Standby Practices (ISP98 International Chamber of Commerce
Publication Number 590 (“ISP98”)), as determined by the applicable Issuing
Lender, and each trade Letter of Credit issued under this Agreement shall be
subject to the UCP, and in each case to the extent not inconsistent therewith,
the Laws of the Commonwealth of Pennsylvania without regard to its conflict of
laws principles.
 
 
39

--------------------------------------------------------------------------------

 
 
(b) The Borrowers shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Lenders a fee (the “Letter of Credit Fee”) computed at
the Letter of Credit Fee Rate in effect from time to time on the daily average
undrawn stated amount of each outstanding Letter of Credit and (ii) to the
Administrative Agent for the account of each Issuing Lender a fronting fee equal
to 0.125% per annum on the daily average undrawn stated amount of each
outstanding Letter of Credit issued by such Issuing Lender (including the Other
Letters of Credit) (computed in each case on the basis of the actual number of
days such Letters of Credit are outstanding in a year of 360 days), which
amounts shall be payable quarterly in arrears commencing with the last Business
Day of each March, June, September and December following the Closing Date and
on the Termination Date.  The Borrowers shall also pay to each Issuing Lender in
Dollars for the sole account of such Issuing Lender, such Issuing Lender’s then
in effect customary fees and administrative expenses payable with respect to
Letters of Credit issued by such Issuing Lender as such Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, modification (if any), assignment or transfer (if any),
negotiation, and administration of letters of credit.  Once paid, all of the
above fees shall be nonrefundable under all circumstances.  The Administrative
Agent shall, promptly following its receipt thereof, distribute to the Issuing
Lenders and the Lenders all fees and commissions received by the Administrative
Agent for their respective accounts pursuant to this subsection.
 
(c) (i)           Each Issuing Lender irrevocably agrees to grant and hereby
grants to each Letter of Credit Participant, and, to induce each Issuing Lender
to issue Letters of Credit hereunder, each Letter of Credit Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Lender, on the terms and conditions hereinafter stated, for such
Letter of Credit Participant’s own account and risk, an undivided interest equal
to such Letter of Credit Participant’s Commitment Percentage in such Issuing
Lender’s obligations and rights under each Letter of Credit issued by such
Issuing Lender hereunder (including the Other Letters of Credit) and the amount
of each draft paid by such Issuing Lender thereunder.  Each Letter of Credit
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrowers
in accordance with the terms of this Agreement, such Letter of Credit
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such Letter of
Credit Participant’s Commitment Percentage of the amount of such draft or any
part thereof, which is not so reimbursed.  Any action taken or omitted by an
Issuing Lender under or in connection with a Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such Issuing Lender any resulting liability to any Lender.
 
 
40

--------------------------------------------------------------------------------

 
 
(ii) If any amount required to be paid by any Letter of Credit Participant to an
Issuing Lender pursuant to subsection 2.8(c)(i) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit is
not paid to such Issuing Lender on the date such payment is due from such Letter
of Credit Participant, such Letter of Credit Participant shall pay to such
Issuing Lender on demand an amount equal to the product of (x) such amount,
times (y) the daily average Federal Funds Effective Rate, as quoted by such
Issuing Lender, during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (z) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  A
certificate of such Issuing Lender submitted to any Letter of Credit Participant
with respect to any amounts owing under this subsection shall be conclusive in
the absence of manifest error.
 
(iii) Whenever, at any time after such Issuing Lender has made payment under any
Letter of Credit and has received from any Letter of Credit Participant its
prorata share of such payment in accordance with subsection 2.8(c)(i), such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrowers or otherwise, including by way of set-off or
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, such Issuing Lender will distribute to such
Letter of Credit Participant its pro rata share thereof; provided, however, that
in the event that any such payment received by an Issuing Lender shall be
required to be returned by such Issuing Lender, such Letter of Credit
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it plus interest thereon from the date
such demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.
 
(d) (i)           Each Borrower jointly and severally agrees to reimburse an
Issuing Lender in respect of a Letter of Credit issued by such Issuing Lender on
each date on which a draft presented under such Letter of Credit is paid by such
Issuing Lender for the amount of (i) such draft so paid and (ii) any taxes,
fees, charges or other costs or expenses incurred by such Issuing Lender in
connection with such payment.  Each such payment shall be made to such Issuing
Lender at its Principal Office in Dollars (except, with respect to Other Letters
of Credit denominated in a currency other than Dollars, to the extent the
Application for such Other Letter of Credit provides that payment shall be made
in another currency) and in immediately available funds.
 
(ii) Interest shall be payable on any and all amounts remaining unpaid by the
Borrowers under this subsection from the date such amounts become payable
(whether at stated maturity, by acceleration or otherwise) until payment in full
at the rate which would be payable under Section 2.10 on any outstanding Base
Rate Loans which were then overdue and shall be payable on demand by an Issuing
Lender.
 
 
41

--------------------------------------------------------------------------------

 
 
(e) (i)           Subject to Section 2.22(a), the obligations of the Borrowers
under this subsection 2.8 shall be joint and several.  The Borrowers also
jointly and severally agree with each Issuing Lender that such Issuing Lender
shall not be responsible for, and the Borrowers’ Reimbursement Obligations under
subsection 2.8(d)(i) shall not be affected by, among other things (x) the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged,
provided, that reliance upon such documents by such Issuing Lender shall not
have constituted gross negligence or willful misconduct of such Issuing Lender
or (y) any dispute between or among any Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or (z) any claims whatsoever of any Borrower against any beneficiary
of such Letter of Credit or any such transferee.
 
(ii) An Issuing Lender shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Lender’s gross negligence or willful
misconduct.
 
(iii) Each Borrower jointly and severally agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on such Borrower and shall not result in
any liability of such Issuing Lender to such Borrower.
 
(f) If any draft shall be presented for payment to an Issuing Lender under any
Letter of Credit, such Issuing Lender shall promptly notify the Company of the
date and amount thereof.  The responsibility of an Issuing Lender to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit and any other obligation expressly imposed by the
provisions of UCP or ISP98, as applicable to such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
 
(g) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Agreement, the provisions of
this Agreement shall apply.
 
(h) Each Borrower agrees jointly and severally to be bound by the terms of each
Application and the Issuing Lenders’ written regulations and customary practices
relating to letters of credit, though such interpretations may be different from
such Borrower’s own.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Administrative Agent and the Issuing
Lenders shall not be liable for any error, negligence and/or mistakes, whether
of omission or commission, in following the Borrowers’ instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 

                                                               
 
42

--------------------------------------------------------------------------------

 
 
(i) Each Lender’s payment obligation under subsection 2.8(c) and the obligations
of the Borrowers to reimburse an Issuing Lender upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable under any
circumstances, and shall be performed strictly in accordance with the terms of
this Section 2.8 under all circumstances, including the following circumstances:
 
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower may have against such Issuing Lender, any other Lender,
any Borrower or any other Person for any reason whatsoever;
 
(ii) any lack of validity or enforceability of any Letter of Credit;
 
(iii) the existence of any claim, set-off, defense or other right which any
Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), such Issuing Lender or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the
Borrowers and the beneficiary for which any Letter of Credit was procured);
 
(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect even
if such Issuing Lender has been notified thereof;
 
(v) payment by such Issuing Lender under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;
 
(vi) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrowers;
 
(vii) any breach of this Agreement or any other Loan Document by any of the
Borrowers;
 
(viii) the occurrence or continuance of an insolvency proceeding with respect to
any of the Borrowers;
 
(ix) the fact that an Event of Default or a Default shall have occurred and be
continuing;
 
(x) the fact that the Termination Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
 
(xi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 

                                                                  
 
43

--------------------------------------------------------------------------------

 
 
(j) In addition to amounts payable as provided in Section 9.5, the Borrowers
hereby agree to protect, indemnify, pay and save harmless each Issuing Lender,
the Agents and the Lenders from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which an Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of such Issuing Lender as determined by a final judgment of a
court of competent jurisdiction or (B) subject to the following clause (ii), the
wrongful dishonor by such Issuing Lender of a proper demand for payment made
under any Letter of Credit, or (ii) the failure of such Issuing Lender to honor
a drawing under any such Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (all such acts or omissions herein called
“Governmental Acts”).
 
(k) As between the Borrowers and an Issuing Lender, the Borrowers assume all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, no Issuing Lender shall be responsible
for:  (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for,
issuance of or drawing under any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if such Issuing Lender shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of the
Borrowers against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among the Borrowers and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
facsimile, cable, telex, electronic transmission or otherwise; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by an Issuing Lender under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
create any liability of such Issuing Lender to the Borrowers or any Lender.
 
 
44

--------------------------------------------------------------------------------

 
 
(l) (i)           At least five Business Days prior to the issuance of a Letter
of Credit by an Alternate Issuing Lender (or such shorter period as approved by
the Administrative Agent and such Issuing Lender in their sole discretion), the
Borrowers shall confirm by notice in writing to the Administrative Agent (an
“Alternate Issuing Lender L/C Notice”) and such Alternate Issuing Lender the
intended issuance date of the requested Letter of Credit and the amount of such
requested Letter Credit.  Not later than 10:00 a.m., Philadelphia time, on the
second Business Day following its receipt of an Alternate Issuing Lender L/C
Notice, the Administrative Agent shall determine and shall notify the Alternate
Issuing Lender and the Company whether the issuance of the requested Letter of
Credit would be permitted under the provisions of the second proviso to the
third sentence of Section 2.8(a) hereof.  If the Administrative Agent notifies
such Alternate Issuing Lender and the Borrowers that such issuance would be so
permitted, then, subject to the terms and conditions hereof, such Alternate
Issuing Lender may, on the requested date of issuance of such Letter of Credit,
issue such Letter of Credit in accordance with such Alternate Issuing Lender’s
usual and customary business practices.  Such Alternate Issuing Lender shall
give the Administrative Agent prompt written notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Letter of Credit.
 
(ii) No Alternate Issuing Lender may extend or amend any Letter of Credit unless
the foregoing requirements are met as though the Borrowers were requesting such
Alternate Issuing Lender to issue a new Letter of Credit.
 
(iii) Promptly after issuing any Letter of Credit, an Alternate Issuing Lender
shall provide a copy of such Letter of Credit to the Administrative Agent.  In
addition, no later than the third Business Day following the end of each month,
each Alternate Issuing Lender shall provide the Administrative Agent a schedule
of each Letter of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth therein (a) the date of
issuance, (b) the account party, (c) the original face amount, (d) the amount(s)
theretofore drawn, if any, thereunder, (e) the expiration date, (f) the date and
amounts of any reductions, draws and payments in respect of draws and (g) the
reference number, of each such Letter of Credit outstanding at any time during
the preceding month.
 
2.9 Interest Rates and Payment Dates.
 
(a) Subject to the provisions of Section 2.10, each Base Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as the case may be) at a rate per annum equal to the Base
Rate plus the Applicable Margin.
 
(b) Subject to the provisions of Section 2.10, each LIBOR Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days, provided that, for Loans made in an Optional
Currency for which a 365-day basis is the only market practice available to the
Administrative Agent, such rate shall be calculated on the basis of the actual
number of days elapsed over a year of 365 days) equal to the LIBOR Rate for the
Interest Period in effect for such LIBOR Loan plus the Applicable Margin.
 
(c) Subject to the provisions of Section 2.10, interest on each Swing Line Loan
shall be payable at the rate (computed on the basis of the actual number of days
elapsed over a year of 360 days) provided in Section 2.1(c); provided, that if a
Swing Line Loan bears interest at the Base Rate, interest shall be computed in
accordance with subsection 2.9(a) above.
 
 
45

--------------------------------------------------------------------------------

 
 
(d) Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan; provided that, (i) interest accruing on overdue
amounts pursuant to Section 2.10 shall be payable on demand as provided in such
Section and (ii) with respect to any Swing Line Loan made under the Cash
Management Agreements, interest on such Swing Line Loans shall be payable as
provided in subsection 2.1(c)(vii).  The LIBOR Rate and the Base Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
(e) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement (including this Section 2.9 and Section 2.10)
shall be conclusive and binding on the Borrowers and the Lenders in the absence
of manifest error.  At the request of the Borrowers, the Administrative Agent
shall deliver to the Borrowers a statement showing the quotations used by it in
determining any interest rate pursuant to subsections 2.9(a) and (b).
 
(f) Subject to the provisions of this Agreement, the Borrowers may select
different interest rates and different Interest Periods to apply simultaneously
to Revolver Loans comprising different Tranches and may convert to or renew one
or more interest rates with respect to all or any portion of Revolver Loans
comprising any Tranche, provided, that there shall not be at any one time
outstanding more than six (6) Tranches in the aggregate (excluding Swing Line
Loans and with  Base Rate Loans being considered, to the extent any such Loans
are outstanding, one Tranche).
 
(g) If at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate.  Interest on the
principal amount of each Loan made in an Optional Currency shall be paid by the
Borrowers in such Optional Currency.
 
2.10 Default Interest
 
.  Upon the occurrence of and during the continuance of an Event of Default
under subsection 7.1(a) or (f), the outstanding principal amount of the Loans
and, to the extent permitted by law, accrued and unpaid interest thereon and any
other amount payable hereunder (after as well as before judgment), shall bear
interest from the date of such occurrence at a rate per annum which is (a) in
the case of principal of the Loans, the rate that would then be applicable
thereto pursuant to Section 2.9 plus 2.0% or (b) in the case of interest or fees
or other amounts, the rate which would be payable on any outstanding Base Rate
Loans which were then overdue.  Upon the occurrence of and during the
continuance of an Event of Default other than under subsection 7.1(a) or (f),
the outstanding principal amount of the Loans and, to the extent permitted by
law, accrued and unpaid interest thereon and any other amounts payable
hereunder, shall bear interest (after as well as before judgment) from the date
that the Administrative Agent, at the written request of the Required Lenders,
shall send notice to the Company of the application of the default rate at a
rate per annum which is (a) in the case of principal of the Loans, the rate that
would then be applicable thereto pursuant to Section 2.9 plus 2.0% or (b) in the
case of interest or fees or other amounts, the rate which would be payable on
any outstanding Base Rate Loans which were then overdue.  The Borrowers
acknowledge that such increased interest rate reflects, among other things, the
fact that such Loans or other amounts have become a substantially greater risk
given their default status and that the Lenders are entitled to additional
compensation for such risk.  Default interest payable on any Loans hereunder
made in an Optional Currency shall be paid by the Borrowers in such Optional
Currency.
 
 
46

--------------------------------------------------------------------------------

 
 
2.11 Pro Rata Treatment of Loans and Payments; Commitment Fees.
 
(a) Except as required under Section 2.13, each borrowing by the Borrowers
hereunder, each payment or prepayment of principal of the Loans (other than the
Swing Line Loans), each payment of interest on such Loans, each payment of
Commitment Fees and Letter of Credit Fees, and each reduction of the
Commitments, shall be made prorata among the Lenders in accordance with their
respective Commitment Percentages.
 
(b) Except as provided in subsection 2.1(c), each borrowing of a Swing Line
Loan, each payment or prepayment of principal of a Swing Line Loan, each payment
of interest on the Swing Line Loans and each reduction of the Swing Line
Commitment shall be for the sole account of the Swing Line Lender.
 
(c) Each Lender agrees that in computing such Lender’s portion of any borrowing
to be made hereunder, the Administrative Agent may, in its discretion, round
each Lender’s percentage of such borrowing to the next higher or lower whole
Dollar or other currency amount.
 
2.12 Payments.
 
(a) The Borrowers shall make each payment (including principal of or interest on
any borrowing or any fees or other amounts) hereunder not later than 11:00 a.m.,
Philadelphia time, on the date when due to the Administrative Agent at its
offices set forth in Section 9.2 for the ratable accounts of the Lenders in
Dollars in immediately available funds; provided that, any payments of principal
of or interest on a Loan in an Optional Currency shall be made not later than
the time that the Borrowers shall be notified by the Administrative Agent for
payments with respect to such Optional Currency, on the date due in immediately
available funds at the Lending Office at which such Loan was made in such funds
as may then be customary for the settlement of international transactions in
such other Optional Currency.  Such payments shall be made without set-off or
counterclaim of any kind.  The Administrative Agent shall promptly distribute
such amounts to the applicable Lenders in immediately available funds.  The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required).
 
(b) Whenever any payment (including principal of or interest on any borrowing or
any fees or other amounts) hereunder (other than payments on LIBOR Loans) shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, if
applicable.  Whenever any payment (including principal of or interest on any
borrowing or any fees or other amounts) hereunder on a LIBOR Loan shall become
due, or otherwise would occur, on a day that is not a Business Day, such payment
may be made on the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
 
 
47

--------------------------------------------------------------------------------

 
 
(c) The entire amount of principal of and interest on any Loan made in an
Optional Currency shall be repaid in the same Optional Currency in which such
Loan was made, provided, however, that if it is impossible or illegal for the
Borrowers to effect payment of a Loan in the Optional Currency in which such
Loan was made, or if the Borrowers default in their obligations to do so, the
Required Lenders may at their option permit such payment to be made (i) at and
to a different location, subsidiary, affiliate or correspondent of the
Administrative Agent, or (ii) in the Equivalent Amount of Dollars or (iii) in an
Equivalent Amount of such other currency (freely convertible into Dollars) as
the Required Lenders may solely at their option designate.  Upon any events
described in (i) through (iii) of the preceding sentence, the Borrowers shall
make such payment and the Borrowers agree to hold each Lender harmless from and
against any loss incurred by any Lender arising from the cost to such Lender of
any premium, any costs of exchange, the cost of hedging and covering the
Optional Currency in which such Loan was originally made, and from any change in
the value of Dollars, or such other currency, in relation to the Optional
Currency that was due and owing.  Such loss shall be calculated for the period
commencing with the first day of the Interest Period for such Loan and
continuing through the date of payment thereof.  Without prejudice to the
survival of any other agreement of the Borrowers hereunder, the Borrowers’
obligations under this subsection shall survive termination of this Agreement.
 
2.13 LIBOR Rate Unascertainable; Illegality; Deposits Not Available.
 
(a) The Administrative Agent shall have the rights specified in subsection
2.13(c) if on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that (i) adequate and reasonable
means do not exist for ascertaining such LIBOR Rate or (ii) a contingency has
occurred which materially and adversely affects the Relevant Interbank Market
relating to the LIBOR Rate.
 
(b) The Administrative Agent shall have the rights specified in subsection
2.13(c) if at any time:
 
(i) any Lender shall have determined that the making, maintenance or funding of
any Loan to which a LIBOR Rate applies has been made unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Governmental Authority or with any request or directive of any
such Governmental Authority (whether or not having the force of Law), or
 
(ii) the Required Lenders shall have determined that the making, maintenance or
funding of any Loan to which a LIBOR Rate applies has been made impracticable by
compliance by such Lenders in good faith with any Law or any interpretation or
application thereof by any Governmental Authority or with any request or
directive of any such Governmental Authority (whether or not having the force of
Law), or
 
(iii) any Lender shall have determined that such LIBOR Rate will not adequately
and fairly reflect the cost to such Lender of the establishment or maintenance
of any such Loan, or
 
 
48

--------------------------------------------------------------------------------

 
 
(iv) any Lender shall have determined that after making all reasonable efforts,
deposits of the relevant amount in Dollars or in the Optional Currency (as
applicable) for the relevant Interest Period for a Loan, to which a LIBOR Rate
applies, respectively, are not available to such Lender, or to banks generally,
in the interbank eurodollar market.
 
(c) In the case of any event specified in subsection 2.13(a) above, the
Administrative Agent shall promptly so notify the Lenders and the Borrowers
thereof, and in the case of an event specified in subsection 2.13(b) above, such
Lender(s) shall promptly so notify the Administrative Agent and endorse a
certificate to such notice as to the specific circumstances of such notice, and
the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrowers.  Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender(s), in the case of such notice
given by such Lender(s), to allow the Borrowers to select, convert to or renew a
LIBOR Rate or select an Optional Currency (as applicable) shall be suspended
until the Administrative Agent shall have later notified the Borrowers, or such
Lender(s) shall have later notified the Administrative Agent, of the
Administrative Agent’s or such Lender(s)’, as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist.  If at any time the Administrative Agent makes a determination under
subsection 2.13(a) and the Borrowers have previously notified the Administrative
Agent of their selection of, conversion to or renewal of a LIBOR Rate and such
interest rate has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of a Base Rate Loan to the
extent permitted hereunder.  If any Lender notifies the Administrative Agent of
a determination under subsection 2.13(b), the Borrowers shall, subject to the
Borrowers’ indemnification obligations under subsection 2.18, as to any Loan of
the Lender to which a LIBOR Rate applies, on the date specified in such notice
either (i) as applicable, convert such Loan (if not denominated in an Optional
Currency) to the Base Rate or select a different Optional Currency or Dollars,
or (ii) prepay such Loan in accordance with Section 2.15.  Absent due notice
from the Borrowers of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate upon such specified date unless such Loan is in an
Optional Currency in which case such Loan shall be prepaid.
 
2.14 Termination, Reduction and Increase of Commitments; Incremental Term Loans.
 
(a) The Commitments and the Swing Line Commitment shall be automatically
terminated on the Termination Date whereupon all Revolver Loans and Swing Line
Loans and accrued interest thereon shall become due and payable.
 
(b) Upon at least five (5) Business Days’ prior written (including facsimile)
notice to the Administrative Agent, the Borrowers may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in a minimum principal amount of $5,000,000 or in a whole
multiple thereof, and (ii) the Commitments may not be reduced or terminated if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the Dollar Equivalent Facility Usage at such time would
exceed the Total Commitments at such time.  Any notice to reduce the Commitments
under this Section 2.14(b) shall be irrevocable; provided that a notice of
termination of the Commitments in full delivered by the Borrowers may state that
such notice is conditioned upon the effectiveness of other credit facilities or
debt or equity issuances, in which case such notice may be revoked by the
Borrowers (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
 

                                                             
 
49

--------------------------------------------------------------------------------

 
 
(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitment Percentages.  The
Borrowers shall pay to the Administrative Agent for the account of the Lenders
on the date of each termination or reduction of the Commitments the Commitment
Fees on the amount of the Commitments so terminated or reduced accrued to the
date of such termination or reduction.
 
(d) (i)  The Borrowers may at any time and from time to time, subject to the
last sentence hereof, request an increase in the Commitments by sending a
written notice thereof to the Administrative Agent (any such Commitment
increase, an “Incremental Revolver Commitment”).  Such notice shall specify the
total amount of the increase requested by the Borrowers (the “Requested Revolver
Increase”); provided that, (i) the Requested Revolver Increase shall be in an
amount equal to at least $10,000,000 and (ii) the Requested Revolver Increase
shall not exceed the Available Incremental Amount at such time.  Upon receipt of
such notice from the Borrowers, the Administrative Agent shall promptly give
notice thereof to the Lenders.  The fees, if any, for any increase in the
Commitments shall be determined at the time of any request for any such
increase.  Each Lender shall respond in writing to the Administrative Agent,
within fifteen (15) days of receipt of a Requested Revolver Increase (or such
shorter period as the Administrative Agent and the Borrowers shall agree),
stating the maximum amount, if any, by which such Lender is willing to increase
its Commitment (the “Offered Amount”); provided, however, that if a Lender fails
to respond to the Requested Revolver Increase within the time frame specified by
the Administrative Agent, such Lender’s Offered Amount shall be deemed to be
$0.  No Lender shall be obligated to increase its Commitment and any such
increase shall be in each Lender’s discretion.  If the total of the Offered
Amount for all of the Lenders is greater than the Requested Revolver Increase,
the Requested Revolver Increase shall be allocated amongst the offering Lenders
as the Borrowers and the Administrative Agent shall agree and, absent any such
agreement, pro rata based on each Lender’s then existing Commitment
Percentage.  Any Lender that increases its Commitment shall execute and deliver
to the Administrative Agent a duly completed commitment and acceptance in form
and substance acceptable to the Administrative Agent, and the Borrowers shall
pay to the Administrative Agent a processing and recordation fee of $3,500.  If
the total of the Offered Amount for all of the Lenders is equal to or less than
the Requested Revolver Increase (x) unless the Borrowers and the Administrative
Agent shall otherwise agree, each Lender’s Commitment shall increase by its
Offered Amount and (y) the Borrowers may offer the difference, if any, between
the Requested Revolver Increase and the amount of the increase in the
Commitments pursuant to clause (x) above to one or more new banks or other
financial institutions reasonably acceptable to the Administrative Agent (each a
“Proposed New Revolving Credit Lender”).  If the Borrowers request that a
Proposed New Revolving Credit Lender join this Agreement and provide a
Commitment hereunder, the Borrowers shall at least seven (7) days prior to the
date (or such other period as the Administrative Agent and the Borrowers shall
agree) on which such Proposed New Revolving Credit Lender proposes to join this
Agreement notify the Administrative Agent, the Swing Line Lender and PNC Bank,
National Association, as an Issuing Lender, of the name of the Proposed New
Revolving Credit Lender and the amount of its proposed Commitment and deliver a
duly completed joinder agreement with respect to such Proposed New Revolving
Credit Lender substantially in the form of Exhibit G or such other form as shall
be acceptable to the Borrowers’ Representative, the Administrative Agent and
such Proposed New Revolving Credit Lender (a “New Revolving Credit Lender
Joinder”), together with a processing and recordation fee of $3,500.  Upon the
consent of the Administrative Agent, the Swing Line Lender and PNC Bank,
National Association, as an Issuing Lender, to a Proposed New Revolving Credit
Lender joining this Agreement (which consents shall not be unreasonably withheld
or delayed), such Proposed New Revolving Credit Lender shall join this Agreement
pursuant to the provisions of subsection 9.6(j), including that its minimum
Commitment be at least $5,000,000 or such lesser amount as the Administrative
Agent shall agree.
 
 
50

--------------------------------------------------------------------------------

 
 
(ii) On the effective date of any increase by a Lender of its Commitment or the
joinder of any Proposed New Revolving Credit Lender (a “Revolving Credit
Increase Date”), which date shall be a date reasonably acceptable to the
Administrative Agent, the Borrowers shall repay all Revolver Loans (together
with any amounts due under Section 2.18 as a result of such payment) and
reborrow a like amount of Revolver Loans from the Lenders, including any
Proposed New Revolving Credit Lender joining this Agreement, according to their
new Commitment Percentages.  The Administrative Agent may, to the extent the
Administrative Agent considers it practicable, net payments to and borrowings
from the same Lender.  In addition, on the Revolving Credit Increase Date, each
Lender that is increasing its Commitment and each Proposed New Revolving Credit
Lender that is joining this Agreement shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, from the
Lenders party to this Agreement immediately prior to the Revolving Credit
Increase Date, an undivided interest and participation in any Letter of Credit
then outstanding, ratably, such that each Lender (including each Lender
increasing its Commitment and each Proposed New Revolving Credit Lender that is
joining this Agreement) holds a participation interest in each such Letter of
Credit in the amount of its then Commitment Percentage thereof.
 
(iii) Following any increase in Commitments pursuant to this subsection 2.14(d),
the Administrative Agent shall send to the Lenders and the Borrowers a revised
Schedule I setting forth each Lender’s new Commitment.  Such schedule shall
replace the existing Schedule I if no Lender objects thereto within ten
(10) days of its receipt thereof.
 
(e) The Borrowers may by written notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders)
request, from time to time prior to one hundred eighty (180) days prior to the
Incremental Term Maturity Date, the extension of one or more term loan
commitments (any such new term loan commitment, an “Incremental Term Loan
Commitment” and any such new term loan, an “Incremental Term Loan”) in an
aggregate amount not to exceed the Available Incremental Amount at such
time.  The amount of each Incremental Term Loan Commitment shall be in integral
multiples of $5,000,000 and not less than $10,000,000 or, if less, the total
Available Incremental Amount at such time.  Each notice delivered pursuant to
this Section 2.14(e) shall specify (x) the date on which the Borrowers propose
that the proposed Incremental Term Loan Commitments shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent (unless otherwise agreed by the
Administrative Agent in writing), (y) the total amount of the Incremental Term
Loan Commitments requested by the Borrowers and (z) the identity of the banks,
other financial institutions or other Persons (other than a natural person or a
Borrower or Affiliate thereof) to whom the Borrowers propose that any portion of
such Incremental Term Loan Commitments be allocated and the amounts of such
allocations.  Any existing Lender approached to provide all or a portion of the
Incremental Term Loan Commitments may elect or decline, in its sole discretion,
to provide such Incremental Term Loan Commitment.  The Incremental Term Loans
(a) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (b) shall be treated substantially the same (but in any
event no more favorably) than the Loans; provided that Incremental Term Loans
may be priced differently than the Loans.  The Incremental Term Loan Commitments
and the Incremental Term Loans shall be effected pursuant to an amendment or
amendment and restatement of this Agreement (an “Incremental Term Loan
Amendment”) and, as appropriate, the other Loan Documents executed by the
Borrowers, the proposed new Incremental Term Loan lender(s) (each a “Proposed
New Term Loan Lender”) and the Administrative Agent.  The Incremental Term Loan
Amendment shall be in a form acceptable to the Administrative Agent and the
Borrowers’ Representative and shall contain such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrowers, to effect the
provisions of this Section 2.14(e).  Each Proposed New Term Loan Lender shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld or delayed).
 

                                                                 
 
51

--------------------------------------------------------------------------------

 
 
(f) An Incremental Commitment shall become effective as of the Revolving Credit
Increase Date or Term Loan Increase Date, as the case may be, specified
therefor; provided that:
 
(i) Each of the conditions set forth in Section 4.2 shall be satisfied;
 
(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on such Revolving Credit Increase
Date or Term Loan Increase Date, as the case may be, and the use of proceeds
thereof;
 
(iii) with respect to any Incremental Term Loan Commitment only, the Borrowers
shall be in compliance with the covenants set forth in Section 6.1 on a pro
forma basis after giving effect to the establishment of such Incremental Term
Loan Commitment, the incurrence of Indebtedness thereunder and any substantially
concurrent use of the proceeds thereof, as if incurred on the last day of the
last fiscal quarter for which financial statements have been delivered to the
Lenders pursuant to Section 5.1(a) or (b).
 
(iv) the Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with such Incremental Commitment, including a certificate dated the Revolving
Credit Increase Date or Term Loan Increase Date, as the case may be, and
executed by a Responsible Officer of the Company certifying that all the
requirements set forth in this clause (f) have been satisfied, and including (if
applicable) reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (f)(iii) above; and
 
 
 
52

--------------------------------------------------------------------------------

 
 
(v) solely with respect to an Incremental Revolver Commitment (and without
limiting the consent requirements in Section 2.14(e) with respect to an
Incremental Term Loan Commitment), the Administrative Agent, PNC Bank, as an
Issuing Lender, and the Swing Line Lender shall have consented to any Lender’s
providing such Incremental Revolver Commitments if such consent would be
required under Section 9.6 for an assignment of Loans to such Lender;
 
(g) The terms and conditions of each Incremental Revolver Loan made pursuant to
any Incremental Commitment shall be identical to the terms and conditions of the
existing Loans, and shall be part of the same class of loans and borrowings.
 
(h) On any Term Loan Increase Date on which Incremental Term Loan Commitments
shall become effective, subject to the satisfaction of the foregoing terms and
conditions (to the extent applicable to an Incremental Term Loan Commitment),
each Lender providing an Incremental Term Loan Commitment shall make an
Incremental Term Loan to the Borrowers in an amount equal to its Incremental
Term Loan Commitment.
 
(i) The Loans, Incremental Term Loans and Commitments established pursuant to
this Section shall constitute Loans, Incremental Term Loans and Commitments (as
applicable) under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loans Documents, and shall, without limiting the
foregoing, benefit equally and ratably in right of payment from the other Loans,
Incremental Term Loans and Commitments.
 
(j) The Borrowers and the Administrative Agent may, without the consent of any
other Lender, enter into an amendment to the Credit Agreement and any other Loan
Document (each an “Incremental Facility Amendment”), including an Incremental
Term Loan Amendment, as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers’ Representative, to effect any
Incremental Revolver Commitments and any Incremental Term Loan and Incremental
Term Loan Commitments contemplated under this Section 2.14.
 
2.15 Prepayment of Loans.
 
(a) The Borrowers shall have the right at any time and from time to time to
prepay Loans in the currency or currencies in which such Loans were made, in
whole or in part, without premium or penalty (but in any event subject to
subsection 2.18), upon prior written, telecopy or telephonic notice to the
Administrative Agent given, in the case of Base Rate Loans, no later than 11:00
am., Philadelphia time, one (1) Business Day before any proposed prepayment, and
in the case of LIBOR Loans, no later than 11:00 a.m., Philadelphia time, three
(3) Business Days before any such proposed prepayment (or such shorter period as
the Administrative Agent shall agree in its discretion).  In each case the
notice shall specify the date, amount and currency of each such prepayment,
whether the prepayment is of LIBOR Loans or Base Rate Loans, or a combination
thereof, and, if a combination thereof, the amount allocable to each; provided,
however, that each such partial prepayment shall be in the principal amount of
at least (i) with respect to prepayments of Base Rate, $1,000,000 or in whole
multiples of $100,000 in excess thereof, and (ii) with respect to prepayments of
Loans in Dollars that bear interest at the LIBOR Rate, $3,000,000 or in whole
multiples of $100,000 in excess thereof, and (iii) with respect to prepayment of
Loans in an Optional Currency, the Dollar Equivalent of $3,000,000 or in whole
multiples of the Dollar Equivalent of $100,000 in excess thereof.
 
 
53

--------------------------------------------------------------------------------

 
 
(b) On the date of any termination or reduction of the Commitments pursuant to
Section 2.14, the Borrowers shall pay or prepay so much of the Loans as shall be
necessary in order that the Dollar Equivalent Facility Usage at such time would
not exceed the aggregate amount of the Commitments at such time.
 
(c) If on any Computation Date the amount of the Dollar Equivalent Facility
Usage is greater than the Total Commitments at such time, as applicable, as a
result of a change in exchange rates between one or more Optional Currencies and
Dollars, then the Administrative Agent shall notify the Borrowers of the same
and the Borrowers shall within two (2) Business Days after receiving such notice
prepay so much of the Loans as shall be necessary in order that the Dollar
Equivalent Facility Usage shall not exceed the Total Commitments after giving
effect to such prepayments.  If on any Computation Date the amount of the
Exposure of any Lender is greater than the Commitment of such Lender at such
time as a result of change in exchange rates between one or more Optional
Currencies and Dollars, then the Administrative Agent shall notify the Borrowers
of the same and the Borrowers shall within two (2) Business Days after receiving
such notice prepay so much of the Revolver Loans as shall be necessary in order
that the Exposure of such Lender shall not exceed the Commitment of such Lender
after giving effect to such prepayments.
 
(d) All prepayment notices shall be irrevocable.  The principal amount of the
Loans for which a prepayment notice is given, together with interest on such
principal amount except with respect to Base Rate Loans, shall be due and
payable on the date specified in such prepayment notice as the date on which the
proposed prepayment is to be made in the currency in which such Loan was
made.  If the Borrowers prepay a Revolver Loan, all outstanding Swing Line Loans
shall (unless the Swing Line Lender shall otherwise agree) first be repaid from
the proceeds thereof.  If the Borrowers fail to specify the applicable Tranche
which the Borrowers are prepaying, the prepayment shall, subject to the
immediately prior sentence, be applied to Base Rate Loans, then to Dollar LIBOR
Loans and then to Optional Currency Loans, with payments applied to LIBOR Loans
being applied in order of next maturing Interest Periods.  Any prepayment
hereunder shall be subject to the Borrowers’ obligation to indemnify the Lenders
under Section 2.18.
 
(e) Upon receipt of any notice of prepayment, the Administrative Agent shall
promptly notify each Lender thereof.
 

                                                                  
 
54

--------------------------------------------------------------------------------

 
 
(f) Amounts prepaid pursuant to this Section (other than subsection (b) hereof)
may be reborrowed, subject to the terms and conditions hereof; provided that,
any prepayment of any Incremental Term Loans may not be reborrowed.
 
2.16 Requirements of Law.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any Issuing
Lender;
 
(ii) subject any Lender or any Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or such Issuing Lender in respect thereof (except for
taxes covered by Section 2.17 and changes in the rate of tax on the net income
or franchise taxes of such Lender or Issuing Lender or a surcharge on the net
income or franchise taxes of such Lender or Issuing Lender); or
 
(iii) impose on any Lender, any Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense affecting this Agreement or any LIBOR Loan
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
such Issuing Lender, the Borrowers will pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender, as the case may be, for such additional
costs incurred or reduction suffered.
 
(b) If any Lender or any Issuing Lender determines that any Change in Law
affecting such Lender or such Issuing Lender or any lending office of such
Lender or such Lender’s or such Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans or other extensions of credit extended under any Loan Document made by, or
participations in Letters of Credit or any extensions of credit under any Loan
Document held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender or such Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
for any such reduction suffered.
 
 
55

--------------------------------------------------------------------------------

 
 
(c) Each Lender and each Issuing Lender agrees that it will use reasonable
efforts in order to avoid or to minimize, as the case may be, the payment by the
Borrowers of any additional amount under subsections 2.16(a) or (b); provided,
however, that no Lender or Issuing Lender shall be obligated to incur any
expense, cost or other amount in connection with utilizing such reasonable
efforts.
 
(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital (“Costs”) shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrowers shall not be under any obligation to
compensate any Lender or Issuing Lender under paragraph (a) or (b) above with
respect to Costs with respect to any period prior to the date that is three
months prior to the date such Lender or Issuing Lender, as the case may be, knew
or should reasonably have been expected to be aware of (i) the circumstances
giving rise to such Costs, (ii) the fact that such circumstances would in fact
result in a claim for increased compensation by reason of such Costs, and (iii)
the exact amount of such Costs; provided further that the foregoing limitation
shall not apply to any Costs arising out of the retroactive application of any
law, regulation, rule, guideline or directive as aforesaid within such three
month period.  The protection of this Section shall be available to each Lender
and each Issuing Lender regardless of any possible contention of the invalidity
or inapplicability of the change in any guideline, directive or other Law that
shall have occurred or been imposed.
 
2.17 Taxes.
 
(a) All payments made by the Borrowers hereunder and under each Note shall be
made free and clear of and without deduction for any present or future taxes,
levies, imposts, deductions, charges, or withholdings, and all liabilities with
respect thereto, including any interest, additions to tax or penalties
applicable thereto (excluding, in the case of the Administrative Agent and each
Lender, (i) net income taxes and franchise or gross receipts taxes imposed on
the Administrative Agent or such Lender, as the case may be, as a result of a
present or former connection between the jurisdiction of the government or
taxing authority imposing such tax and the Administrative Agent or such Lender
(excluding a connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement, the Notes or the other Loan
Documents) and (ii) with respect to any Lender that is a “foreign financial
institution” as defined in Section 1471(d)(4) of the Code and any regulations
promulgated thereunder, any taxes imposed as a result of a failure by such
Lender to comply with the requirements of Sections 1471 through 1474 of the Code
and any regulations promulgated thereunder to establish an exemption from
withholding thereunder) (all such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions and withholdings being hereinafter called
“Taxes”).  If the Borrowers shall be required by Law to deduct any Taxes from or
in respect of any sum payable hereunder or under any Note, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent and each Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall timely pay
the full amount deducted to the relevant tax authority or other authority in
accordance with applicable Law.
 
 
56

--------------------------------------------------------------------------------

 
 
(b) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, under the Notes or under any
other Loan Document or from the execution, delivery, or registration of, or
otherwise with respect to, this Agreement, any Note or any other Loan Document
(hereinafter referred to as “Other Taxes”).
 
(c) The Borrowers shall indemnify the Administrative Agent and each Lender for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
subsection) paid by the Administrative Agent or any Lender and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within 30 days from the date the
Administrative Agent or a Lender makes written demand therefor.
 
(d) Within 30 days after the date of any payment of any Taxes or Other Taxes by
the Borrowers, if available, the Borrowers shall furnish to the Administrative
Agent and each Lender, at its address referred to herein, the original or a
certified copy of a receipt evidencing payment thereof.
 
(e) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
subsections 2.17(a) through (d) shall survive the payment in full of principal
and interest hereunder and under any instrument delivered hereunder.
 
(f) Each Lender that is not created or organized under the laws of the United
States or a state thereof agrees that it will deliver to the Borrowers and the
Administrative Agent on or prior to the Closing Date in the case of each initial
Lender and on or prior to the effective date of the Assignment and Assumption,
New Revolving Credit Lender Joinder or New Term Loan Lender Joinder pursuant to
which it becomes a Lender in the case of each other Lender two duly completed
copies of United States Internal Revenue Service Form W-8ECI,  W-8BEN or W-8IMY,
as the case may be, or successor applicable form.  Each such Lender also agrees
to deliver to the Borrowers and the Administrative Agent two further copies of
the said Form W-8ECI, W-8BEN or W-8IMY or successor applicable forms or other
manner of certification, as the case may be, on or before the date that any such
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form previously delivered by it to the Borrowers,
and such extensions or renewals thereof as may reasonably be requested by the
Borrowers or the Administrative Agent, unless in any such case an event
(including, without limitation, any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form with respect to it and
such Lender so advises the Borrowers and the Administrative Agent.  Such Lender
shall certify, in the case of a Form W-8ECI, W-8BEN or W-8IMY, that it is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.  If any form provided by
a Lender (other than an assignee pursuant to a request by the Borrowers under
Section 2.24) at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding rate in excess of zero (except to
the extent that such Lender or such Lender’s assignor, if any, was entitled, at
the time of assignment, to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.17(a) above), withholding
tax at such rate shall be considered excluded from “Taxes” as defined in
subsection 2.17(a).  Each Lender shall deliver to the Borrowers and the
Administrative Agent, with respect to Taxes imposed by any Governmental
Authority other than the United States of America, similar forms, if available
(or the information that would be contained in similar forms if such forms were
available), to the forms which are required to be provided under this subsection
with respect to Taxes of the United States of America.
 
 
57

--------------------------------------------------------------------------------

 
 
(g) Notwithstanding the foregoing subsections 2.17(a) through (e), the Borrowers
shall not be required to pay any additional amounts to any Lender in respect of
United States withholding or backup withholding tax pursuant to such subsections
if (i) the obligation to pay such additional amounts would not have arisen but
for a failure by such Lender to comply with the requirements of subsection
2.17(f) or (ii) such Lender shall not have furnished the Company with such forms
listed in subsection 2.17(f) and shall not have taken such other steps as
reasonably may be available to it under applicable tax laws and any applicable
tax treaty or convention to obtain an exemption from, or reduction (to the
lowest applicable rate) of, such United States withholding tax.
 
(h) If the Administrative Agent or any Lender receives a refund in respect of
Taxes or Other Taxes paid by the Borrowers, which in the good faith judgment of
the Administrative Agent or such Lender is allocable to such payment, it shall,
if no Event of Default has occurred, promptly pay such refund to the Borrowers,
net of all out-of-pocket expenses (including any taxes to which such Lender has
become subject as a result of its receipt of such refund) of the Administrative
Agent or such Lender incurred in obtaining such refund and without interest;
provided, however, that the Borrowers agree to promptly return such refund (plus
all out-of-pocket expenses including any penalties, interest or other charges
imposed by the relevant governmental authority) to the Administrative Agent or
the applicable Lender, as the case may be, if it receives notice from the
Administrative Agent or such Lender that the Administrative Agent or such Lender
is required to repay such refund to such governmental authority.  Nothing
contained in this Section 2.17(h) shall require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems to be confidential) to the Borrowers or any other
Person.
 
(i) Without limiting the generality of the above in the case of a Borrower that
is resident for tax purposes in the United Kingdom, any Lender entitled to
benefits under the US/UK double tax treaty shall (i) deliver to the Internal
Revenue Service (with copies delivered to the relevant Borrower and the
Administrative Agent, in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of such
Borrower or the Administrative Agent, but only if such Lender is legally
entitled to do so) duly completed copies (in triplicate) of the United Kingdom
HM Revenue & Customs Form US/Company 2002 (or such other form as may from time
to time be prescribed by applicable law or regulation) claiming exemption from
withholding on account of United Kingdom income tax pursuant to the US/UK double
tax treaty or (ii) (but only if such Lender is a holder of a Double Taxation
Treaty Passport) notify the Borrowers’ Representative and the Administrative
Agent of such Lender’s HMRC DTTP number (which number shall be used by the
Borrowers in delivering timely notification of the Loans to HM Revenue &
Customs).  The relevant Borrower and such Lender shall each provide all
reasonable information and assistance to the Internal Revenue Service and Inland
Revenue on a timely basis in order efficiently to process the relevant treaty
claim, and shall keep each other (through the Administrative Agent) informed of
any matters relating to such claim, including such Borrower providing a copy of
any direction (or other authority) issued by the HM Revenue & Customs
authorizing such Borrower to pay free and clear of any withholding on account of
United Kingdom income tax and of any cancellation thereof.
 
 
58

--------------------------------------------------------------------------------

 
 
2.18 Indemnity.
 
(a) The Borrowers jointly and severally agree to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (i) default by the Borrowers in payment when due of
the principal amount of or interest on any LIBOR Loan or Swing Line Loan, (ii)
default by the Borrowers in making a borrowing of, conversion into or
continuation of LIBOR Loans or Swing Line Loans which are not Base Rate Loans
after the Borrowers have given a notice requesting the same in accordance with
the provisions of this Agreement, (iii) default by the Borrowers in making any
prepayment after the Borrowers have given a notice thereof in accordance with
the provisions of this Agreement, (iv) the making of a prepayment (whether
voluntary, mandatory, as a result of acceleration or otherwise) of LIBOR Loans
or Swing Line Loans which are not Base Rate Loans on a day which is not the last
day of an Interest Period with respect thereto (or, in the case of a Swing Line
Loan on the date such Swing Line Loan is due), or (v) the assignment of any
LIBOR Loan other than on the last day of the Interest Period or maturity date
applicable thereto as a result of a request by the Borrowers pursuant to Section
2.24, including, without limitation, in each case, any such loss or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate the deposits from which such funds were obtained.  A certificate as to
any amounts that a Lender is entitled to receive under this Section 2.18
submitted by such Lender, through the Administrative Agent, to the Company shall
be conclusive in the absence of manifest error and all such amounts shall be
paid by the Borrowers promptly upon demand by such Lender.  This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder.
 
(b) For the purpose of calculation of all amounts payable to a Lender under this
subsection, each Lender shall be deemed to have actually funded its relevant
LIBOR Loan or Swing Line Loan through the purchase of a deposit bearing interest
at the LIBOR Rate or the applicable rate on such Swing Line Loan, as the case
may be, in an amount equal to the amount of that LIBOR Loan or Swing Line Loan,
as the case may be, and having a maturity comparable to the relevant Interest
Period or applicable period for such Swing Line Loan; provided, however, that
each Lender may fund each of its LIBOR Loans, and the Swing Line Lender may fund
its Swing Line Loans, in any manner it sees fit, and the foregoing assumptions
shall be utilized only for the calculation of amounts payable under this
subsection.  This covenant shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
 
 
59

--------------------------------------------------------------------------------

 
 
2.19 Judgment Currency.
 
(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the Original Currency with the Other
Currency after any premium and costs of exchange on the Business Day preceding
that on which final judgment is given.
 
(b) The obligation of the Borrowers in respect of any sum due from the Borrowers
to any Lender hereunder shall, notwithstanding any judgment in an Other
Currency, whether pursuant to a judgment or otherwise, be discharged only to the
extent that, on the Business Day following receipt by any Lender of any sum
adjudged to be so due in such Other Currency, such Lender may in accordance with
normal banking procedures purchase the Original Currency with such Other
Currency.  If the amount of the Original Currency so purchased is less than the
sum originally due to such Lender in the Original Currency, the Borrowers
jointly and severally agree, as a separate obligation and notwithstanding any
such judgment or payment, to indemnify such Lender against such loss.
 
2.20 Borrowers’ Representative.  Each of the Borrowers hereby appoints the
Company as its non-exclusive representative, and grants to the Company an
irrevocable power of attorney to act as its attorney-in-fact, with regard to all
matters relating to this Agreement and each of the other Loan Documents,
including, without limitation, execution and delivery of any Notice of
Borrowing, and amendments, supplements, waivers or other modifications hereto or
thereto, receipt of any notices hereunder or thereunder and receipt of service
of process in connection herewith or therewith and making all elections as to
interest rates and interest payment dates.  (In such capacity, the Company is
herein referred to as the “Borrowers’ Representative.”)  The Administrative
Agent and the Lenders shall be entitled to rely exclusively on the Borrowers’
Representative’s authority so to act in each instance without inquiry or
investigation, and each of the Borrowers hereby agrees to indemnify and hold
harmless the Administrative Agent and the Lenders for any losses, costs, delays,
errors, claims, penalties or charges arising from or out of the Borrowers’
Representative’s actions pursuant to this Section 2.20 and the Administrative
Agent’s and the Lenders’ reliance thereon and hereon.  Notice from the
Borrowers’ Representative shall be deemed to be notice from all of the Borrowers
and notice to the Borrowers’ Representative shall be deemed to be notice to all
of the Borrowers.  Nothing in this Section 2.20 shall vitiate or be held
contrary to the Borrowers’ representations and covenants regarding the Loans or
the net worth or solvency of the Borrowers made herein or in any of the Loan
Documents.
 
2.21 European Monetary Union.  (a)  If (i) any Optional Currency ceases to be
lawful currency of the nation issuing the same and is replaced by the Euro, or
(ii) any Optional Currency and the Euro are at the same time recognized by any
governmental authority of the nation issuing such currency as lawful currency of
such nation and the Administrative Agent shall so request in a notice delivered
to the Borrowers, then any amount payable hereunder by the Borrowers in such
Optional Currency shall instead be payable in the Euro and the amount so payable
shall be determined by translating the amount payable in such Optional Currency
to the Euro at the exchange rate recognized by the European Central Bank for the
purpose of implementing the replacement of the relevant Optional Currency by the
Euro (and the provisions governing payments in Optional Currencies in this
Agreement shall apply to such payment in the Euro as if such payment in the Euro
were a payment in an Optional Currency) (a “Currency Replacement”).  Prior to
the occurrence of the event or events described in clauses (i) and (ii) of the
preceding sentence, each amount payable hereunder in any Optional Currency will,
except as otherwise provided herein, continue to be payable only in that
Optional Currency.
 

                                                                
 
60

--------------------------------------------------------------------------------

 
 
(b) The Borrowers agree, at the request of the Administrative Agent, to
compensate the Administrative Agent or any Lender for any loss, cost, expense or
reduction in return that the Administrative Agent or such Lender shall
reasonably determine shall be incurred or sustained by the Administrative Agent
or such Lender as a result of a Currency Replacement and that would not have
been incurred or sustained but for the transactions provided for herein.  A
certificate of the Administrative Agent or such Lender setting forth the
determination of the amount or amounts necessary to compensate the
Administrative Agent or such Lender shall be delivered to the Borrowers through
the Administrative Agent and shall be conclusive absent manifest error so long
as such determination is made on a reasonable basis.  The Borrowers shall pay
the Administrative Agent or such Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
 
(c) The Borrowers agree at the time of or at any time following the
implementation of any changes to the European monetary union, to use reasonable
efforts to enter into an agreement amending this Agreement in order to reflect
the implementation of such changes, and to place the Lenders and the Borrowers
in the position with respect to the settlement of payments of the Euro as they
would have been with respect to the settlement of the Optional Currency it
replaced.
 
2.22 Foreign Borrower Obligations.  (a)  Notwithstanding the joint and several
liability of the Borrowers under this Agreement, each Foreign Borrower shall be
liable solely for principal and interest on Loans (or Reimbursement Obligations)
specifically made or advanced to (or issued for the account of) such Foreign
Borrower.  Each Foreign Borrower shall be liable only for its pro rata share of
all fees and expenses and other sums due hereunder (other than principal and
interest on the Loans) based upon the ratio of Loans outstanding to such Foreign
Borrower to the total amount of Loans outstanding hereunder.  A Foreign Borrower
shall only be liable for indemnities to be paid under or in relation to this
Agreement if and to the extent the corresponding damages are caused by such
Foreign Borrower.  For the avoidance of doubt, no Foreign Borrower shall be
liable for the principal of or interest on any Loan made or advanced to any
Domestic Borrower (and not to such Foreign Borrower), any Reimbursement
Obligation relating to a Letter of Credit issued for the account of a Domestic
Borrower or, except as specifically provided in this Section 2.22(a), any other
Obligation of a Domestic Borrower.
 

 
 
61

--------------------------------------------------------------------------------

 



 
(b) Any Foreign Borrower may from time to time deliver a termination notice to
the Administrative Agent requesting that it no longer be a party hereto.  Such
termination shall be effective two Business Days after receipt by the
Administrative Agent so long as all obligations of such Foreign Borrower
hereunder have been paid in full (including principal, interest and other
amounts) and no Letter of Credit issued for the account or benefit of such
Foreign Borrower is outstanding; provided that, to the extent this Agreement
provides for the survival of certain provisions upon termination hereof, such
surviving provisions shall survive a termination under this subsection with
respect to any such Foreign Borrower.  Following receipt of such notice, no
further Loans may be borrowed by such Foreign Borrower hereunder, unless such
Foreign Borrower shall thereafter rejoin this Agreement as a Borrower pursuant
to the joinder provisions of Section 5.9 hereof.
 
(c) With respect to each Borrower that is incorporated or formed in Denmark,
such Borrower’s obligations under this Agreement or under any of the other Loan
Documents shall be limited if and to the extent required to comply with Danish
statutory provisions on unlawful financial assistance including without
limitation, Sections 206, 207, 208, 209, 210, 211 and 212 of the Danish
Companies Act (2009) or any other applicable financial assistance rules of
Denmark.
 
2.23 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.16 or 2.17 with respect to
such Lender, it will, if requested by the Borrowers, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal, regulatory or other disadvantage, and
provided, further, that nothing in this Section shall affect or delay the
required performance of any of the obligations of the Borrowers or the rights of
any Lender pursuant to Sections 2.16 or 2.17.
 
2.24 Substitution of Lenders.  Upon the receipt by the Borrowers from any Lender
(an “Affected Lender”) of a notice under Section 2.13(b) or 5.9(b) or a claim
under Section 2.16 or 2.17, or at any time that a Lender is a Defaulting Lender,
the Borrowers may:  (a) request one or more of the other Lenders to acquire and
assume all or part of such Affected Lender’s or Defaulting Lender’s, as the case
may be, Loans and Commitment; or (b) replace such Affected Lender or Defaulting
Lender, as the case may be, by designating another Lender or financial
institution that is willing to acquire such Loans and assume such Commitment;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Default or Event of Default shall have occurred and be continuing
at the time of such replacement, (iii) the replacement Lender or institution
shall purchase, at par, all Loans, accrued interest, accrued fees and other
amounts owing to such replaced Lender on and as of the date of replacement, (iv)
the Borrowers shall be liable to such replaced Lender under Section 2.18 if any
LIBOR Loan owing to such replaced Lender shall be prepaid (or purchased) other
than on the last day of the Interest Period relating thereto and shall pay any
such amounts to such Lender on the date of such replacement, (v) the replacement
Lender or institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vi) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 9.6 (provided that
the Borrowers or replacement Lender shall be obligated to pay the registration
and processing fee), (vii) the Borrowers shall pay all additional amounts (if
any) required pursuant to Sections 2.16 or 2.17, as the case may be, to the
extent such additional amounts were incurred on or prior to the consummation of
such replacement, (viii) in the case of any such assignment resulting from a
claim under Section 2.16 or 2.17, such assignment will result in a reduction in
such compensation or payments thereafter and (ix) in the case of any such
assignment resulting from a notice under Section 5.9(b), such assignment will
result in the applicable Foreign Subsidiary becoming a Borrower hereunder.
 
 
62

--------------------------------------------------------------------------------

 
 
2.25 Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a) such Defaulting Lender shall no longer be entitled to receive its Commitment
Percentage of Commitment Fees or Letter of Credit Fees otherwise payable
pursuant to Sections 2.7 and 2.8 hereof, and thereafter, so long as any Lender
is a Defaulting Lender, the fees payable to the non-Defaulting Lenders pursuant
to Section 2.7 and 2.8 shall be based on their Adjusted Commitment Percentages;
provided that (i) if a Letter of Credit Collateral Account is maintained
pursuant to Section 2.25(c)(iv), the Borrower shall not be required to pay any
fees pursuant to Section 2.8 with respect to the unallocated portion of such
Defaulting Lender’s Commitment Percentage of all Letter of Credit Obligations,
and (ii) if any Defaulting Lender’s Commitment Percentage of the Letter of
Credit Obligations is neither reallocated nor cash collateralized pursuant to
Section 2.25(c), then without prejudice to any rights or remedies of any Issuing
Lender or any Lender hereunder, all fees payable under Section 2.8 with respect
thereto shall be payable to the applicable Issuing Lender(s) until such
Defaulting Lender’s Commitment Percentage of the Letter of Credit Obligations is
reallocated and/or cash collateralized.
 
(b) such Defaulting Lender, or the Commitment Percentage of such Defaulting
Lender, as applicable, shall not be included in determining whether all Lenders
or Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;
 
(c) if any outstanding Swing Line Loans or Letters of Credit exist at the time a
Lender becomes a Defaulting Lender then:
 
(i) such Defaulting Lender’s pro rata portion of such Swing Line Loans shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Adjusted Commitment Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Adjusted Commitment Percentages of the  aggregate
principal amount of all outstanding Swing Line Loans plus the aggregate Dollar
Equivalent principal amount of all outstanding Revolver Loans plus the aggregate
amount of the Letter of Credit Obligations then outstanding does not exceed the
aggregate amount of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.2 are satisfied at such time; and
 
 
63

--------------------------------------------------------------------------------

 
 
(ii) such Defaulting Lender’s participation interests in such outstanding
Letters of Credit shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Adjusted Commitment Percentages but only to the
extent (x) the sum of all non-Defaulting Lenders’ Adjusted Commitment
Percentages of the  aggregate principal amount of all outstanding Swing Line
Loans plus the aggregate Dollar Equivalent principal amount of all outstanding
Revolver Loans plus the aggregate amount of the Letter of Credit Obligations
then outstanding does not exceed the aggregate amount of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.2 are
satisfied at such time; and
 
(iii) to the extent that all or any part of such Defaulting Lender’s pro rata
portion of Swing Line Loans cannot be reallocated pursuant to Section
2.25(c)(i), then the Borrowers (A) shall, within 15 days following notice from
the Administrative Agent until such Defaulting Lender ceases to be a Defaulting
Lender under this Agreement, establish and, thereafter, maintain a special
collateral account (the “Swing Line Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Section 9.2, in the name of
the Borrowers but under the sole dominion and control of the Administrative
Agent, (B) grant to the Administrative Agent for the benefit of the Lenders,
solely as security for repayment of the unallocated portion of such Defaulting
Lender’s Commitment Percentage of outstanding Swing Line Loans, a security
interest in and to the Swing Line Collateral Account and any funds that may
thereafter be deposited therein and (C) shall maintain in the Swing Line
Collateral Account an amount equal to the unallocated portion of such Defaulting
Lender’s Commitment Percentage of outstanding Swing Line Loans; and
 
(iv) to the extent that all or any part of such Defaulting Lender’s
participations in outstanding Letters of Credit cannot be reallocated pursuant
to Section 2.25(c)(ii), then the Borrowers (A) shall, within 15 days following
notice from the Administrative Agent until such Defaulting Lender ceases to be a
Defaulting Lender under this Agreement, establish and, thereafter, maintain a
special collateral account (the “Letter of Credit Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Section 9.2
in the name of the Borrowers but under the sole dominion and control of the
Administrative Agent, (B) grant to the Administrative Agent for the benefit of
the Lenders, as security for the unallocated portion of such Defaulting Lender’s
Commitment Percentage of all Letter of Credit Obligations, a security interest
in the Letter of Credit Collateral Account and any funds that may be deposited
therein and (C) shall maintain in the Letter of Credit Collateral Account an
amount equal to the unallocated portion of such Defaulting Lender’s Commitment
Percentage of all Letter of Credit Obligations, regardless of whether any
Letters of Credit have then been drawn.
 
(d)           the Swing Line Lender shall not be required to, but in its sole
discretion may from time to time elect to, fund any Swing Line Loan and no
Issuing Lender shall be required to, but in its sole discretion may from time to
time elect to, issue, amend or increase any Letter of Credit, unless it is
satisfied in its sole discretion that the related exposure will be 100% covered
by the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.25(c), and participating interests in any
newly made Swing Line Loans or any newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.25(c)(i) or Section 2.25(c)(ii), as applicable, and such Defaulting
Lender shall not participate therein.
 
 
64

--------------------------------------------------------------------------------

 
 
(e)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise, but excluding Section 2.24)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Lenders and the Swing Line Lender hereunder, (iii) third, to the funding of any
Loan or the funding of any participating interest in any Swing Line Loan or
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Borrowers’ Representative, held in such account as cash collateral for
future funding obligations of the Defaulting Lender under this Agreement, (v)
fifth, pro rata, to the payment of any amounts owing to the Borrowers or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; provided that, if an Event of Default shall have occurred and be
continuing, any payments that would be made to the Borrowers may be applied by
the Administrative Agent to the Obligations in such order as the Administrative
Agent shall elect and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of Letters of Credit for which a Defaulting Lender has
funded its participation obligations and (y) made at a time when the conditions
set forth in Section 4.2 are satisfied, the remaining portion of such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.
 
(f)           In the event that the Administrative Agent, the Borrowers, each
Issuing Lender and the Swing Line Lender each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Loans and Letters of Credit participations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
Percentage and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Commitment Percentage, subject to the provisions of Section
2.18.
 
SECTION 3.                             REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each of
the Borrowers hereby represents and warrants to the Administrative Agent and
each Lender that:
 

                                                                   
 
65

--------------------------------------------------------------------------------

 
 
3.1 Financial Condition.  The consolidated balance sheet of the Company and its
consolidated Subsidiaries as at December 31, 2011 and the related consolidated
statements of income and of cash flows for the period ended on such date, copies
of which have heretofore been furnished to each Lender, present fairly the
consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and their consolidated cash flows for the period then ended.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved.  Neither the Company nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any material
Guaranty Obligation, liability for taxes, or any long-term lease or unusual
forward or long-term commitment, including, without limitation, any interest
rate or foreign currency swap or exchange transaction, which is required by GAAP
to be but is not reflected in the foregoing statements or in the notes thereto.
 
3.2 No Change.  Since December 31, 2011, there has been no development or event
nor any prospective development or event which has had or could reasonably be
expected to have a Material Adverse Effect.
 
3.3 Corporate Existence; Compliance with Law.  Each of the Borrowers and its
Subsidiaries (a) is duly organized, validly existing and in good standing (to
the extent applicable in the relevant jurisdiction of formation) under the laws
of the jurisdiction of its organization, (b) has the corporate or other power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified to transact business and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect, and (d) is in compliance with all Requirements
of Law except to the extent that its failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
3.4 Corporate Power; Authorization; Enforceable Obligations.  Each of the
Borrowers has the corporate or other power, authority, and legal right to make,
deliver and perform this Agreement,  the Applications and each other Loan
Document to which it is a party and to borrow hereunder and has taken all
necessary corporate or other action to authorize the Extensions of Credit on the
terms and conditions of this Agreement and each other Loan Document to which it
is a party and to authorize the execution, delivery and performance of this
Agreement and each other Loan Document to which it is a party.  No consent or
authorization of, filing with or other act by or in respect of, any Governmental
Authority or any other Person (including stockholders and creditors of the
Borrowers) is required in connection with the Extensions of Credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement, the Notes, the Applications or any other Loan Document, except to the
extent that such consent or authorization has been obtained or such filing or
action has been completed prior to the date hereof.  This Agreement has been and
each other Loan Document to which it is a party will be, duly executed and
delivered on behalf of such Borrower.  This Agreement constitutes and each other
Loan Document when executed and delivered will constitute, a legal, valid and
binding obligation of the Borrowers party thereto enforceable against such
Borrowers in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
 
66

--------------------------------------------------------------------------------

 
 
3.5 No Legal Bar.  The execution, delivery and performance of this Agreement,
the Notes, the Applications and the other Loan Documents by the Borrowers, the
Extensions of Credit extended hereunder and the use of the proceeds thereof will
not violate any Requirement of Law or material Contractual Obligation of any
Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any properties or revenues of any Borrower
pursuant to any such Requirement of Law or material Contractual Obligation.
 
3.6 No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrowers, threatened against any Borrower or any of their respective
Subsidiaries or against any of its or their respective properties or revenues
(a) with respect to this Agreement, the Notes, the other Loan Documents or any
of the transactions contemplated hereby, or (b) as to which there is a
reasonable likelihood of an adverse determination and which, if adversely
determined, could have a Material Adverse Effect.
 
3.7 No Default.  Neither the Company, any other Borrower nor any of its or their
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which could have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.
 
3.8 Taxes.  Each of the Borrowers has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves, if any, in
conformity with GAAP have been provided on the books of the Company or its
Subsidiaries, as the case may be); no federal tax Lien has been filed against
any of the Borrowers or any of their Subsidiaries.
 
3.9 Federal Regulations.  No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U or for any purpose which violates
the provisions of Regulation U or any other Regulations of the Board of
Governors of the Federal Reserve System.  If requested by any Lender or the
Administrative Agent, the Borrowers will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-l referred to in said Regulation U.  In addition, and
without limiting the foregoing, no part of the proceeds of the Loans hereunder
will be used for any purpose which violates, or which is inconsistent with, the
provisions of Regulations T, U and X.
 
 
67

--------------------------------------------------------------------------------

 
 
3.10 ERISA.  (a)  Each Plan (such representations in respect of any
Multiemployer Plan being made to the best knowledge of each Borrower) has
complied in all material respects with the applicable provisions of ERISA and
the Code, except for any noncompliance that could not reasonably be expected to
result in a liability to the Borrowers and their Subsidiaries in excess of
$5,000,000 in the aggregate.  No prohibited transaction (as defined in
subsection 7.1(i)), Unpaid Minimum Required Contribution or Reportable Event has
occurred with respect to any Single Employer Plan that could reasonably be
expected to result in a liability to the Borrowers and their Subsidiaries in
excess of $5,000,000 in the aggregate.  The present value of all accrued
benefits under each Single Employer Plan of which any Borrower, any Subsidiary
or a Commonly Controlled Entity is a sponsor (based on those assumptions used to
fund the Plans), as calculated by such Borrower’s actuaries, did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of the Plans allocable to
such benefits by an amount which could reasonably be expected to have a Material
Adverse Effect.  Neither any Borrower, any Subsidiary nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan and neither any Borrower nor any Subsidiary or Commonly
Controlled Entity would become subject under ERISA to any liability if any
Borrower, any Subsidiary or any such Commonly Controlled Entity were to withdraw
completely from any Multiemployer Plan as of the valuation date most closely
preceding the date this representation is made or deemed made, except in each
case to the extent such liability to the Borrowers and their Subsidiaries could
not reasonably be expected to exceed $5,000,000 in the aggregate.  To the
knowledge of the Borrowers, such Multiemployer Plans are neither in
Reorganization as defined in Section 4241 of ERISA nor Insolvent as defined in
Section 4245 of ERISA.  The present value (determined using actuarial and other
assumptions which are reasonable in respect of the benefits provided and the
employees participating) of the liability of the Borrowers and each Subsidiary
and Commonly Controlled Entity for post-retirement benefits to be provided to
their current and former employees under plans which are welfare benefit plans
(as defined in Section 3(1) of ERISA) does not, in the aggregate, exceed the
assets under all such plans allocable to such benefits by an amount in excess of
$5,000,000.  Neither any Borrower, any Subsidiary nor any Commonly Controlled
Entity has any or has received notice of any liability under the Coal Industry
Retiree Health Benefit Act of 1992 that could reasonably be expected to result
in a liability to the Borrowers and their Subsidiaries in excess of $5,000,000
in the aggregate.  Neither a Reportable Event nor an Unpaid Minimum Required
Contribution has occurred during the five-year period to the date on which this
representation is made or deemed made with respect to any Single Employer Plan
or Multiemployer Plan that could reasonably be expected to result in a liability
to the Borrowers and their Subsidiaries in excess of $5,000,000 in the aggregate
for all such Single Employer Plans and Multiemployer Plans.  No (i) termination
of a Single Employer Plan has occurred during such five-year period that could
reasonably be expected to result in a liability to the Borrowers and their
Subsidiaries in excess of $5,000,000 in the aggregate and (ii) no Lien on assets
of any of the Borrowers, any Subsidiary or any Commonly Controlled Entity in
favor of the PBGC or a Plan has arisen during such five-year period.  Each Plan
intended to be qualified under Section 401(a) of the Code, as most recently
amended, including amendments to any trust agreement, group annuity or insurance
contract, or other governing instrument, is the subject of a favorable
determination by the Internal Revenue Service with respect to its qualification
under Section 401(a) of the Code or uses a prototype or volume submitter plan
that is the subject of a favorable opinion letter issued by the Internal Revenue
Service, and to the knowledge of the Borrowers, no amendment adopted after such
determination negatively affects the qualification of such Plan in a manner that
could reasonably be expected to have a Material Adverse Effect, which shall be
determined for purposes of this subsection by treating any incremental liability
to such Plan and its participants or beneficiaries resulting from such an
amendment as if payable by the Borrowers.
 
 
68

--------------------------------------------------------------------------------

 
 
(b) With respect to each Foreign Pension Plan, (i) no Foreign Benefit Event has
occurred, no liability (whether or not such liability is being litigated ) has
been asserted against any Borrower, any Subsidiary or any Commonly Controlled
Entity by the applicable Governmental Authority or other Person in an aggregate
amount that could reasonably be expected to have a Material Adverse Effect, (ii)
no Lien has attached on any of the Borrower’s, any Subsidiary’s or any Commonly
Controlled Entity’s property as a result of failure to comply with any Law or as
a result of the termination of any Foreign Pension Plan, and (iii) neither any
Borrower, any Subsidiary nor any Commonly Controlled Entity has an unfulfilled
obligation to contribute to any Foreign Pension Plan that could reasonably be
expected to have a Material Adverse Effect.
 
3.11 Investment Company Act.  None of the Borrowers is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
3.12 [Intentionally Omitted].
 
3.13 Environmental Matters.  Except to the extent that all of the following
could not reasonably be expected to have a Material Adverse Effect:
 
(a) The Properties do not contain, and have not previously contained, in, on, or
under, including, without limitation, the soil and groundwater thereunder, any
Materials of Environmental Concern in amounts or concentrations that constitute
or constituted a violation of, or reasonably could give rise to liability under
Environmental Laws.
 
(b) The Properties and all operations and facilities at the Properties are in
compliance, and have in the last five years been in compliance with all
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by any Borrower or any Subsidiary thereof which could
interfere with the continued operation of any of the Properties or impair the
fair saleable value of any thereof.  None of the Borrowers nor any of their
Subsidiaries have assumed any liability of any Person under Environmental Laws.
 

                                                                  
 
69

--------------------------------------------------------------------------------

 
 
(c) Neither the Company nor any other Borrower nor any of their Subsidiaries has
received or is aware of any claim, notice of violation, alleged violation,
non-compliance, investigation or advisory action or potential liability
regarding environmental matters or compliance of Environmental Law with regard
to the Properties which has not been satisfactorily resolved by the Company or
such other Borrower or Subsidiary, nor is the Company nor any other Borrower or
Subsidiary aware or have reason to believe that any such action is being
contemplated, considered or threatened.
 
(d) Materials of Environmental Concern have not been generated, treated, stored,
transported, disposed of, at, on, from or under any of the Properties by any of
the Borrowers nor any of their Subsidiaries, nor have any Materials of
Environmental Concern been transferred by any of the Borrowers or any of their
Subsidiaries from the Properties to any other location except in either case in
the ordinary course of business of the Borrowers or any Subsidiary thereof in
compliance with all Environmental Laws and such that it could not reasonably be
expected to give rise to liability under any applicable Environmental Law.
 
(e) There are no governmental, administrative actions or judicial proceedings
pending or, to the best knowledge of each Borrower and its Subsidiaries after
reasonable inquiry, contemplated or threatened under any Environmental Laws to
which the Company or any Subsidiary is or will be named as a party with respect
to the Properties, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any of the Properties.
 
(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operation
of the Company or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the business operated by the Company or any of its
Subsidiaries in violation of or in amounts or in a manner that could reasonably
be expected to give rise to liability under any Environmental Law.
 
3.14 No Material Misstatements.  No financial statement, exhibit or schedule
furnished by or on behalf of any Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement, any Note or any
other Loan Document contains any misstatement of fact, or omitted or omits to
state any fact necessary to make the statements therein not misleading under the
circumstances under which they were made or given, where such misstatement or
omission would be material to the interests of the Lenders with respect to the
performance of one or more Borrowers of its or their obligations hereunder or
thereunder.
 
3.15 Title to Properties.  The Borrowers have good and marketable title to or
valid leasehold interests in all material properties, assets and other rights
which they purport to own or lease or which are reflected as owned or leased on
their respective books and records, free and clear of all Liens and encumbrances
except Permitted Liens, and subject to the terms and conditions of the
applicable leases, except for minor defects in title that do not interfere in
any material respect with their ability to conduct their businesses as presently
conducted.  All leases of property are in full force and effect without the
necessity for any consent which has not previously been obtained unless the
failure to be in effect or to obtain such consent would not have a Material
Adverse Effect.
 
 
70

--------------------------------------------------------------------------------

 
 
3.16 Intellectual Property.  Each of the Borrowers owns, or is licensed to use,
all trademarks, tradenames, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those as to which the failure to own or
license could not reasonably be expected to have a Material Adverse Effect.  No
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property, nor does such Borrower know of any
valid basis for any such claim which could reasonably be expected to have a
Material Adverse Effect.  The use of such Intellectual Property by the Borrowers
and their Subsidiaries does not infringe the rights of any Person, except for
such claims and infringements that, in the aggregate, do not have a Material
Adverse Effect.
 
3.17 List of Subsidiaries.  All of the Subsidiaries of each Borrower as of the
date hereof are listed on Schedule 3.17 to this Agreement under its name.
 
3.18 Solvency.  Each of the Borrowers is, and after receipt and application of
the initial Loans hereunder will be, solvent such that:  (a) the fair value of
its assets (including without limitation the fair salable value of the goodwill
and other intangible property of such Borrower) is greater than the total amount
of its liabilities, including without limitation, Guaranty Obligations, (b) the
present fair salable value of its assets (including without limitation the fair
salable value of the goodwill and other intangible property of such Borrower) is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, and (c) it is able to realize
upon its assets and pay its debts and other liabilities and commitments
(including Guaranty Obligations) as they mature in the normal course of
business.  Each Borrower (a) does not intend to, and does not believe that it
will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and (b) is not engaged in a business or transaction, or
about to engage in a business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice and industry in which it is engaged.
 
3.19 Insurance.  All insurance policies and bonds maintained by the Borrowers
and their Subsidiaries or any replacements thereof provide adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of the Borrowers and their Subsidiaries in accordance with
prudent business practice in the industry of the Borrowers and their
Subsidiaries.
 

                                                                
 
71

--------------------------------------------------------------------------------

 
 
3.20 Anti-Terrorism Laws.
 
(a) General.  None of the Borrowers nor any Subsidiary or Affiliates of any of
the Borrowers is in violation of any Anti-Terrorism Law nor does any Borrower
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
 
(b) Executive Order No. 13224.  None of the Borrowers nor any of their
respective Subsidiaries, Affiliates or agents acting or benefiting in any
capacity in connection with the Loans made or the Letters of Credit issued
hereunder or other transactions contemplated by this hereby, is any of the
following (each a “Blocked Person”):
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
 
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
 
(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;
 
(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement  website or
other  replacement  official  publication of such list, or
 
(vi) a Person who is an Affiliate of a Person listed above.
 
No Borrower, nor to the knowledge any Borrower, any of its Subsidiaries,
Affiliates or agents acting in any capacity in connection with the Loans made or
the Letters of Credit issued hereunder or other transactions contemplated hereby
(i) conducts any business with, or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to Executive Order No.
13224.
 
SECTION 4.                             CONDITIONS PRECEDENT
 
4.1 Conditions to Closing.  This Agreement shall become effective upon the
satisfaction of each of the following conditions precedent:
 
(a) Credit Agreement, Notes and Sharing Agreement.  The Administrative Agent
shall have received (i) this Agreement, (A) executed and delivered by a duly
authorized officer of each Borrower, with a counterpart for each Lender, and
(B) executed and delivered by a duly authorized officer of each Lender, (ii) for
the account of each Lender, a Revolver Note, and (iii) a Swing Line Note for the
account of the Swing Line Lender, in the case of clauses (ii) and (iii) hereof,
conforming to the requirements hereof and executed by a duly authorized officer
of each Borrower.  The Administrative Agent shall have received the Sharing
Agreement, executed and delivered by a duly authorized officer of each party
thereto.
 
 
72

--------------------------------------------------------------------------------

 
 
(b) Corporate and other Documents.  The Administrative Agent shall have received
a certificate of the Secretary or Assistant Secretary (or where customary in the
relevant jurisdiction of a Borrower, a director or directors or other Persons
acceptable to the Administrative Agent) of each Borrower certifying the
resolutions of the board of directors (or other appropriate management
committee) of such Person and, to the extent required under applicable Law or
the organizational documents of any Borrower the shareholders of each Borrower
(or other appropriate governing body) and true and correct copies of the
organizational and other constitutional documents of such Person certified where
applicable by the appropriate Governmental Authority and the signatures and
incumbency of the officers of such Person authorized to sign the Loan Documents
to which it is a party, and such certificates and attachments thereto shall be
in form and substance satisfactory to the Administrative Agent.  The documents
and certifications of the Secretary or an Assistant Secretary contemplated in
this subsection may be included within the certificate contemplated by
subsection 4.1(f) below.
 
(c) Fees and Expenses.  The Administrative Agent shall have received (i) the
fees required to be paid on the Closing Date pursuant to the Fee Letter and (ii)
all other fees and expenses due and payable hereunder on or before the Closing
Date (if then invoiced), including, without limitation, the reasonable fees and
expenses accrued through the Closing Date of Ballard Spahr LLP, counsel to the
Administrative Agent in connection with the transactions contemplated by the
Loan Documents.
 
(d) Legal Opinion.  The Administrative Agent shall have received the executed
legal opinion of counsel to the Borrowers, substantially in the form of Exhibit
E.
 
(e) Certificates of Formation; Good Standing.  The Administrative Agent shall
have received, to the extent applicable, (a) a Certificate of Formation,
(b) certificates of good standing, subsistence and/or status or the like dated a
recent date and (c) an official extract of the trade register, in each case from
the appropriate Governmental Authority in the state of formation of each
Borrower.
 
(f) No Material Adverse Effect; Closing Certificate.  No Material Adverse Effect
shall have occurred since December 31, 2011 delivered to the Administrative
Agent.  The Administrative Agent shall have received a certificate from the
Borrowers, dated as of the Closing Date, and executed by a Responsible Officer
of such party stating that, as of the Closing Date and after giving effect to
the initial Loans made and Letters of Credit issued on such date (i) all of the
representations and warranties made by such party herein and in the other Loan
Documents are true and correct in all material respects (except that any such
representation and warranty that is given as of a particular date or period and
relates solely to such date or period is true and correct in all material
respects as of such date or period), (ii) no Default or Event of Default exists
and (iii) no Material Adverse Effect has occurred since December 31, 2011.
 
 
73

--------------------------------------------------------------------------------

 
 
(g) Governmental Approvals.  The Administrative Agent shall have received
evidence that any necessary authorizations for the consummation of the
transactions contemplated hereby have been obtained.
 
(h) Existing Credit Agreement.  The Existing Credit Agreement shall have been
terminated and all Indebtedness thereunder shall have been repaid in full.
 
(i) Insurance.  The Administrative Agent shall have received certificates of
insurance with respect to the Borrowers’ fire, casualty, liability and other
insurance.
 
(j) Additional Matters.  All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents and legal opinions
in respect of any aspect or consequence of the transactions contemplated hereby
or thereby as it shall reasonably request.
 
4.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any Extension of Credit requested to be made by it on any date (including,
without limitation, its initial Extension of Credit) is subject to the
satisfaction of the following conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by each Borrower herein or which are contained in any certificate, document
or financial or other statement furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of such date as if made on and as of such date.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.
 
(c) No Contravention of Law.  The making of the Loans or the issuance of the
Letter of Credit shall not contravene any Requirement of Law.
 
Each request by the Borrowers for an Extension of Credit hereunder shall
constitute a representation and warranty by the Borrowers as of the date of such
Extension of Credit that the conditions contained in this Section 4.2 have been
satisfied.
 
SECTION 5.                            AFFIRMATIVE COVENANTS
 
Each of the Borrowers hereby agrees that, so long as the Commitments remain in
effect, any Note or Letter of Credit remains outstanding and unpaid, or any
other amount is owing to any Lender or the Administrative Agent hereunder or
under any other Loan Document, such Borrower shall:
 
 
74

--------------------------------------------------------------------------------

 
 
5.1 Financial Statements.  Furnish to each Lender:
 
(a) as soon as available, but in any event not later than 90 days after the
close of each fiscal year of the Company (or such shorter period as required by
clause (ii) below), a copy of the annual audit report for such year for the
Company and its consolidated Subsidiaries, including therein a consolidated
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such fiscal year, and related consolidated statements of income and retained
earnings and changes in cash flows of the Company and its consolidated
Subsidiaries for such fiscal year, all in reasonable detail, prepared in
accordance with GAAP applied on a basis consistently maintained throughout the
period involved and with the prior year with such changes thereon as shall be
approved by the Company’s independent certified public accountants, such
financial statements to be certified by PriceWaterhouseCoopers LLP or other
nationally recognized independent certified public accountants selected by the
Company, without a “going concern” or like qualification or exception or
qualification arising out of the scope of the audit (it being understood and
agreed that (i) delivery of the Company’s report on Form 10-K as filed with the
Securities and Exchange Commission shall satisfy the provisions of this
subsection and (ii) in no event shall the Company deliver to the Lenders any
such report later than five days after the date such report is required to be
filed with the Securities and Exchange Commission under the then current rules
of the Securities and Exchange Commission); and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three fiscal quarters of the Company (or such shorter
period as required by clause (ii) below), unaudited consolidated financial
statements of the Company and its consolidated Subsidiaries, including therein
(i) a consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such fiscal quarter, (ii) the related consolidated
statements of income and retained earnings of the Company and its consolidated
Subsidiaries, and (iii) the related consolidated statement of changes in cash
flows of the Company and its consolidated Subsidiaries all for the period from
the beginning of such fiscal quarter to the end of such fiscal quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the like period of
the preceding fiscal year; all in reasonable detail, prepared in accordance with
GAAP applied on a basis consistently maintained throughout the period involved
and with prior periods and accompanied by a certificate of a Responsible Officer
of the Company stating that the financial statements fairly present the
financial condition of the Company and its consolidated Subsidiaries as of the
date and for the periods covered thereby (subject to normal year-end audit
adjustments) (it being understood and agreed that (i) delivery of the Company’s
report on Form 10-Q as filed with the Securities and Exchange Commission shall
satisfy the provisions of this subsection and (ii) in no event shall the Company
deliver to the Lenders any such financial statements later than five days after
the date such financial are required to be filed with the Securities and
Exchange Commission under the then current rules of the Securities and Exchange
Commission).
 

                                                                  
 
75

--------------------------------------------------------------------------------

 
 
The Agent and each Lender is authorized to show or deliver a copy of any
financial statement or any other information relating to the business,
operations or financial condition of the Company and its Subsidiaries which may
be furnished to any Lender or come to its attention pursuant to this Agreement
or otherwise, to any regulatory body or agency having jurisdiction over such
Lender.
 
5.2 Certificates; Other Information.  Furnish to each Lender:
 
(a) [Intentionally Omitted];
 
(b) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and 5.1(b), a certificate of a Responsible Officer of the
Company (each a “Compliance Certificate”) showing in detail the calculations
demonstrating compliance with the financial covenants set forth in Section 6.1,
together with a certificate of a Responsible Officer of the Company stating
that, to the best of his or her knowledge, each of the Borrowers during such
period has kept, observed, performed and fulfilled each and every covenant and
condition contained in this Agreement and in the Notes and the other Loan
Documents to which it is a party and that such officer has obtained no knowledge
of any Default or Event of Default except as specifically indicated; if the
Compliance Certificate shall indicate that such officer has obtained knowledge
of a Default or Event of Default, such Compliance Certificate shall state what
efforts the Borrowers are making to cure such Default or Event of Default;
 
(c) concurrently with the delivery of the annual or quarterly financial
statements referred to in subsections 5.1(a) and 5.1(b), sufficient financial
information to permit the Lenders to calculate Adjusted EBITDA and Modified
EBITDA;
 
(d) upon the request of the Administrative Agent, which request shall be at the
direction of the Required Lenders, promptly upon their becoming available to a
Borrower, any reports, including management letters, submitted to a Borrower by
its independent accountants in connection with any annual, interim or special
audit; and
 
(e) promptly following the execution thereof, a copy of any acquisition
agreement executed by a Borrower or Subsidiary thereof in respect of a proposed
acquisition for which the proposed aggregate consideration paid (including
payments under any non-compete arrangements and assumption of debt) is
$40,000,000 or more;
 
(f) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
 
5.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including but not limited to all taxes,
assessments and governmental charges and levies upon them or upon any of their
respective income, profits or property prior to the date on which penalties
attach thereto), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Company or
its Subsidiaries, as the case may be.
 
 
76

--------------------------------------------------------------------------------

 
 
5.4 Maintenance of Existence.  Except as otherwise permitted in Section 6.3,
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
necessary in the normal conduct of its business; and comply with all Contractual
Obligations and Requirements of Law, except to the extent that failure to comply
therewith could not in the aggregate reasonably be expected to have a Material
Adverse Effect.
 
5.5 Maintenance of Insurance; Property.
 
(a) Insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, worker’s compensation, public liability and
business interruption insurance) and against other risks in such amounts as
similar properties and assets are insured by prudent companies in similar
circumstances carrying on similar businesses, and with reputable and financially
sound insurers, including self insurance to the extent customary.
 
(b) Maintain in good repair, working order and condition (ordinary wear and tear
and casualty excepted) in accordance with the general practice of other
businesses of similar character and size, all of those properties useful or
necessary to its business, and, from time to time, each of the Company and its
Subsidiaries will make or cause to be made all appropriate repairs, renewals or
replacements thereof, in each case, except as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
5.6 Inspection of Property; Books and Records; Discussions.  Keep proper books
of records and account in conformity with GAAP and all Requirements of Law; and
upon reasonable notice permit representatives of any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records during normal business hours and as often as may reasonably be desired
and to discuss the business, operations, properties and financial and other
condition of the Company and its Subsidiaries with officers and employees of the
Company and its Subsidiaries and with their independent certified public
accountants.
 
5.7 Notices.  Promptly give notice to the Administrative Agent and each Lender
of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of any
Borrower or any Subsidiary thereof or (ii) litigation, investigation or
proceeding which may exist at any time between any Borrower or any Subsidiary
thereof and any Governmental Authority, which in either case, if not cured or if
adversely determined, as the case may be, could have a Material Adverse Effect;
 

                                                                   
 
77

--------------------------------------------------------------------------------

 
 
(c) any litigation or proceeding affecting any Borrower or any Subsidiary
thereof which, if adversely determined, could have a Material Adverse Effect, as
reasonably determined by the Company’s corporate counsel; and
 
(d) an event which has had or could reasonably be expected to have a Material
Adverse Effect.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrowers and their Subsidiaries propose to take
with respect thereto.
 
5.8 Environmental Laws.
 
(a) Comply with, and require compliance by all tenants and all subtenants, if
any, with, all Environmental Laws and obtain and comply with and maintain, and
require that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, registrations or permits required by Environmental
Laws, except in each case to the extent that failure to so comply or obtain or
maintain such documents could not reasonably be expected to have a Material
Adverse Effect;
 
(b) Comply with all lawful and binding orders and directives of all Governmental
Authorities respecting Environmental Laws, except to the extent the failure to
so comply could not reasonably be expected to have a Material Adverse Effect;
and
 
(c) Defend, indemnify and hold harmless each of the Agents and the Lenders, and
their respective employees, agents, officers, directors, successors and assigns
(each an “Indemnified Party”) from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to any violation of or noncompliance with or liability under any
Environmental Laws, or any orders, requirements or demands of Governmental
Authorities related thereto which in each case relate to or arise in connection
with any Borrower or any of their Subsidiaries, any Property or any activities
relating to any other property or business of a Borrower or its Subsidiaries or
the enforcement of any rights provided herein or in the other Loan Documents,
including, without limitation, attorneys’ and consultants’ fees, response costs,
investigation and laboratory fees, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of such Indemnified Party and its respective employees,
agents, officers or directors.  This indemnity shall continue in full force and
effect regardless of the termination of this Agreement and the payment of the
Notes.
 
 
78

--------------------------------------------------------------------------------

 
 
5.9 Notice and Joinder of New Subsidiaries.  Notify the Administrative Agent as
soon as practicable of its ownership of any Subsidiary that is not a Borrower
(other than a Foreign Subsidiary) in which the aggregate amount of loans and
investments made by the Borrowers in such Subsidiary, or the assets of which,
exceeds $5,000,000 (a “New Material Domestic Subsidiary”), and cause such New
Material Domestic Subsidiary to execute and deliver to the Administrative Agent
within sixty (60) days after the date such New Material Domestic Subsidiary is
acquired or otherwise exceeds the $5,000,000 threshold set forth above, a
Joinder and Assumption Agreement pursuant to which it shall, among other things,
become a Borrower hereunder; provided that a Securitization Subsidiary shall not
be required to execute and deliver a Joinder and Assumption Agreement.  The
Company may elect at any time, with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld and, in all events, to be
subject to the procedures set forth below in this Section 5.9), to have any
Foreign Subsidiary become a Borrower hereunder (subject to the provisions of
Section 2.22(a) hereof) by executing and delivering to the Administrative Agent
a Joinder and Assumption Agreement; provided that, notwithstanding anything
herein to the contrary, (a) the Company has provided the Administrative Agent at
least ten Business Days’ prior written notice (and the Administrative Agent
shall promptly after receipt of such notice provide notice thereof to the
Lenders) and (b) if any Lender notifies the Administrative Agent and the
Borrowers’ Representative in writing within five Business Days after receipt of
notice of such designation that (i) as a result of such new Foreign Subsidiary
becoming a Borrower hereunder, such Lender is reasonably likely to suffer
adverse consequences including without limitation withholding tax (except to the
extent, in respect of economic consequences, such Lender is indemnified therefor
pursuant to Sections 2.16 and 2.17) or (ii) it is reasonably likely to be
contrary to any Law, direction, internal policy or its constitution for such
Lender to make available any credit extensions hereunder to such Foreign
Subsidiary, then, unless such Lender is replaced pursuant to Section 2.24, such
Foreign Subsidiary shall be prevented from becoming a Borrower hereunder (and
the designation of such Foreign Subsidiary as a Borrower shall be deemed
withdrawn).
 
5.10 Use of Proceeds.  Use the proceeds of the Loans (i) for working capital and
general corporate purposes in the ordinary course of business including to pay
all or a portion of the purchase price for Permitted Acquisitions and
repurchases of Capital Stock of the Company and (ii) to repay, retire or
otherwise satisfy Indebtedness, including without limitation Indebtedness under
the Existing Credit Agreement.
 
5.11 Subsequent Credit Terms.  Notify the Administrative Agent in writing prior
to entering into any new credit arrangement or any amendment or modification of
any existing credit arrangement, in each case providing debt financing of
$5,000,000 or more, pursuant to which any of the Borrowers agrees to (a)
financial covenants, (b) other than with respect to Capital Leases or purchase
money financing, limitations on liens or (c) limitations on incurring debt,
which in any such case are less favorable in any material respect to any of the
Borrowers than those contained in this Agreement (any such less favorable
provisions, the “New Provisions”).  Effective upon any Borrower’s entry into any
such agreement, amendment or modification, this Agreement, at the option of the
Required Lenders in their sole discretion, shall be and shall be deemed to be
immediately amended to add the New Provisions (until such agreement is
terminated and all amounts owing thereunder are repaid, at which point the New
Provisions shall no longer be effective); provided, however, that the foregoing
shall not be applicable to or be deemed to affect any provision of this
Agreement if any such agreement, amendment or modification is more favorable to
such Borrower.  Each of the Borrowers hereby agrees promptly to execute and
deliver any and all such documents and instruments and to take all such further
actions as the Administrative Agent may, in its sole discretion, deem necessary
or appropriate to effectuate the provisions of this Section 5.11.
 

                                                              
 
79

--------------------------------------------------------------------------------

 
 
5.12 [Intentionally Omitted].
 
5.13 Anti-Terrorism Laws.  The Borrowers and their respective Subsidiaries,
Affiliates and agents shall not (a) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making of or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (b) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224; or (c) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in Executive Order No. 13224 or the USA
Patriot Act.  The Borrowers shall deliver to the Lenders any certification or
other evidence reasonably requested from time to time by any Lender, confirming
the Borrowers’ compliance with this Section 5.13.
 
5.14 Books and Records.  Maintain books and records of account in accordance
with GAAP.
 
5.15 ERISA.  Except to the extent that the following described events or
conditions could not reasonably be expected to result in or indicate a liability
to the Borrowers and their Subsidiaries of more than $5,000,000 in the
aggregate, furnish to the Administrative Agent (a) promptly and in any event
within 30 days after it has knowledge that any Borrower, any Subsidiary or any
Commonly Controlled Entity has incurred Withdrawal Liability, or that any
Multiemployer Plan is in Reorganization or that any Reportable Event or Foreign
Benefit Event has occurred with respect to any Plan or Foreign Pension Plan or
that PBGC has instituted or will institute proceedings under Title IV of ERISA
to terminate any Plan or to appoint a trustee to administer any Plan, a
statement setting forth the amount of such Withdrawal Liability, the details of
the Reorganization, Reportable Event, Foreign Benefit Event or termination or
appointment proceedings and the action which it (or the Multiemployer Plan
sponsor or Plan sponsor if other than a Borrower) proposes to take with respect
thereto, together with a copy of any notice of Withdrawal Liability or
Reorganization given to any Borrower, any Subsidiary or Commonly Controlled
Entity and a copy of the notice of such Reportable Event given to PBGC or a copy
of the notice of such Foreign Benefit Event, in each case, if a copy of such
notice is reasonably available to a Borrower, any of its Subsidiaries or
Commonly Controlled Entity, (b) promptly after receipt thereof, a copy of any
notice (i) any Borrower, any Subsidiary or any Commonly Controlled Entity or the
sponsor of any Plan receives from PBGC, the Internal Revenue Service or the
Department of Labor which sets forth or proposes any negative action or
determination with respect to such Plan and (ii) any Borrower, any Subsidiary or
any Commonly Controlled Entity or the sponsor of any Foreign Pension Plan
receives from any Government Authority regulating such Foreign Pension Plan
which sets forth or proposes any action or determination with respect to such
Foreign Pension Plan, (c) promptly, and in any event within fifteen (15) days
after receipt thereof, a copy of any Adjusted Funding Target Attainment
Percentage certification by a Plan actuary if such certification reflects an
Adjusted Funding Target Attainment Percentage of less than 80%, and (d) promptly
and in any event within fifteen (15) days of the date on which such
certification should have been received, a notice of the failure to receive an
actuarial certification of the Adjusted Funding Target Attainment
Percentage.  The Borrowers will promptly notify the Administrative Agent of any
excise taxes in excess of $5,000,000 in the aggregate which have been assessed
against any Borrower, any Subsidiary or any Commonly Controlled Entity by (x)
the Internal Revenue Service with respect to any Plan or Multiemployer Plan or
(y) the applicable Government Authority regulating any Foreign Pension
Plan.  Within the time required for notice to the PBGC under Section 303(k)(4)
of ERISA or 430(k)(4)(A) of the Code, the Borrowers will notify the
Administrative Agent of any Lien of which any Borrower has knowledge arising
under Section 303(k) of ERISA or 430(k) of the Code in favor of any Plan.  The
Borrowers will promptly notify the Administrative Agent of the following events,
and in any event within 30 days after any Borrower knows or has reason to know
thereof:  (i) a failure to make any required contribution in excess of
$5,000,000 in the aggregate to any Plan or Foreign Pension Plan, any Lien in
favor of PBGC, a Plan or a Foreign Pension Plan, or any withdrawal from, or the
termination, Reorganization or Insolvency of any Multiemployer Plan or (ii) an
assessment of liability in excess of $5,000,000 in the aggregate under the Coal
Industry Retiree Health Benefit Act of 1992.
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 6.                            NEGATIVE COVENANTS
 
Each of the Borrowers hereby agrees that, so long as the Commitments remain in
effect, any Note or Letter of Credit remains outstanding and unpaid, or any
other amount is owing to any Lender or Administrative Agent hereunder, such
Borrower shall not and shall not permit any of its Subsidiaries to, directly or
indirectly:
 
6.1 Financial Condition Covenants.
 
(a) Total Leverage Ratio.  As of the last day of any fiscal quarter of the
Company, permit the Total Leverage Ratio to be greater than 3.50 to 1.0.
 
(b) Interest Coverage Ratio.  As of the last day of any fiscal quarter of the
Company, permit the Interest Coverage Ratio for the period of four consecutive
fiscal quarters ending on such date to be less than 2.50 to 1.
 
(c) Priority Debt.  Permit at any time Priority Debt to exceed 25% of
Consolidated Capitalization.
 
6.2 Limitation on Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for Permitted Liens.
 
6.3 Limitations on Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except that:
 
(a) any Subsidiary of the Company may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving
corporation) or with or into any other Borrower (provided that (i) such Borrower
shall be the continuing or surviving corporation or such surviving or continuing
corporation becomes a Borrower hereunder and (ii) no Domestic Borrower may merge
into a Foreign Subsidiary unless such Domestic Borrower shall be the continuing
or surviving corporation); and
 

                                                                
 
81

--------------------------------------------------------------------------------

 
 
(b) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) (i) to a
Borrower, (ii) to any Subsidiary (other than a Foreign Subsidiary) not required
under Section 5.9 to be a Borrower hereunder both immediately before and after
such transaction, or (iii) as permitted by Section 6.4 of this Agreement; and
 
(c) subject to the terms of Section 5.9 hereof, any Subsidiary of the Company
that is not a Borrower may be merged or consolidated with any other Subsidiary
of the Company which is not a Borrower;
 
provided, that immediately after any such transaction referred to in paragraphs
(a), (b) and (c) above and after giving effect thereto, each of the Borrowers is
in compliance with this Agreement and no Default or Event of Default shall have
occurred and be continuing or result from such transaction.
 
6.4 Limitation on Sale of Assets.  Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests and Capital Stock or equity
interests in any Subsidiary that is or is required to be a Borrower hereunder),
whether now owned or hereafter acquired, except:
 
(a) any sale, transfer or lease of assets in the ordinary course of business,
which assets are no longer necessary or required in the conduct of the
Borrowers’ or their Subsidiaries’ business;
 
(b) transactions involving the sale or lease of inventory in the ordinary course
of business;
 
(c) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection in
the ordinary course of business of such accounts receivable;
 
(d) as permitted by Section 6.3;
 
(e) in addition to the above subsections 6.4(a) through 6.4(d), conveyances,
sales, leases, assignments, transfers or other dispositions of assets of the
Borrowers or any Subsidiary thereof; provided, that the aggregate amount of such
conveyances, sales, leases, assignments, transfers and other dispositions,
determined in accordance with GAAP, in any fiscal year of the Company does not
exceed ten percent (10%) of the Company’s consolidated total assets as of the
beginning of such fiscal year, and provided, further, that such conveyances,
sales, leases, assignments, transfers or other dispositions are for
consideration which the officers or Board of Directors of the applicable
Borrower or Subsidiary deems to be fair and reasonable; and
 
(f) in connection with a Permitted Securitization Facility.
 
 
82

--------------------------------------------------------------------------------

 
 
6.5 Limitation on Distributions and Investments.  At any time make (or incur any
liability to make) or pay any Distribution (whether in cash or property or
obligations of a Borrower or any Subsidiary thereof) in respect of the Borrowers
or any Subsidiary thereof (other than a Distribution payable to the Company or
from a Subsidiary to another Subsidiary), unless as of the declaration date
after giving effect to the declaring, paying or making of any such Distribution,
(a) no Default or Event of Default shall have occurred and be continuing or
would exist on a pro forma basis (i.e., after giving effect to such Distribution
as if such Distribution and any Indebtedness borrowed in connection therewith
had been made on the last day of the immediately preceding fiscal quarter for
which financial statements have been delivered to the Lenders), and (b) the
Total Leverage Ratio as of the end of the most recent fiscal quarter for which
financial statements have been delivered to the Lenders shall not exceed 3.25 to
1.00 on a pro forma basis (i.e., using as (i) the numerator for such calculation
Total Debt on the date of and after giving effect to such Distribution and any
Indebtedness borrowed in connection therewith and (ii) the denominator Modified
EBITDA for the four consecutive fiscal quarters ending on the last day of the
immediately preceding fiscal quarter for which the Lenders have received
financial statements under subsection 5.1(a) or (b)).
 
6.6 Transactions with Affiliates.  Except as expressly permitted in this
Agreement or between the Company and any Subsidiary or between Subsidiaries,
directly or indirectly enter into any transaction or arrangement whatsoever
(including without limitation any purchase, sale, lease or exchange of property
or the rendering of any service) or make any payment to or otherwise deal with
any Affiliate, except, as to all of the foregoing in the ordinary course of and
pursuant to the reasonable requirements of such Borrower’s and its Subsidiaries’
business and upon fair and reasonable terms no less favorable to such Borrower
or such Subsidiary, as the case may be, than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.
 
6.7 Limitation on Acquisitions.  Purchase, lease or otherwise acquire (in a
single transaction or a series of related transactions) all or any substantial
amount of the property or assets (including, without limitation, Capital Stock)
of any Person or all or substantially all of the assets constituting a business
unit, division, product line or line of business of any Person, except for
Permitted Acquisitions.
 
6.8 Fiscal Year.  Permit the fiscal year of any Borrower to end on a day other
than December 31.
 
6.9 Limitation on Conduct of Business.  Permit the general nature of the
business of the Borrowers and their Subsidiaries, taken as a whole, to be
substantially changed from the general nature of the businesses in which the
Borrowers and their Subsidiaries are engaged on the date of this Agreement.
 
6.10 Prepayments, Redemptions and Repurchases of Subordinated Debt.  Prepay,
redeem, retire, repurchase or otherwise satisfy any Subordinated Debt, unless on
the date of such prepayment, redemption or repurchase (a) the Total Leverage
Ratio as of the last day of the immediately preceding fiscal quarter for which
the Lenders have received financial statements under subsection 5.1(a) or (b)
hereof is less than or equal to 3.50 to 1.00 and (b) no Default or Event of
Default shall exist or would exist on a pro forma basis (i.e., using as the
numerator for such calculation Total Debt on the date of and after giving effect
to such prepayment, redemption or repurchase and any Indebtedness borrowed in
connection therewith or to finance such prepayment, redemption or repurchase);
provided that, if such prepayment, redemption or repurchase is financed with
Indebtedness, such Indebtedness shall be unsecured.
 

                                                                
 
83

--------------------------------------------------------------------------------

 
 
6.11 Non-Operating Subsidiary.  Permit (a) either of West Pharmaceutical
Services Canovanas, Inc. or West Pharmaceutical Services Vega Alta, Inc. to
engage in any business of any nature or (b) the fair market value of the assets
of either West Pharmaceutical Services Canovanas, Inc. or West Pharmaceutical
Services Vega Alta, Inc. to exceed $50,000.
 
6.12 Note Purchase Agreement Guarantors.  At any time, permit any Subsidiary
which, at such time, is directly or indirectly liable (as a co-obligor,
guarantor or otherwise) for any Indebtedness (i) for borrowed money in an amount
equal to or in excess of $5,000,000 or (ii) owed under a Note Purchase Agreement
or whose assets are subject to a Lien to secure obligations owed under any such
Indebtedness or under a Note Purchase Agreement to not be a Borrower hereunder,
other than West Pharmaceutical Services Canovanas, Inc and West Pharmaceutical
Services Vega Alta, Inc.
 
SECTION 7.                            EVENTS OF DEFAULT
 
7.1 Events of Default.  If any of the following events shall occur and be
continuing:
 
(a) A Borrower (i) shall fail to pay when due any principal on any Note or any
Reimbursement Obligation when due, or (ii) shall fail to pay any other amount
payable hereunder or under any other Loan Document (including without limitation
any fees) within five (5) Business Days after the date due in accordance with
the terms thereof or hereof; or
 
(b) Any representation or warranty made or deemed made by a Borrower herein or
in any other Loan Document or which is contained in any certificate or financial
statement furnished at any time under or in connection with this Agreement shall
prove to have been incorrect or misleading in any material respect on or as of
the date made or deemed made; or
 
(c) A Borrower shall default in the observance or performance of any agreement
contained in Section 6 of this Agreement; or
 
(d) A Borrower shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in subsections (a)
through (c) above) or any other Loan Document, and such default shall continue
unremedied (if it is capable of being remedied in such period) for a period of
thirty (30) days with respect to Sections 5.3, 5.4 or 5.8 of this Agreement and
five (5) Business Days with respect to all other applicable provisions; or
 
(e) A Borrower or any Subsidiary thereof shall (i) default in the payment of any
principal of or interest on or any other amount payable on any Indebtedness
(other than the Notes) or in the payment of any Guaranty Obligation, beyond the
period of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness or Guaranty Obligation was created and
the aggregate amount of such Indebtedness and/or Guaranty Obligations in respect
of which such default or defaults shall have occurred is at least $10,000,000;
or (ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or Guaranty Obligation or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guaranty Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due and payable prior to its stated maturity or such
Guaranty Obligation to become payable; or
 
 
84

--------------------------------------------------------------------------------

 
 
(f) (i)  A Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or a Borrower or any of
its Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against a Borrower or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against a
Borrower or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged,
satisfied, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) a Borrower or any of its Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) a Borrower
or any of its Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they generally become due;
or (vi) a Borrower or any Subsidiary makes an assignment for the benefit of its
creditors or a composition with its creditors; or
 
(g) One or more judgments or decrees shall be entered against a Borrower or any
of its Subsidiaries involving in the aggregate a liability (excluding any such
judgments or orders which are fully covered by insurance, subject to any
customary deductible, and under which the applicable insurance carrier has
acknowledged such full coverage in writing) of $10,000,000 or more and all such
judgments or decrees shall not have been vacated, discharged, settled, satisfied
or paid, or stayed or bonded pending appeal, within 30 days from the entry
thereof; or
 
(h) Any Change of Control shall occur; or
 
(i) Without limiting the covenants and representations made herein relating
ERISA matters (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any Unpaid Minimum Required Contribution, whether or not waived, shall
exist with respect to any Plan and the Borrowers or any of their Commonly
Controlled Entities fails to correct such Unpaid Minimum Required Contribution
prior to the end of the correction period or any Lien in favor of the PBGC or a
Plan shall arise on the assets of the Company or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
institution of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Company or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist in regard to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect; or
 
 
85

--------------------------------------------------------------------------------

 
 
(j) the Company shall cease to own, directly or indirectly, one hundred percent
(100%) of the legal and beneficial ownership of each other Borrower except for
directors qualifying shares or pursuant to a transaction permitted under Section
6.3 or Section 6.4; or
 
(k) the Administrative Agent shall have received or sent a Notice of Election to
Share, as defined in, and pursuant to, the Sharing Agreement;
 
(l) Any Loan Document shall cease to be a legal, valid and binding agreement
enforceable against any Borrower executing the same in accordance with the terms
thereof or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or shall in any way be
challenged and thereby deprive or deny the Lenders and/or the Administrative
Agent of the intended benefits thereof or they shall thereby cease substantially
to have the rights, titles, interests, remedies, powers or privileges intended
to be created thereby.
 
(m) A Foreign Benefit Event shall occur.
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to a Borrower,
automatically the Commitments and the Swing Line Commitment (including the
obligations of an Issuing Lender to thereafter issue Letters of Credit and the
Lenders to participate in any Letters of Credit thereafter issued) shall
immediately terminate, and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement, the Notes and the other Loan
Documents shall automatically and immediately become due and payable (including,
without limitation, all Letter of Credit Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder), and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, (i) by notice to the Company declare the Commitments and the Swing Line
Commitment to be terminated forthwith, whereupon the Commitments, the Swing Line
Commitment and the obligations of the Lenders to make Loans, and the obligation
of an Issuing Lender to issue Letters of Credit and the Lenders to participate
in any Letters of Credit or Swing Line Loans thereafter issued shall immediately
terminate; (ii) by notice of default to the Company, declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this
Agreement, the Notes and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable
(including, without limitation, all Letter of Credit Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder); and/or (iii) by notice to the Company
require the Borrowers to, and the Borrowers shall thereupon, deposit in a
non-interest bearing account with the Administrative Agent, as cash collateral
for their obligations under this Agreement, the Notes and the Applications, an
amount equal to the Letter of Credit Coverage Requirement, and the Borrowers
hereby pledge to the Administrative Agent and the Lenders, and grant to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such obligations.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
Notes; provided, that, with the consent of the Issuing Lenders, the
Administrative Agent may at any time apply any funds in such cash collateral
account to any such obligations other than those in respect of Letters of
Credit.  After all such Letters of Credit shall have expired or been fully drawn
upon, all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrowers hereunder and under the Notes and the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Company.  The Borrowers shall
execute and deliver to the Administrative Agent, for the account of the Issuing
Lenders and the Letter of Credit Participants, such further documents and
instruments as the Administrative Agent may request to evidence the creation and
perfection of the within security interest in such cash collateral
account.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly
waived.  In addition to all of the rights and remedies contained in this
Agreement or in any of the other Loan Documents, the Administrative Agent shall
have all of the rights and remedies under applicable Law, all of which rights
and remedies shall be cumulative and non-exclusive, to the extent permitted by
Law.  The Administrative Agent may exercise all post-default rights granted to
it and the Lenders under the Loan Documents and applicable Law (including,
without limitation, under the Sharing Agreement).
 
 
86

--------------------------------------------------------------------------------

 
 
SECTION 8.                            THE ADMINISTRATIVE AGENT
 
8.1 Appointment.  Each Lender hereby irrevocably designates and appoints PNC
Bank, National Association as the Administrative Agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes PNC Bank, National Association, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement and the other Loan Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement and the other Loan Documents or
otherwise exist against the Administrative Agent.  PNC Bank, National
Association agrees to act as the Administrative Agent on behalf of the Lenders
to the extent provided in this Agreement and the other Loan Documents.
 
8.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to engage and pay for the advice and
services of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible to the Lenders for the negligence
or misconduct of any agents or attorneys in-fact selected by it with reasonable
care.
 
8.3 Exculpatory Provisions.  Neither the Administrative Agent, any of its
Affiliates or any of its or their Related Parties shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or the other Loan Documents (except for its or
such Person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by a Borrower or any officer thereof contained in this
Agreement, the other Loan Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, the
Notes or the other Loan Documents or for any failure of the Borrowers (or any of
them) to perform their obligations hereunder or thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or the other Loan Documents, or to inspect the
properties, books or records of the Borrowers (or any of them).
 
8.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, electronic transmission, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to one or more of the Borrowers), independent accountants
and other experts selected by the Administrative Agent.  The Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or the other Loan Documents unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law.  The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement,
the Notes or the other Loan Documents in accordance with a request of the
Required Lenders (or such other percentage of Lenders as shall be required
hereunder), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.
 
 
87

--------------------------------------------------------------------------------

 
 
8.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or such other percentage of Lenders as shall be required hereunder);
provided, that unless and until the Administrative Agent shall have received
such directions, it may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
 
8.6 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent, any Affiliate
thereof nor any of its or their respective Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Borrowers, shall
be deemed to constitute any representation or warranty by the Administrative
Agent to any Lender.  Each Lender represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and made its own decision to make its Loans hereunder and enter into
this Agreement and each other Loan Document to which it is a party.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrowers which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
 
8.7 Indemnification.  The Lenders agree to indemnify each of the Administrative
Agent, the other Agents and each Issuing Lender in its capacity as such (to the
extent not reimbursed by the Borrowers and without limiting the obligation, if
any, of the Borrowers to do so) in Dollars, ratably according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent or an
Issuing Lender in any way relating to or arising out of this Agreement, the
other Loan Documents, or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or an Issuing Lender under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or an Issuing Lender’s gross
negligence or willful misconduct.  The agreements in this Section 8.7 shall
survive the payment of the Notes and all other amounts payable hereunder.
 
 
88

--------------------------------------------------------------------------------

 
 
8.8 Agents in Their Individual Capacity.  Each of the Agents and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrowers (or any of them) as though such Agent was not an
Agent hereunder.  With respect to its Loans made or renewed by it and any Note
issued to it and with respect to any Letter of Credit issued or participated in
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
 
8.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement, then the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which appointment shall be
subject to the approval of the Borrowers (which approval shall not be
unreasonably withheld and shall not be required if there shall then exist a
Default or Event of Default).  If no successor administrative agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 60 days after the retiring Administrative Agent’s giving of
notice of resignation then the retiring Administrative Agent may, on behalf of
the Lenders, appoint an interim successor administrative agent.  Any interim
successor administrative agent appointed under the preceding sentence may be
replaced at any time by a successor administrative agent designated by the
Required Lenders and subject to the approval of the Borrowers (which approval
shall not be unreasonably withheld and shall not be required if there shall then
exist a Default or Event of Default).  Any such successor administrative agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor administrative agent
effective upon its appointment, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Notes.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement.
 
8.10 No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Company, any of its Subsidiaries, their Affiliates or their agents, the Loan
Documents or the transactions hereunder or contemplated hereby:  (1) any
identity verification procedures, (2) any recordkeeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or such other Laws.
 
 
89

--------------------------------------------------------------------------------

 
 
8.11 USA Patriot Act.  Each Lender or assignee or participant of a Lender that
is not incorporated under the Laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign Lender that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations:  (1) within
10 days after the Closing Date, and (2) at such other times as are required
under the USA Patriot Act.
 
8.12 Beneficiaries.  Except as expressly provided herein, the provisions of this
Section 8 are solely for the benefit of the Agents and the Lenders, and the
Borrowers shall not have any rights to rely on or enforce any of the provisions
hereof.  In performing its functions and duties under this Agreement and the
other Loan Documents, the Administrative Agent shall act solely as
administrative agent of the Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for the Borrowers.
 
8.13 Other Agents. The Lead Arranger, the Documentation Agent and the
Syndication Agents, in their respective capacities as Lead Arranger or Other
Agents, shall have no duties or responsibilities under this Agreement or any
other Loan Document.
 
8.14           Authorization to Release Borrowers Other than the Company.  The
Lenders and Issuing Lenders authorize the Administrative Agent to release any
Borrower (other than the Company) from its obligations under the Loan Documents
if all of the Capital Stock or other ownership interests in such Borrower are
sold or otherwise disposed of or transferred to Persons other than the Borrowers
or Subsidiaries of the Borrowers in a transaction permitted under
Section 6.4(e).
 
 
90

--------------------------------------------------------------------------------

 
 
SECTION 9.                            MISCELLANEOUS
 
9.1 Amendments and Waivers.  Except as provided in Section 2.14(e) and (j)
relating to an Incremental Facility Amendment, neither this Agreement, any Note
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section.  With the written consent of the Required Lenders, the Administrative
Agent and the Borrowers may, from time to time, enter into written amendments
(including letter amendments), supplements or modifications hereto and to the
Notes and the other Loan Documents for the purpose of adding any provisions to
this Agreement, the Notes or any other Loan Document or changing in any manner
the rights of the Lenders or of the Borrowers hereunder or thereunder or
waiving, on such terms and conditions as the Administrative Agent may specify in
such instrument, any of the requirements of this Agreement, the Notes or any
other Loan Document or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall directly or indirectly (a) reduce the amount or extend the
maturity of any Note, any Loan or any installment thereof, or reduce the rate of
interest (other than to waive interest at the default rate under the second
sentence of Section 2.10) or extend the time of payment of interest thereon, or
reduce any fee payable to any Lender hereunder (other than fees to the
Administrative Agent, which shall require the consent of the Administrative
Agent and the Borrowers to change) or extend the period for payment thereof, or
change the duration or the amount of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby or
(b) amend, modify or waive any provision of this Section, or reduce the
percentage specified in the definition of Required Lenders, or consent to the
assignment or transfer by the Borrowers of any of their rights and obligations
under this Agreement, the Notes and the other Loan Documents, or (except as
provided herein with respect to Defaulting Lenders) change a Lender’s right to
receive its pro-rata distribution of payments and proceeds, or release all or
substantially all of the collateral (if any) securing the Loans, in each case
without the written consent of all the Lenders, (c) amend subsection 2.6(d) so
as to require the consent of less than all of the Lenders to the addition of an
Optional Currency that is not permitted as of the Closing Date without the
consent of each Lender; or (d) amend, modify or waive any provision of Section
2.1(c), Section 2.25 or any other provision affecting Swing Line Loans without
the written consent of the then Swing Line Lender, or (e) amend, modify or waive
any provision of Section 2.8, Section 2.25 or any other provisions affecting
Letters of Credit without the written consent of each Issuing Lender that has
issued a Letter of Credit, (f) amend, modify or waive any provision of Section 8
without the written consent of the then Administrative Agent, (g) release the
Company from its obligations under the Loan Documents without the written
consent of each Lender or (h) except in connection with the sale of all of the
Capital Stock of a Borrower other than the Company in accordance with
Section 6.4(e) to a Person other than the Company or any Subsidiary or Affiliate
thereof, release any Borrower (other than the Company) from its obligations
under the Loan Documents without the written consent of each Lender.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrowers, the Lenders, the
Administrative Agent and all future holders of the Notes.  In the case of any
waiver, the Borrowers, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the outstanding
Notes, and any Default or Event of Default waived shall be deemed to be cured
and not continuing; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.
 
 
91

--------------------------------------------------------------------------------

 
 
9.2 Notices; Lending Offices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices, requests, demands and other
communications to or upon the respective parties hereto to be effective shall be
in writing, and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or the next Business Day if sent by
reputable overnight courier, postage prepaid, for delivery on the next Business
Day, or, in the case of facsimile transmission notice, when sent (except that,
if not given during normal business hours for the recipient, such notice,
request, demand or other communication shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), addressed as
follows in the case of the Borrowers, the Administrative Agent, the Swing Line
Lender and the Issuing Lender (if it is PNC Bank, National Association), and as
set forth in Schedule I in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:
 
The Borrowers                                                      c/o West
Pharmaceutical Services, Inc.
or any of them:                                                      101 Gordon
Drive
Lionville, PA 19341
Attention:  Michael A. Anderson
Telephone:  610-594-3345
Facsimile:  610-594-3014


The Administrative Agent,                                 PNC Bank, National
Association
the Swing Line                                                      1600 Market
Street
Lender or the                                                        
Philadelphia, PA 19103
Issuing
Lender                                                      Attention:  Denise
Di Simone Killen
(if it is PNC Bank,
National Association):                                        Telephone:
215-585-5348
Facsimile:  215-585-6987


with a copy to:                                                     Agency
Services, PNC Bank, National Association
                                                                              
Mail Stop:  P7-PFSC-04-I
                                                                              
Address:  500 First Avenue
                                                                              
Pittsburgh, PA  15219
                                                                              
Attention:  Agency Services
                                                                              
Telephone:  412-762-6442
                                                                              
Facsimile:  412-762-8672


provided that (a) any notice, request or demand to or upon the Administrative
Agent, an Issuing Lender or the Lenders pursuant to Sections 2.2, 2.4, 2.5, 2.8,
2.14 and 2.15 or to or upon the Swing Line Lender, shall not be effective until
received and (b) any notice of a Default or Event of Default hereunder shall be
sent by electronic transmission (including facsimile) or nationally recognized
overnight courier.  Schedule I lists the Lending Offices of each Lender.  Each
Lender may change its Lending Office by written notice to the other parties
hereto.
 
(b) Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender if such Lender or Issuing Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under this Section by electronic communication.  The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
92

--------------------------------------------------------------------------------

 
 
9.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
 
9.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Notes and the other Loan Documents.
 
9.5 Payment of Expenses and Taxes.  Each of the Borrowers jointly and severally
agrees (a) to pay or reimburse the Administrative Agent for all its
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and the syndication of, this Agreement, the Notes,
the other Loan Documents and any other documents executed and delivered in
connection herewith, and the consummation of the transactions contemplated
hereby and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
the Administrative Agent for all its out-of-pocket costs and expenses incurred
in connection with any amendment, supplement or modification to (or proposed
amendment, supplement or modification to) this Agreement, the Notes and the
other Loan Documents and any other documents executed and delivered in
connection therewith, and the administration of this Agreement, the other Loan
Documents and the credit facility provided herein, including without limitation,
the reasonable fees and disbursements of counsel, (c) pay or reimburse the
Administrative Agent and each Lender for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the Notes, the other Loan Documents and any such other documents
(including all such out-of-pocket expenses incurred during any actual or
attempted workout, restructuring or negotiations in respect of the Loans,
Letters of Credit or other Obligations), including, without limitation,
reasonable fees and disbursements of counsel to the Administrative Agent and to
the several Lenders, (d) to pay, indemnify, and hold each Lender, the
Administrative Agent, the Swing Line Lender, each Issuing Lender and each of
their respective Affiliates and the Related Parties of such Persons and of such
Person’s Affiliates (collectively, the “Indemnitees”) harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, the Notes, the other Loan Documents and any such
other documents, and (e) to pay, indemnify, and hold each Indemnitee harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions (whether sounding in contract, in tort or on any other
ground), judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of or in any other way arising out of or relating
to, this Agreement, the Notes, the other Loan Documents or any such other
documents contemplated by or referred to herein or therein or any action taken
by any Lender, Issuing Lender or the Administrative Agent with respect to the
foregoing including, without limitation, any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Laws applicable to the operations of the
Borrowers or their Subsidiaries (all the foregoing, collectively, the
“indemnified liabilities”), provided, that the Borrowers shall have no
obligation hereunder to the Administrative Agent or any Lender with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such person.  To the fullest extent permitted by applicable law, no Borrower
shall assert, and each Borrower hereby waives, any claim against any indemnified
person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  The agreements in this Section shall survive repayment of the Notes
and all other amounts payable hereunder.
 
 
93

--------------------------------------------------------------------------------

 
 
9.6 Successors and Assigns.
 
(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party; and all covenants, promises and agreements by or on behalf of a
Borrower, the Administrative Agent or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.  The Borrowers may not assign or transfer any of their rights or
obligations under this Agreement or the other Loan Documents without the prior
written consent of each Lender.
 
(b) Each Lender may, in accordance with applicable law, with the consent of the
Company (except (i) when any Event of Default exists or (ii) such assignment is
to a Lender or Affiliate thereof) and the Administrative Agent and each Issuing
Lender having outstanding Letters of Credit at the time of the assignment (which
consents shall not be unreasonably withheld or delayed, and provided that the
Company shall be deemed to have consented if it does not object in writing to
the assignment within 10 Business Days after having received written notice
thereof) assign to one or more Lenders or Affiliates other financial
institutions (each, a “Purchasing Lender”) all or any part of its interests,
rights and obligations under this Agreement, the Notes and the other Loan
Documents (including all or a portion of its Commitment and the Loans at the
time owing to it and the Notes held by it); provided, however, that (i) so long
as the Commitments are in effect, such assignment shall be in an amount not less
than $5,000,000 or, if less, the entire remaining amount of the assigning
Lender’s Commitment  (or such lesser amount as the Administrative Agent and, so
long as no Event of Default exists, the Company shall agree in their sole
discretion), (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent and the Company for its acceptance (to the extent
required) an Assignment and Assumption, together with the Revolver Note subject
to such assignment and a processing and recordation fee of $3,500; provided that
no fee shall be payable with respect to any assignment by a Lender to an
Affiliate thereof, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned,
(iv) the Swing Line Commitment and all outstanding Swing Line Loans may only be
assigned in their entirety to a Lender then having a Commitment, (v) such
Purchasing Lender executes and delivers a counterpart to the Sharing Agreement,
(vi) no such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, and (vii) no such assignment shall be made to a
natural person.  Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.6, from and after the effective date specified in each Assignment and
Assumption, which effective date shall be at least five Business Days after the
execution thereof (or such shorter period as the Administrative Agent and, so
long as no Event of Default exists, the Company may agree in their sole
discretion), (A) such Purchasing Lender shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18, 2.19,
5.8(c) and 9.5 (to the extent that such Lender’s entitlement to such benefits
arose out of such Lender’s position as a Lender prior to the applicable
assignment). To the extent that an assignment of all or any portion of a
Lender’s rights and obligations pursuant to this Section 9.6 would, at the time
of such assignment, result in increased costs (including but not limited to Tax
related costs) under Section 2.16 or 2.17 compared to those being charged by the
assigning Lender prior to such assignment, then the Borrowers shall not be
obligated to pay the Purchasing Lender such excess increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the assignment), unless
such Purchasing Lender becomes a Lender pursuant to a request by the Borrowers
under Section 2.24.  Such Assignment and Assumption shall be deemed to amend
this Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting amounts and percentages
held by the Lenders arising from the purchase by such Purchasing Lender of all
or a portion of the rights and obligations of such assigning Lender under this
Agreement, the Notes and the other Loan Documents.  Notwithstanding any
provision of this Section 9.6, the consent of the Company shall not be required
for any assignment which occurs at any time when an Event of Default shall have
occurred and be continuing.
 
 
94

--------------------------------------------------------------------------------

 
 
(c) [Intentionally Omitted].
 
(d) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Assumption and the names and addresses of the Lenders, and the
Commitments and Swing Line Commitment of, and principal amount of the Loans
owing to, each Lender pursuant to the terms hereof from time to time. Such
information maintained by the Administrative Agent shall be conclusive in the
absence of manifest error and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.
 
(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and a Purchasing Lender (and in the case of a Purchasing
Lender that is not then a Lender or an Affiliate thereof, by the Company (to the
extent required above) and the Administrative Agent) together with the Note or
Notes subject to such assignment and the processing and recordation fee referred
to in paragraph (b) above, the Administrative Agent shall promptly (i) accept
such Assignment and Assumption and (ii) record the information contained
therein.  Within five (5) Business Days after receipt of notice, the Borrowers,
at their own expense, shall execute and deliver to the Administrative Agent, in
exchange for the surrender of the original Note(s) (A) a new Note to the order
of such Purchasing Lender in an amount equal to the amount of the Commitment
assumed and (B) if the assigning Lender has retained a Commitment, a new Note to
the order of such assignor in the amount equal to the Commitment retained by
it.  Such new Note(s) shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note(s); such new Notes shall be
in substantially the form of Exhibit A-1 hereto, with respect to a Revolver Note
and Exhibit A-2 hereto, with respect to the Swing Line Note.  Canceled Notes
shall be returned to the Company.
 

                                                                
 
95

--------------------------------------------------------------------------------

 
 
(f) Each Lender may without the consent of the Company or the Administrative
Agent sell participations to one or more banks or other entities (each a
“Participant”) in all or any portion of any Loan owing to such Lender, any Note
held by such Lender, any Commitment and Swing Line Commitment of such Lender or
any other interest of such Lender hereunder and under the other Loan Documents,
provided, however, that (i) such Lender’s obligations under this Agreement to
the other parties to this Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes under this Agreement and the other Loan Documents, (iv) the
Borrowers, the Lenders and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, (v) in any
proceeding under the Bankruptcy Code such Lender shall be, to the extent
permitted by law, the sole representative with respect to the obligations held
in the name of such Lender, whether for its own account or for the account of
any Participant, (vi) such Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of this Agreement or the Note or Notes held by such Lender or any
other Loan Document, other than any such amendment, modification or waiver with
respect to any Loan or Commitment in which such Participant has an interest that
forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan or Commitment, postpones any date fixed
for any regularly scheduled payment of principal of, or interest or fees on, any
such Loan or releases the Company from its obligations under the Loan Documents
or, except in connection with the sale of all of the Capital Stock of a Borrower
(other than the Company) in accordance with Section 6.4(e) to a Person other
than the Company or any Subsidiary or Affiliate thereof, releases such Borrower
from its obligations under the Loan Documents or releases all or substantially
all of the collateral, if any, securing such Loan.
 
(g) If amounts outstanding under this Agreement and the Notes are due or unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement and any Note to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any Note, provided that in purchasing such participation such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 9.8.  The Borrowers also agree that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17, 2.18,
2.19, 5.8(c) and 9.5 with respect to its participation in the Commitments, Swing
Line Commitment and the Loans outstanding from time to time; provided, that no
Participant shall be entitled to receive any greater amount pursuant to such
Sections than the assigning Lender would have been entitled to receive in
respect of the amount of the participation transferred by such assigning Lender
to such Participant had no such transfer occurred.
 

                                                     
 
96

--------------------------------------------------------------------------------

 
 
(h) If any Participant of a Lender is not created or organized under the laws of
the United States or any state thereof, the assigning Lender, concurrently with
the sale of a participating interest to such Participant, shall cause such
Participant (i) to represent to the assigning Lender (for the benefit of the
assigning Lender, the other Lenders, the Administrative Agent and the Borrowers)
that under applicable law and treaties no taxes will be required to be withheld
by the Administrative Agent, the Borrowers or the assigning Lender with respect
to any payments to be made to such Participant in respect of its participation
in the Loans and (ii) to agree (for the benefit of the assigning Lender, the
other Lenders, the Administrative Agent and the Borrowers) that it will deliver
the tax forms and other documents required to be delivered pursuant to
subsection 2.17(f) and comply from time to time with all applicable U.S. laws
and regulations with respect to withholding tax exemptions.
 
(i) Any Lender may at any time assign all or any portion of its rights under
this Agreement and the Notes issued to it to a Federal Reserve Bank; provided
that no such assignment shall release a Lender from any of its obligations
hereunder.
 
(j) As provided in Sections 2.14(d) and 2.14(e) hereof, any Proposed New Lender
shall, at least seven (7) days before the proposed effective date of such
Proposed New Lender’s joinder hereto, complete, execute and deliver to the
Administrative Agent a New Revolving Credit Lender Joinder or New Term Loan
Lender Joinder, as applicable, together with a processing and recordation fee of
$3,500.  Such New Revolving Credit Lender Joinder or New Term Loan Lender
Joinder, as applicable, shall include, among other things, a joinder to this
Agreement and otherwise be in form and substance acceptable to the
Administrative Agent and the Borrowers.  Upon the effective date of such joinder
and the obtaining of the Administrative Agent’s consent (which consent shall not
be unreasonably withheld or delayed), such Proposed New Lender shall become a
party hereto (hereinafter referred to as an “Additional Lender”) and shall be
one of the Lenders hereunder for all purposes.  Simultaneously with the
execution and delivery of such joinder, increase in a Lender’s Commitment or the
establishment of an Incremental Term Loan Commitment, the Borrowers shall
execute a new Revolver Note or term note for such Additional Lender or existing
Lender.
 
9.7 Disclosure of Information.  Unless otherwise consented to by the Company in
writing, each of the Lenders and the Administrative Agent agrees to use
reasonable precautions to keep confidential, in accordance with its customary
procedures for handling confidential information of the same nature and in
accordance with safe and sound banking practices, any non-public information
supplied to it by the Borrowers pursuant to this Agreement; provided that
nothing herein shall prevent any Lender from disclosing any such information
(a) to the Administrative Agent or any other Lender, (b) to any Participant,
Purchasing Lender, Additional Lender or Proposed New Lender (or prospective
Participant, Purchasing Lender, Additional Lender or Proposed New Lender) so
long as such Participant, Purchasing Lender, Additional Lender or Proposed New
Lender (or prospective Participant, Purchasing Lender, Additional Lender or
Proposed New Lender) agrees to comply with the requirements of this Section 9.7,
(c) to its Affiliates and to its and its Affiliates’ respective partners,
employees, officers, directors, agents, attorneys, accountants and other
advisors and representatives, (d) upon the request or demand of any regulatory
authority or other Governmental Authority having or purporting to have
jurisdiction over such Lender (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, including subpoena or similar legal
process, (f) which has been publicly disclosed other than in breach of this
Agreement, including through judicial process, (g) in connection with the
exercise of any remedy hereunder or under any other Loan Document or any action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, or (h) to its Affiliates and to
its and its Affiliates’ respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential).
 
 
 
97

--------------------------------------------------------------------------------

 
 
9.8 Adjustments; Set-off.
 
(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans or the Reimbursement Obligations owing to it, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 7.1(f), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans or the Reimbursement Obligations
owing to it, or interest thereon, such benefited Lender shall purchase for cash
from the other Lenders such portion of each such other Lender’s Loans owing to
it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest unless
the benefited Lender is required to pay interest thereon, in which case each
Lender returning funds to the benefited Lender shall pay its pro rata share of
such interest.  Each of the Borrowers, jointly and severally agrees that each
Lender so purchasing a portion of another Lender’s Loans may exercise all rights
of payment (including, without limitation, rights of set-off) with respect to
such portion as fully as if such Lender were the direct holder of such
portion.  The provisions of this Section 9.8(a) shall not be construed to apply
to (i) any payment made by the Borrowers pursuant to and in accordance with the
express terms of the Loan Documents or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Commitment to any assignee or participant, other than to a Borrower or
any Subsidiary thereof (as to which the provisions of this Section 9.8(a) shall
apply).
 
(b) In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of an Event of Default, each Lender
and its Affiliates shall have the right, without prior notice to the Borrowers
(or any of them), any such notice being expressly waived by the Borrowers to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrowers hereunder or under the Notes (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender to or for the
credit or the account of one or more Borrowers.  Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
 

                                                              
 
98

--------------------------------------------------------------------------------

 
 
9.9 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company, on behalf of the Borrowers, and each of the
Lenders.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
9.10 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.11 Integration.  This Agreement and the other Loan Documents represent the
agreement of the parties hereto with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
9.12 GOVERNING LAW.  THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
PENNSYLVANIA WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
9.13 Submission To Jurisdiction; Waivers.  Each of the Borrowers hereby
irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or the Notes, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Courts of the Commonwealth of Pennsylvania, the courts of the United States
of America for the Eastern District of Pennsylvania, and appellate courts from
any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 

                                                            
 
99

--------------------------------------------------------------------------------

 
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) without limiting the provisions of Section 9.5 hereof, waives, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any legal action or proceeding referred to in this Section any special,
exemplary, punitive or consequential damages.
 
9.14 Acknowledgments.  Each of Borrowers hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Notes and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship to the Borrowers (or any of them) and the relationship hereunder
between the Administrative Agent and Lenders, on the one hand, and the
Borrowers, on the other hand, is solely that of debtor and creditor; and
 
(c) no joint venture exists among the Lenders or the Agents or among the
Borrowers (or any of them) and the Lenders or the Agents.
 
9.15 No Right of Contribution.  On and after the occurrence of an Event of
Default hereunder, no Borrower shall seek or be entitled to any reimbursement
from any other Borrower, or be subrogated to any rights of the Lenders against
the Borrowers, in respect of any payments made pursuant to the Loan Documents,
until all amounts owing to the Lenders hereunder and under the Notes are paid in
full.
 
9.16 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
9.17 USA Patriot Act Notice.  Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies the
Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.
 
 
 
100

--------------------------------------------------------------------------------

 
 
9.18 Joint and Several Liability of Borrowers.  Notwithstanding anything to the
contrary in this Agreement (other than Section 2.22), all obligations of the
Borrowers hereunder and under the Loan Documents shall be joint and several.
 

                                                            
 
101

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 
                     
                                                        




 WEST PHARMACEUTICAL SERVICES, INC.    
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Vice President

                                                      

 

 WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.    
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Vice President



        


 WEST PHARMACEUTICAL SERVICES LAKEWOOD, INC.    
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
President

                                    




WEST PHARMACEUTICAL SERVICES GROUP LIMITED    
By:
/s/ John R. Gailey III
Name:
John R. Gailey III
Title:
Director



                                


 WEST ANALYTICAL SERVICES, LLC    
By:
/s/ Rachael M. Bushey
Name:
Rachael M. Bushey
Title:
Vice President


 
 
 

--------------------------------------------------------------------------------

 



 
                                    


 WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC.    
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Treasurer



                                                                  


TECH GROUP NORTH AMERICA, INC. TECH GROUP GRAND RAPIDS, INC.    
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Treasurer





                                    


 (MFG) TECH GROUP PUERTO RICO, LLC
 
   
By:
/s/ Joseph Fratinardo
Name:
Joseph Fratinardo
Title:
Vice President





                                                                  

      


WEST PHARMACEUTICAL SERVICES DANMARK A/S    
By:
/s/ Heino Lennartz
Name:
Heino Lennartz
Title:
Director



By:
/s/ Sean Parish
Name:
Sean Parish
Title:
Director





                                                                        




 WEST PHARMACEUTICAL SERVICES  HOLDING GMBH      
By:
/s/ Heino Lennartz
Name:
Heino Lennartz
Title:
Managing Director


 
 
 

--------------------------------------------------------------------------------

 



 
                                                                             




PNC BANK, NATIONAL ASSOCIATION,  as a Lender and as Administrative Agent    
By:
/s/ Denise Di Simone Killen
Name:
Denise Di Simone Killen
Title:
Senior Vice President


 
 
 

--------------------------------------------------------------------------------

 

                                    




 BANK OF AMERICA, N.A., as a Lender    
By:
/s/ Eric H. Williams
Name:
Eric H. Williams
Title:
Vice President






 
 
 

--------------------------------------------------------------------------------

 

                                   




 WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender    
By:
/s/ Kirk Tesch
Name:
Kirk Tesch
Title:
Director






 
 
 

--------------------------------------------------------------------------------

 

                                   




CITIZENS BANK OF PENNSYLVANIA, as a Lender     By: /s/ Robert M. Melchionni
Name:
Robert M. Melchionni
Title:
Vice President






 
 
 

--------------------------------------------------------------------------------

 

                                    




HSBC BANK USA, as a Lender    
By:
/s/ Christopher L. Querns
Name:
Christopher L. Querns
Title:
Vice President








 
 
 

--------------------------------------------------------------------------------

 

                                    




JPMORGAN CHASE BANK, N.A., as a Lender    
By:
/s/ Daglas Panchal
Name:
Daglas Panchal
Title:
Vice President








 
 
 

--------------------------------------------------------------------------------

 

                                    




 U.S. BANK NATIONAL ASSOCIATION, as a Lender    
By:
/s/ Jennifer Hwang
Name:
Jennifer Hwang
Title:
Vice President






 
 
 

--------------------------------------------------------------------------------

 

                                  




NORTHERN TRUST COMPANY, as a Lender    
By:
/s/ Andrew D. Holtz
Name:
Andrew D. Holtz
Title:
Vice President




 
 
 

--------------------------------------------------------------------------------

 
 
                                   




TD BANK, N.A., as a Lender    
By:
/s/ Todd Antico
Name:
Todd Antico
Title:
Senior Vice President




 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
LENDERS AND COMMITMENT INFORMATION
 
Lender and Lending Office(s)
 
Revolver Commitment
   
Swing Line Commitment
               
PNC Bank, National Association
  $ 55,000,000     $ 30,000,000  
1600 Market Street, 21st Floor
               
Philadelphia, PA   19103
               
Attention:  Denise Di Simone Killen
               
Facsimile:  215-585-6987
                                 
Bank of America, N.A.
    37,500,000          
1101 Wootton Parkway, Suite 300
               
Rockville, MD 20852
               
Attention:  Eric Williams
               
Facsimile:  301-517-3120
                                 
Citizens Bank of Pennsylvania
    37,500,000          
3025 Chemical Road, Suite 300
               
Plymouth Meeting, PA  19462
               
Attention:  Daniel Astolfi
               
Facsimile:  610-941-4136
                                 
U.S. Bank National Association
    37,500,000          
461 Fifth Avenue, 16th Floor
               
New York, NY  10017
               
Attention:  Jennifer Hwang
               
Facsimile:  617-256-2863
                                 
Wells Fargo Bank, National Association
    37,500,000          
301 South College Street, 15th Floor, MAC D1053-150
               
Charlotte, NC 28202
               
Attention:  Kirk Tesch
               
Facsimile:  704-715-1438
                                 
HSBC Bank USA
    25,000,000          
150 North Radnor Chester Road, Suite A250
               
Radnor, PA  19087
               
Attention:  Christoper Querns
               
Facsimile:  610-230-0975
                                 
JPMorgan Chase Bank, N.A.
    25,000,000          
270 Park Avenue, 43rd Floor
               
New York, NY 10017
               
Attention:  Douglas Panchal
               
Facsimile:  917-546-2609
                                 
TD Bank, N.A.
               
444 Madison Avenue
    25,000,000          
New York, NY 10022
               
Attention:  Shivani Agarwal
               
Facsimile:  212-308-0486
                                 
Northern Trust Company
    20,000,000          
50 S. LaSalle, M-27
               
Chicago, IL 60675
               
Attention:  Andrew Holtz
               
Facsimile:  312-557-1425
                                 
Total Commitments
  $ 300,000,000     $ 30,000,000  


 
 
Sch. I - Pg. 1 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
EXISTING LIENS
 


None.

 
 
Sch. II - Pg. 1 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
OTHER LETTERS OF CREDIT
 
Beneficiary
Issuer
Amount
LC Number
       Expiration Date
Purpose
National Union Fire Insurance Co
PNC
$1,815,042
18100867-00-000
11/30/2012
Casualty Insurance
Zurich Insurance Co
PNC
$250,000
      233539-00
10/1/2012
Casualty Insurance
The Travelers Indemnity Company
PNC
$1,225,000
1811412500000
11/23/2012
Insurance/Credit Risk Management



 

 
 
Sch. III - Pg. 1 

--------------------------------------------------------------------------------

 

SCHEDULE 3.17
 
SUBSIDIARIES OF THE COMPANY
 

 
State/County of Incorporation
Stock Ownership
         
West Pharmaceutical Services, Inc
Pennsylvania
Parent Co.
 
Tech Group North America, Inc.
Arizona
100.0
%
West Pharmaceutical Services Lakewood, Inc.
Delaware
100.0
 
West Pharmaceutical Services Canovanas, Inc.
Delaware
100.0
 
West Pharmaceutical Services Vega Alta, Inc.
Delaware
100.0
 
West Pharmaceutical Services of Delaware, Inc.
Delaware
100.0
 
West Pharmaceutical Services Delaware Acquisition, Inc.
Delaware
100.0
 
West Analytical Services, LLC
Delaware
100.0
 
West Pharmaceutical Services of Florida, Inc.
Florida
100.0
 
Tech Group Grand Rapids, Inc.
Delaware
100.0
 
Citation Plastics Co.
New Jersey
100.0
 
West Pharmaceutical Services Argentina S.A.
Argentina
100.0
 
West Pharmaceutical Services Australia Pty. Ltd.
Australia
100.0
 
West Pharmaceutical Services Brasil LTDA.
Brasil
100.0
 
West Pharmaceutical Packaging (China) Company Ltd.
China
100.0
 
West Pharmaceutical Services Shanghai Medical Rubber Products Co., Ltd.
China
95.0
 
West Pharmaceutical Services Colombia S.A.
Colombia
98.2
(a)
West Pharmaceutical Services Holding Danmark ApS
Denmark
100.0
 
West Pharmaceutical Services Danmark A/S
Denmark
100.0
 
West Pharmaceutical Services Limited Danmark A/S
Denmark
100.0
 
West Pharmaceutical Services Group Limited
United Kingdom
100.0
 
West Pharmaceutical Services Cornwall Limited.
United Kingdom
100.0
 
Plasmec Public Limited Company
United Kingdom
100.0
 
West Pharmaceutical Services Lewes Limited
United Kingdom
100.0
 
West Pharmaceutical Services France S.A.
France
99.9
(b)
West Pharmaceutical Services Holding France SAS
France
100.0
 
West Pharmaceutical Services Holding GmbH
Germany
100.0
 
West Pharmaceutical Services Verwaltungs GmbH
Germany
100.0
 
West Pharmaceutical Services Deutschland GmbH Co KG
Germany
100.0
 
Tech Group Europe Limited
Ireland
100.0
 
TGPR Holdings Limited
Ireland
100.0
 
Medimop Medical Projects (North), Ltd.
Israel
100.0
 
Medimop Medical Projects Ltd.
Israel
100.0
 
West Pharmaceutical Services Italia S.r.L.
Italy
100.0
 
(mfg) Tech Group Puerto Rico, LLC
Delaware
100.0
 
West Pharmaceutical Services Beograd
Serbia
100.0
 
West Pharmaceutical Services Singapore Pte. Ltd.
Singapore
100.0
 
West Pharmaceutical Services Hispania S.A.
Spain
100.0
 
West Pharmaceutical Services Venezuela C.A.
Venezuela
100.0
 
W.P.S. F. Limited
England
100.0
 
West Pharmaceutical Packaging India Private Limited
India
100.0
 
West Pharmaceutical Services Singapore (Holding) Private Limited
Singapore
100.0
 
West Pharmaceutical Services Normandie SAS
France
100.0
 
Senetics, Inc.
Delaware
100.0
 
PM2OL A/S
Denmark
100.0
     
(a)  1.55% is held in treasury by West Pharmaceutical Services Colombia  S.A.
 
(b)  In addition, .01% is owned directly by 8 individual shareholders who are
officers of the Company
 


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
FORM OF REVOLVER NOTE
 

                                                  
A-1 - Pg. 1 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
FORM OF SWING LINE NOTE
 

A-2 - Pg. 1
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF ASSIGNMENT AND ASSUMPTION
 

  B-1
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF NOTICE OF BORROWING
 

 
C-1 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF JOINDER AND ASSUMPTION AGREEMENT
 

                                                               
D-1 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
LEGAL OPINION MATTERS
 

 
E-1 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF SHARING AGREEMENT
 

F-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF NEW REVOLVING CREDIT LENDER JOINDER
 


 

 
  G-1
 

--------------------------------------------------------------------------------

 
